

Exhibit 10.1




SECOND AMENDMENT TO SUBLEASE


THIS SECOND AMENDMENT TO SUBLEASE (this “Second Amendment”) is made and
effective as of September 9, 2016 (the “Effective Date”) by and between Dropbox,
Inc., a Delaware corporation (“Sublessor”) and Okta, Inc., a Delaware
corporation (“Sublessee”).


RECITALS


A.Sublessor and Sublessee have heretofore executed and entered into that certain
Sublease dated as of July 11, 2016 (the “Original Sublease ”), as amended by
that certain First Amendment to Sublease dated as of August 11, 2016 (the “First
Amendment to Sublease ”, and, collectively with the Original Sublease, the
“Sublease ”), with respect to the subletting of that certain office building
commonly known as 301 Brannan Street, San Francisco, California by Sublessee, as
more particularly set forth in the Sublease. Initially capitalized terms used
but not defined herein shall have the meanings assigned to them in the Sublease.


B.Sublessor and Sublessee hereby desire by this Second Amendment to amend the
Sublease upon and subject to each of the terms, conditions, and provisions set
forth herein.


NOW, THEREFORE, in consideration of the Recitals set forth above, the agreements
set forth below and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sublessor and Sublessee hereby
agree as follows:


1.Amendment to Master Lease.


1.1    Pursuant to Paragraph 6 of the Original Sublease, Sublessee hereby
consents to that certain First Amendment to Office Lease of even date herewith
by and between Master Lessor and Sublessor (the “First Amendment to Master Lease
”) which sets forth certain modifications to the terms of the Master Lease.


1.2    All references in the Sublease to the Master Lease, including in
Paragraph 19 of the Original Sublease, shall be to the Master Lease, as amended
by the First Amendment to Master Lease. For purposes of Paragraph 19.A of the
Original Sublease, the following provisions of the First Amendment to Master
Lease shall not be incorporated into the Sublease: Recitals, Sections 2, 4, 5.3,
6, 7, 9, 10 and 12 and Exhibit A.


2.Term. Paragraph 3 of the Original Sublease is hereby deleted in its entirety
and replaced with the following:


“Term: The term (the “Term”) of this Sublease shall be for the period commencing
(i) as to the second (2nd) through fifth (5th) floors of the Premises (“Floors
2-5”), on the date the Master Lease commences as to Floors 2-5, which is
anticipated to be July 1, 2017 (the “Floors 2-5 Delivery Date”), (ii) as to the
sixth (6th) floor of the Premises (“Floor 6”), on the date the Master Lease
commences as to Floor 6 (the “Floor 6 Delivery Date”), which is anticipated to
be July 1, 2017, and (iii) as to the Phase II Premises, on the date Master
Lessor delivers possession of the entirety of the Phase II Premises to
Sublessor, which is anticipated to be August 1, 2017 (the “Phase II Delivery
Date”), and ending on July 31, 2019 (the “Expiration Date”), unless this
Sublease is sooner terminated pursuant to its terms. The later to occur of the
Floors 2-5 Delivery Date and the Floor 6 Delivery Date shall be referred to
herein as the “Phase I Delivery Date.” The earlier of (1) the Floors 2-5
Delivery Date, (2) the Floor 6 Delivery Date and (3) the Phase II Delivery Date





--------------------------------------------------------------------------------




(each, a “Delivery Date”) shall be referred to herein as the “Commencement
Date”. Notwithstanding that the defined terms for the Phases include “I” and
“II”,



Sublessee acknowledges that the Phase II Delivery Date, and thereby the
Commencement Date, could occur before the Floors 2-5 Delivery Date or the Floor
6 Delivery Date. Sublessor and Sublessee agree that the “Phase I Premises” shall
mean Floors 2-5 from and after the Floors 2-5 Delivery Date, and shall mean the
entirety of the Phase I Premises from and after the Phase I Delivery Date. To
the extent an Extension Option (as defined below) is exercised pursuant to
Paragraph 25 herein, the Term of this Sublease shall be extended to include the
Extension Period (as defined below). References in this Sublease to the
“Subleased Premises” shall not include Floors 2-5 until the Floors 2-5 Delivery
Date, shall not include Floor 6 until the Floor 6 Delivery Date and shall not
include the Phase II Premises until the Phase II Delivery Date. The parties
acknowledge that Sublessee is already in occupancy of the first (1st) through
fifth (5th) floors of the Building as a subtenant of the current tenants therein
and Sublessor shall accordingly not be required to actually tender delivery of
the first (1st) through fifth (5th) floors of the Building. The parties also
acknowledge that an unaffiliated third party is currently in occupancy of Floor
6 as a subtenant of the current tenant therein. Sublessor shall use commercially
reasonable efforts (without requiring Sublessor to expend more than a nominal
sum unless Sublessee reimburses Sublessor for such expenses) to cause Master
Lessor to enforce the termination provisions of the existing lease for Floor 6
such that the Floor 6 Delivery Date occurs on July 1, 2017.”


3.Base Rent. Paragraph 4.A(i) of the Original Sublease is hereby deleted in its
entirety and replaced with the following:


“Sublessee shall pay to Sublessor as base rent for the Subleased Premises the
initial amount of Seventy-Eight and 00/100 Dollars ($78.00) per rentable square
foot of the Subleased Premises per year commencing on the Floors 2-5 Delivery
Date, as to Floors 2-5, commencing on the Floor 6 Delivery Date, as to Floor 6,
and commencing on the Phase II Delivery Date, as to the Phase II Premises, which
amount shall increase to Eighty and 34/100 Dollars ($80.34) per rentable square
foot per year on August 1, 2018 (“Base Rent”).”


4.Services Requests to Master Lessor. As contemplated by Paragraph 7.C of the
Original Sublease, and notwithstanding anything to the contrary contained in the
Master Lessor Consent, Sublessee shall concurrently deliver to Sublessor copies
of any requests made by Sublessee to Master Lessor and shall not request
services directly from Master Lessor in amounts in excess of the limit set forth
in Paragraph 7.C of the Original Sublease.


5.Entire Agreement. The Sublease, as amended by this Second Amendment, contains
all of the agreements of Sublessor and Sublessee with respect to any matter
covered or mentioned in this Second Amendment. No prior agreement,
understanding, or representation pertaining to any such matter shall be
effective for any purpose.


6.Re mainder of Sublease to Continue in Effect. Except as amended hereby, the
Sublease shall in all other particulars, terms and conditions remain in full
force and effect and is hereby ratified and confirmed by Sublessor and
Sublessee. It is acknowledged that no changes other than those herein
specifically set forth have been made.


7.Conflict. In the event of any conflict between the terms of the Sublease and
the terms of this Second Amendment, the terms of this Second Amendment shall
control.


8.Successors and Assigns . The terms, conditions, covenants and agreements
contained herein shall be binding upon the parties and their respective heirs,
successors and assigns.


9.Counterparts ; Facsimile Signatures. This Second Amendment may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute







--------------------------------------------------------------------------------





one and the same instrument. Each of the parties hereto shall have the right to
rely upon the facsimile signature of the other party with respect to the
execution of this Second Amendment as though each such signature was an
original.


[Remainder of this page intentionally left blank]



IN WITNESS WHEREOF, Sublessor and Sublessee have executed this Second Amendment
as of the date first written above.
SUBLESSOR: DROPBOX, INC.,
a Delaware corporation


By: /s/ Ajay Vashee


Name: Ajay Vashee


Its: CFO






SUBLESSEE:


OKTA, INC.,
a Delaware corporation


By: William E. Losch


Name: William E. Losch


Its: CFO




























































[Second Amendment to Dropbox-Okta Sublease]





--------------------------------------------------------------------------------





FIRST AMENDMENT TO SUBLEASE
THIS FIRST AMENDMENT TO SUBLEASE (this “First Amendment”) is made and effective
as of August 11, 2016 (the “Effective Date”) by and between Dropbox, Inc., a
Delaware corporation (“Sublessor”) and Okta, Inc., a Delaware corporation
(“Sublessee”).
RECITALS
A.Sublessor and Sublessee have heretofore executed and entered into that certain
Sublease dated as of July 11, 2016 (the “Sublease”), with respect to the
subletting of that certain office building commonly known as 301 Brannan Street,
San Francisco, California by Sublessee, as more particularly set forth in the
Sublease. Initially capitalized terms used but not defined herein shall have the
meanings assigned to them in the Sublease.
B.    Sublessor and Sublessee hereby desire by this First Amendment to amend the
Sublease upon and subject to each of the terms, conditions, and provisions set
forth herein.
NOW, THEREFORE, in consideration of the Recitals set forth above, the agreements
set forth below and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sublessor and Sublessee hereby
agree as follows:
1.Amendment; Conditions Precedent. The time period for Sublessor to obtain
Master Lessor’s Consent pursuant to Section 20 of the Sublease shall hereby be
extended from thirty (30) days to sixty (60) days. For avoidance of doubt, in
the event that Sublessor fails to obtain the Master Lessor Consent within sixty
(60) days after the Execution Date, Sublessor’s and Sublessee’s termination
right pursuant to Section 20 of the Sublease shall not be effective until the
expiration of such sixty (60) day period.
2.    Entire Agreement. The Sublease, as amended by this First Amendment,
contains all of the agreements of Sublessor and Sublessee with respect to any
matter covered or mentioned in this First Amendment. No prior agreement,
understanding, or representation pertaining to any such matter shall be
effective for any purpose.
3.    Remainder of Sublease to Continue in Effect. Except as amended hereby, the
Sublease shall in all other particulars, terms and conditions remain in full
force and effect and is hereby ratified and confirmed by Sublessor and
Sublessee. It is acknowledged that no changes other than those herein
specifically set forth have been made.
4.    Conflict. In the event of any conflict between the terms of the Sublease
and the terms of this First Amendment, the terms of this First Amendment shall
control.
5.    Successors and Assigns. The terms, conditions, covenants and agreements
contained herein shall be binding upon the parties and their respective heirs,
successors and assigns.
6.    Counterparts; Facsimile Signatures. This First Amendment may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which taken together shall constitute one and the same instrument. Each of
the parties hereto shall have the right to rely upon the facsimile signature of
the other party with respect to the execution of this First Amendment as though
each such signature was an original.
[Remainder of this page intentionally left blank]



IN WITNESS WHEREOF, Sublessor and Sublessee have executed this First Amendment
as of the date first written above.
SUBLESSOR:
DROPBOX, INC.,
a Delaware corporation
By: /s/ Vanessa Wittman
Name: Vanessa Wittman
Its: CFO


SUBLESSEE:
OKTA, INC.,
a Delaware corporation
By: /s/ William E. Losch
Name: William E. Losch
Its: CFO


1



--------------------------------------------------------------------------------







SUBLEASE


THIS SUBLEASE (this “Sublease”) is dated for reference purposes as of July 11,
2016 (the “Execution Date”), and is made by and between Dropbox, Inc., a
Delaware corporation (“Sublessor”) and Okta, Inc., a Delaware corporation
(“Sublessee”). Sublessor and Sublessee hereby agree as follows:


1.Recitals: This Sublease is made with reference to the fact that Kilroy Realty,
L.P., a Delaware limited partnership, as landlord (“Master Lessor”), and
Sublessor, as tenant, entered into that certain lease, dated as of July 17, 2015
(the “Master Lease”), with respect to premises consisting of the approximately
82,834 square foot building (the “Building”) located at 301 Brannan Street, San
Francisco, California (the “Premises”), which are to be delivered to Sublessor
under the Master Lease in two phases (each, a “Phase”): one phase consisting of
approximately 68,789 rentable square feet comprised of the portion of the
Premises located on the second (2nd) through sixth (6th) floors of the Building
(the “Phase I Premises”); and another phase consisting of approximately 14,045
rentable square feet comprised of the portion of the Premises located on the
first (1st) floor of the Building (the “Phase II Premises”). A copy of the
Master Lease is attached hereto as Exhibit A.


2.Premises: Sublessor hereby subleases to Sublessee, and Sublessee hereby
subleases from Sublessor, all of the Premises (hereinafter, the “Subleased
Premises”) upon the terms, conditions, covenants and agreements set forth
herein.


3.Term: The term (the “Term”) of this Sublease shall be for the period
commencing (i) as to the Phase I Premises, on the date Master Lessor delivers
possession of the entirety of the Phase I Premises to Sublessor, which is
anticipated to be July 1, 2017 (the “Phase I Delivery Date”) and (ii) as to the
Phase II Premises, on the date Master Lessor delivers possession of the entirety
of the Phase II Premises to Sublessor, which is anticipated to be August 1, 2017
(the “Phase II Delivery Date”), and ending on July 31, 2019 (the “Expiration
Date”), unless this Sublease is sooner terminated pursuant to its terms. The
earlier of the Phase I Delivery Date and Phase II Delivery Date (each, a
“Delivery Date”) shall be referred to herein as the “Commencement Date”.
Notwithstanding that the defined terms for the Phases include “I” and “II”,
Sublessee acknowledges that the Phase II Delivery Date, and thereby the
Commencement Date, could occur before the Phase I Delivery Date. To the extent
an Extension Option (as defined below) is exercised pursuant to Paragraph 25
herein, the Term of this Sublease shall be extended to include the Extension
Period (as defined below). References in this Sublease to the “Subleased
Premises” shall not include the Phase I Premises until the Phase I Delivery Date
and shall not include the Phase II Premises until the Phase II Delivery Date.
The parties acknowledge that Sublessee is already in occupancy of the first
(1st) through fifth (5th) floors of the Building as a subtenant of the current
tenants therein and Sublessor shall accordingly not be required to actually
tender delivery of the first (1st) through fifth (5th) floors of the Building.
The parties also acknowledge that an unaffiliated third party is currently in
occupancy of the sixth (6th) floor of the Building as a subtenant of the current
tenant therein. Sublessor shall use commercially reasonable efforts (without
requiring Sublessor to expend more than a nominal sum unless Sublessee
reimburses Sublessor for such expenses) to cause Master Lessor to enforce the
termination provisions of the existing lease for the sixth (6th) floor of the
Building such that the Phase I Delivery Date occurs on July 1, 2017.


4.
Rent:



A.    Base Rent.


(i)    Sublessee shall pay to Sublessor as base rent for the Subleased Premises
the initial amount of Seventy-Eight and 00/100 Dollars ($78.00) per rentable
square foot of the Subleased Premises per year commencing on the Phase I
Delivery Date, as to the Phase I Premises, and commencing on



the Phase II Delivery Date, as to the Phase II Premises, which amount shall
increase to Eighty and 34/100 Dollars ($80.34) per rentable square foot per year
on August 1, 2018 (“Base Rent”). Base Rent and Additional Rent, as defined in
Paragraph 4.B below.




--------------------------------------------------------------------------------






(ii)    Base Rent and Additional Rent (as defined in Paragraph 4.B below) shall
be paid on a monthly basis on or before the first (1st) day of each month
throughout the Term with the Base Rent amount due each month equal to
one-twelfth (1/12) of the Base Rent amounts set forth in the first sentence of
this Paragraph 4.A. Base Rent and Additional Rent for any period during the Term
hereof which is for less than one (1) month of the Term shall be a pro rata
portion of the monthly installment based on a thirty (30) day month. Base Rent
and Additional Rent shall be payable without notice or demand and without any
deduction, offset, or abatement, except as provided herein, in lawful money of
the United States of America. Base Rent and Additional Rent shall be paid
directly to Sublessor by wire transfer pursuant to the instructions attached
hereto as Exhibit B, or such other instructions as may be designated in writing
by Sublessor.


B.
Additional Rent.



(i)    All monies other than Base Rent required to be paid by Sublessor under
the Master Lease during the Term, including, without limitation, any amounts
payable by Sublessor to Master Lessor as “Direct Expenses” (as defined in
Section 4.2.2 of the Master Lease), shall be paid by Sublessee hereunder as and
when such amounts are due under the Master Lease, as incorporated herein. All
such amounts shall be deemed additional rent (“Additional Rent”). Base Rent and
Additional Rent collectively shall be referred to as “Rent”. Sublessee and
Sublessor agree, as a material part of the consideration given by Sublessee to
Sublessor for this Sublease, that Sublessee shall pay all costs, expenses,
taxes, insurance, maintenance and other charges of every kind and nature arising
in connection with this Sublease, the Master Lease or the Subleased Premises
during the Term, including all gross receipts taxes, such that Sublessor shall
receive, as a net consideration for this Sublease, the Base Rent payable under
Paragraph 4.A. hereof.


(ii)    Promptly after receipt by Sublessor of any Statement or Estimate
Statement (as such terms are defined in Section 4.4 of the Master Lease) from
Master Lessor or of any bill or statement from Master Lessor in respect of which
Sublessee shall, pursuant to the terms of this Paragraph 4.B. be required to pay
Additional Rent, Sublessor shall deliver a comparable statement to Sublessee,
together with copies of the statements received by Sublessor from Master Lessor,
setting forth the amount of Additional Rent payable by Sublessee hereunder. If
Sublessor shall receive a refund of any amounts from Master Lessor pursuant to
the terms of the Master Lease, Sublessor shall promptly notify Sublessee and
shall, within thirty
(30) days after receipt thereof, refund to Sublessee the portion thereof, if
any, which shall have been paid by Sublessee hereunder. Notwithstanding anything
to the contrary in this Sublease, Sublessor shall not be required to pay or
refund any amounts to Sublessee as to which there is a corresponding payment or
reimbursement from Master Lessor until Sublessor receives such amounts from
Master Lessor; provided, however, that Sublessor shall use commercially
reasonable efforts to promptly obtain such reimbursement from Master Lessor
without requiring Sublessor to expend more than a nominal sum unless Sublessee
reimburses Sublessor for such expenses.


(iii)    At Sublessee’s request, delivered to Sublessor within five (5) months
following Sublessor’s delivery to Sublessee of any year end Statement received
by Sublessor from Master Lessor for any calendar year during the Term, Sublessor
shall exercise its audit right contained in Section 4.6 of the Master Lease if
available, provided that Sublessee shall be responsible for all costs and
expenses incurred by Sublessor in exercising such audit right and performing any
such related audit and, if Sublessor has already exercised its audit right, it
will provide written notice to Sublessee thereof. In the event that, following
any such audit, it is determined that Master Lessor overstated Direct Expenses
in its Statement



delivered to Sublessor, any reimbursement of overstated Direct Expenses shall be
applied, first, to Sublessee’s costs incurred or paid to Sublessor (or paid by
Sublessor) for carrying out the audit, and thereafter to Sublessor and Sublessee
as is equitably necessary to reimburse each party for any applicable overpayment
by such party.





--------------------------------------------------------------------------------






C.     Payment of First Month’ s Rent. Within ten (10) Business Days following
receipt of the Master Lessor Consent (as defined in Paragraph 20 herein),
Sublessee shall pay to Sublessor the sum of Five Hundred Thirty-Eight Thousand
Four Hundred Twenty-One Dollars ($538,421), which shall be applied toward Base
Rent for July 2017, with any remaining portion to be applied toward August 2017
Base Rent. If Sublessee fails to make the payment required under this Paragraph
4.C or provide the Sublease L-C within the required time periods, such failure
shall constitute an immediate uncurable default under this Sublease and entitle
Sublessor, in addition to Sublessor’s other remedies, to immediately terminate
this Sublease without releasing Sublessee from any liability hereunder.


D.    Abatements Under Master Lease. If Sublessor shall actually receive under
the Master Lease an abatement of Rent as to the Subleased Premises during the
Term due to a casualty or condemnation or pursuant to Section 19.5.2, then
Sublessee shall be entitled to receive from Sublessor such abatement, less any
expenses incurred by Sublessor in obtaining such abatement.


5.Letter of Credit: Within five (5) Business Days following receipt of the
Master Lessor Consent, Sublessee shall deposit with Sublessor an unconditional,
clean, irrevocable letter of credit, which shall be held in accordance with the
terms of Article 21 of the Master Lease, as incorporated herein (the “Sublease
L-C”), except that (i) the “L-C Amount”, as such term is used in Article 21 of
the Master Lease, of the Sublease L-C shall be the sum of One Million
Seventy-Six Thousand Eight Hundred Forty-Two Dollars ($1,076,842) and (ii)
Sublessee may cause the Sublease L-C to be issued by any federally chartered
commercial bank, subject to the approval of Sublessor which shall not be
unreasonably withheld, conditioned or delayed.


6. Modifications to Master Lease; Sublessor’s Performance: From and after the
Execution Date, Sublessor shall not (i) enter into any agreement with Master
Lessor that will cause either the Master Lease to be terminated or the Subleased
Premises to be surrendered prior to the expiration of the Term or (ii) cause any
breach or default by Sublessor under the Master Lease (except to the extent due
to the act or omission of Sublessee or its agents, employees or contractors or
Sublessee’s violation of this Sublease) that will result in any such termination
or surrender which breach or default remains uncured beyond applicable cure
periods, unless Master Lessor agrees to continue to permit Sublessee to occupy
the Subleased Premises on a direct basis on substantially the same or more
favorable terms as those set forth herein following such termination or
surrender. Notwithstanding the foregoing, Sublessor shall be entitled to
exercise its express termination rights in Articles 11 and 13 of the Master
Lease during the final year of the Term, as may be extended by an Extension
Period pursuant to Paragraph 25; provided, however, that if more than ten (10)
months remain in the Term and Sublessee has not yet exercised the Extension
Option pursuant to Paragraph 25, then within ten (10) days following Sublessee’s
receipt of notice from Sublessor that Sublessor intends to exercise its
termination rights under Article 11 or 13 of the Master Lease, Sublessee shall
have the right to exercise the Extension Option and upon such exercise,
Sublessor may not terminate the Master Lease with respect to the casualty or
condemnation which was the basis of such termination right. Sublessor shall not
enter into any amendment or other agreement with respect to the Master Lease
that will (i) prevent or adversely affect the use by Sublessee of the Subleased
Premises in accordance with the terms of this Sublease, (ii) increase the
obligations of Sublessee or decrease the rights of Sublessee under this
Sublease,
(iii) shorten the term of this Sublease, or (iv) increase the rental or any
other sums required to be paid by Sublessee under this Sublease, without the
prior written consent of Sublessee in each case, which may be



granted or withheld in Sublessee’s reasonable discretion; provided, however,
Sublessee may withhold its consent in its sole discretion if the adverse affect
in subpart (i) would be material or the increase, decrease or reduction in
subparts (ii)-(iv) would be material or materially adversely affect Sublessee.
Sublessee acknowledges that the Master Lease may be modified in accordance with
Section 29.4 of the Master Lease, and any such modification





--------------------------------------------------------------------------------




would be incorporated herein. In the event Sublessee makes a request that
Sublessee is entitled to make under this Sublessee, which request requires the
approval of Master Lessor, Sublessor shall use commercially reasonable efforts
to obtain such approval without requiring Sublessor to expend more than a
nominal sum unless Sublessee reimburses Sublessor for such expenses.


7.
Services under the Master Lease:



A.    The parties acknowledge and agree that Sublessee is subleasing the
Subleased Premises on an “as is” basis, and that Sublessor has made no
representations or warranties with respect to the condition of the Subleased
Premises. Sublessor shall have no obligation whatsoever to make or pay the cost
of any alterations, improvements or repairs to the Subleased Premises,
including, without limitation, any improvement or repair required to comply with
any Applicable Law (as defined in the Master Lease), except for the Improvements
to the extent set forth in Paragraph 12 herein.


B.    Sublessee shall be entitled to receive all of the work, services, repairs,
repainting, restoration, the provision of utilities, elevator or HVAC services,
or the performance of any other obligations required of Master Lessor under the
Master Lease with respect to the Subleased Premises (except to the extent any
such obligations were not incorporated by reference below); provided, however,
Sublessor’s sole obligation with respect thereto shall be to promptly request
the same from Master Lessor, as requested in writing by Sublessee and at
Sublessee’s sole cost and expense. If Master Lessor shall default in any of its
obligations to Sublessor with respect to the Subleased Premises, Sublessor shall
act in accordance with Paragraph 14.C. herein. Except to the extent Sublessor
fails to perform in accordance with Paragraph 14.C., Sublessor shall have no
liability for failure to obtain the observance or performance of such
obligations by Master Lessor or by reason of any default of Master Lessor under
the Master Lease or any failure of Master Lessor to act or grant any consent or
approval under the Master Lease, or from any misfeasance or non- feasance of
Master Lessor, nor shall the obligations of Sublessee hereunder be excused or
abated in any manner by reason thereof, except as expressly provided in this
Sublease.


C.    Sublessee shall cooperate with Sublessor as may be required to obtain from
Master Lessor any such work, services, repairs, repainting, restoration, the
provision of utilities, elevator or HVAC services, or the performance of any of
Master Lessor’s other obligations under the Master Lease. Sublessor agrees to
use commercially reasonable efforts to cooperate with Sublessee in establishing
a procedure whereby Sublessee may communicate directly with Master Lessor for
the purpose of receiving services costing less than Five Thousand Dollars
($5,000) pursuant to this Paragraph 7.C. If Master Lessor refuses to respond to
direct communications from Sublessee, then Sublessor agrees, at Sublessee’s
request, to promptly process Sublessee’s request for services, etc. and deliver
the same to Master Lessor.


8.
Indemnity:



A.    Except to the extent caused by the negligence or willful misconduct of
Sublessor, its agents, employees, contractors or invitees, Sublessee shall
indemnify, defend with counsel reasonably acceptable to Sublessor, protect and
hold Sublessor harmless from and against any and all losses, claims,
liabilities, damages, costs and expenses (including reasonable attorneys’ and
experts’ fees) (collectively, “Claims”), caused by or arising in connection
with: (i) the use, occupancy or condition of the Subleased Premises by Sublessee
during the Term; (ii) the negligence or willful misconduct of Sublessee or its
employees, contractors, agents or invitees in the Project (as defined in the
Master Lease); or (iii) a breach ofSublessee’s obligations under this
Sublease.Sublessee’s indemnification of Sublessor shall survive termination of
this Sublease.










--------------------------------------------------------------------------------




B.    Except to the extent caused by the negligence or willful misconduct of
Sublessee, its agents, employees, contractors or invitees, Sublessor shall
indemnify, defend with counsel reasonably acceptable to Sublessee, protect and
hold Sublessee harmless from and against any and all Claims caused by or arising
in connection with: (i) the negligence or willful misconduct of Sublessor or its
employees, contractors, agents or invitees in the Project or (ii) a breach of
Sublessor’s obligations under this Sublease or the Master Lease (except to the
extent due to the act or omission of Sublessee or its agents, employees or
contractors or Sublessee’s violation of this Sublease). Sublessor’s
indemnification of Sublessee shall survive termination of this Sublease.


9.
Assignment and Subletting:



A.    Sublessee may not assign this Sublease, sublet the Subleased Premises,
transfer any interest of Sublessee therein or permit any use of the Subleased
Premises by another party (collectively, “Transfer”), without the prior written
consent of Sublessor, not to be unreasonably withheld, conditioned or delayed,
and Master Lessor; provided, however, Sublessor’s consent shall not be required
for Transfers under Section 14.8 or permitted occupancy under Section 14.9 of
the Master Lease, as incorporated herein. Sublessee acknowledges that the Master
Lease contains a “recapture” right in Section 14.4 and that Sublessor may
withhold consent to a proposed Transfer in its sole discretion unless and until
Master Lessor confirms in writing that the recapture right does not apply to the
Subleased Premises or otherwise waives such right. Any Transfer shall be subject
to the terms of Article 14 of the Master Lease.


B.    If Sublessee is not then in default beyond applicable notice and cure
periods and has not been in default beyond applicable notice and cure periods
more than one (1) time of any term or provision of this Sublease and has not
assigned this Sublease or subleased more than three (3) floors of the Subleased
Premises or agreed to do so in the future, Sublessee shall have a right of first
offer if Sublessor determines to assign the Master Lease to an unaffiliated
third party (excluding Sublessor’s affiliates or other entities with whom
Sublessor has agreed to a merger, reorganization or asset or stock sale) during
the Term. If Sublessor intends to enter into such an assignment, Sublessor shall
notify Sublessee of the terms on which Sublessor is willing to assign the Master
Lease (an “Assignment Notice”). If Sublessee, within seven (7) Business Days
after receipt of the Assignment Notice indicates in writing its agreement to
assume the Master Lease on the terms stated in the Assignment Notice, then,
subject to receipt of Master Lessor’s consent, Sublessor shall assign to
Sublessee and Sublessee shall assume the Master Lease on the terms stated in the
Assignment Notice. If Sublessee does not indicate in writing its agreement to
assume the Master Lease on the terms contained in the Assignment Notice within
such seven (7) Business Day period, then Sublessor thereafter shall have the
right to assign the Master Lease to a third party; provided, however, that if
Sublessor seeks to assign the Master Lease to a third party on terms which
provide for a decrease of five percent (5%) or more of the economic
consideration or are otherwise materially more favorable to such third party
than the terms set forth in the Assignment Notice, then Sublessor shall first
provide Sublessee with a new Assignment Notice setting forth such new terms and
the procedures outlined above shall be followed with respect to such new
Assignment Notice. Notwithstanding the foregoing, if Sublessee rejects
Sublessor’s offer for assignment pursuant to this Paragraph 9.B. and Sublessor
does not assign the Master Lease to a third party within six (6) months
following Sublessee’s receipt of Sublessor’s last Assignment Notice, then
provided that Term has not expired and this Sublease remains in effect Sublessee
shall have the right to request a new Assignment Notice from Sublessor setting
forth revised terms and the procedures outlined above shall be followed with
respect to such new Assignment Notice.



10.Use: Sublessee may use the Subleased Premises in accordance with Section 5.1
of the Master Lease, as incorporated herein.


11.Delivery and Acceptance: If the Phase I Delivery Date or Phase II Delivery
Date do not occur on or before the dates set forth in Paragraph 3 hereof for any
reason whatsoever, then this Sublease shall not be





--------------------------------------------------------------------------------




void or voidable, nor shall Sublessor be liable to Sublessee for any loss or
damage. By taking possession of the Subleased Premises, Sublessee conclusively
shall be deemed to have accepted the Subleased Premises in their as-is,
then-existing condition, without any warranty whatsoever of Sublessor with
respect thereto.


12.
Improvements:



A.    No alteration or improvements shall be made to the Subleased Premises,
except in accordance with the Master Lease and with the prior written consent of
both Master Lessor and Sublessor (except to the extent consent is not required
pursuant to Section 8.1 of the Master Lease, as incorporated herein).


B.    The parties acknowledge that the Master Lease provides an Improvement
Allowance pursuant to the terms of Exhibit B thereto (the “Work Letter”) for
Sublessor to perform Improvements (as defined in the Work Letter) in the
Premises, which Sublessor is obligated under Section 2.1 of the Master Lease to
use commercially reasonable efforts to substantially complete in each Phase
within three (3) months of the Lease Commencement Date (as defined in the Master
Lease) as to such Phase. Sublessor shall have the right to perform the
Improvements in the Premises, including portions occupied by Sublessee, provided
Sublessor uses commercially reasonable efforts not to unreasonably interfere
with Sublessee’s use of the Subleased Premises. Sublessee shall cooperate
reasonably with Sublessor’s construction efforts, which may require Sublessee to
temporarily vacate portions of the Subleased Premises; provided, however, that
(a) Sublessor shall provide Sublessee with not less than thirty (30) days prior
written notice of any need to vacate a portion of the Subleased Premises (such
portion being referred to as a “Vacated Area”), (b) Rent hereunder shall be
abated on a day for day basis with respect to the Vacated Area (on a pro rata
basis) for each day Sublessee is required to vacate, (c) in no event shall a
Vacated Area comprise more than fifty percent (50%) of one (1) floor of the
Subleased Premises at any given time and (d) in no event shall Sublessee be
required to vacate a Vacated Area for more than fourteen (14) consecutive days.
On or prior to February 1, 2017, Sublessor shall provide Sublessee with a scope
of work which shall set forth Sublessor’s proposed Improvements, including any
finishes to the Improvements (i.e., paint color and carpet samples) (the “Scope
of Work”). On or prior to May 1, 2017, Sublessor shall provide Sublessee with a
proposed schedule for completion of the Improvements (the “Schedule”) which
Schedule shall reflect completion of the Improvements to each floor of the
Subleased Premises by the date which is three (3) months following the
applicable Delivery Date for a floor as reasonable estimated at the time of
delivery of such Schedule. Sublessee shall review the Scope of Work and the
Schedule and provide any comments thereto within fifteen
(15)days of receipt of each. Sublessee shall not have the right to disapprove
the Scope of Work or the Schedule (except to the extent it fails to comply with
the requirements set forth above, but to the extent Sublessee identifies to
Sublessor any concerns arising out of the same, Sublessor shall reasonably
consider the same in good faith and notwithstanding the foregoing, Sublessee
shall have the right to reasonably approve the portion of the Scope of Work
related to finishes and other cosmetic changes. If Sublessor does not notify
Sublessee by the date which is two (2) months prior to the applicable Delivery
Date for a floor as reasonable estimated at the time of delivery of such notice
that Sublessor does not intend to proceed with the completion of the
Improvements, then such failure to so notify shall be deemed Sublessor’s
affirmative commitment to complete the Improvements in accordance with this
Paragraph 14.C. Upon commencement of the Improvements, Sublessor shall use
commercially reasonable efforts to substantially complete the







--------------------------------------------------------------------------------





Improvements in accordance with the approved Scope of Work and Schedule. If
Sublessor fails to substantially complete any of the Improvements within five
(5) months of the Phase I Delivery Date with respect to the Phase I Premises,
and within five (5) months of the Phase II Delivery Date with respect to the
Phase II Premises (each, a “Phase Outside Date”), the Base Rent for the floor or
floors within such phase on which any such Improvements are not substantially
completed shall be abated on a day for day basis from the applicable Phase
Outside Date until the date on which such Improvements are substantially
completed as to such floor. The applicable Phase Outside Date shall be extended
by one (1) day for each day of delay resulting from (i) a Force Majeure Delay as
defined in Section 5.1 of the Work Letter, (ii) a Landlord Caused Delay as
defined in Section 5.1 of the Work Letter or (ii) actual delays to the extent
resulting from: (x) the failure of Sublessee to timely approve the finishes and
cosmetic changes set forth in the Scope of Work or (y) interference (when judged
in accordance with industry custom and practice) by Sublessee or Sublessee’s
agents, employees or contractors with the substantial completion of the
Improvements and which objectively preclude or delay the construction of the
Improvements in the Subleased Premises, which interference relates to access by
Sublessor, or Sublessor’s Contractor (as defined in the Work Letter),
subcontractors, laborers, materialmen and suppliers used by Sublessor in
connection with the Improvements (collectively, “Sublessor’s Agents”) to the
Subleased Premises. Sublessor shall promptly and diligently proceed to fully
complete any punch list items. Sublessee and/or its agents shall receive prior
notice of, and shall have the right to attend (or participate telephonically
in), most meetings of Sublessor with its architect and contractor with respect
to performance and completion of the Improvements. Prior to commencing
construction of the Improvements, Sublessor shall provide Sublessee with
certificates of insurance which shall evidence Sublessor’s and Sublessor’s
Agents’ compliance with the insurance required to be carried by Sublessor and
Sublessor’s Agents pursuant to Section 4.2.2.4.1 of the Work Letter and the
public liability insurance required thereunder shall name Sublessee as an
additional insured. Sublessee shall not be liable for payment of any costs or
expenses with respect to the Improvements, except to the extent due to the
negligence or willful misconduct of Sublessee or its agents, employees or
contractors or Sublessee’s violation of this Sublease.


C.    Sublessor acknowledges and agrees that Sublessor’s right to complete
Alterations in the Subleased Premises during the Term (as may be extended
pursuant to Paragraph 25) is limited to Sublessor’s completion of the
Improvements as set forth in this Paragraph 12; provided that the foregoing
shall not prohibit performance by Sublessor of any maintenance and repair and
similar obligations pursuant to the terms of the Master Lease which are not
timely performed by Sublessee hereunder.


13.Insurance: Sublessee shall obtain and keep in full force and effect during
the Term, at Sublessee’s sole cost and expense, the insurance required under
Section 10.3, 10.4 and 10.6 of the Master Lease. Sublessee shall name Master
Lessor and Sublessor as additional insureds under its liability insurance
policy. The release and waiver of subrogation set forth in Section 10.5 of the
Master Lease, as incorporated herein, shall be binding on Sublessee and
Sublessor.


14.
Default; Remedies:



A.    Sublessee Default. Sublessee shall be in material default of its
obligations under this Sublease if Sublessee commits any act or omission which
constitutes an event of default under the Master Lease, as and to the extent
incorporated herein, which has not been cured after delivery of written notice
and passage of the applicable grace period provided in the Master Lease as and
to the extent incorporated herein. In the event of any default by Sublessee,
Sublessor shall have all remedies provided pursuant to Sections 19.2-19.4 of the
Master Lease and by Applicable Law, except to the extent limited pursuant to
this Sublease.







--------------------------------------------------------------------------------




B.    Sublessor Default. If Sublessor shall fail to pay any sum of money
required to be paid by it under the Master Lease, or shall fail to perform any
other act on its part to be performed



thereunder, and such failure could reasonably be expected to adversely impact
Sublessee’s rights or use of the Subleased Premises and continues for five (5)
Business Days after notice thereof by Sublessee, and Sublessor does not provide
written notice to Sublessee that it disputes its obligation to perform such
obligation (a “Sublessor Objection Notice”), Sublessee may, but shall not be
obligated so to do, and without waiving or releasing Sublessor from any
obligations of Sublessor, make any such payment or perform any such other act on
Sublessor’s part to be made or performed as provided in the Master Lease.
Notwithstanding the foregoing, Sublessor may only deliver a Sublessor Objection
Notice with respect to any Sublessor obligation if Sublessor in good faith
believes that Sublessor is not required to perform such obligation, and any
Sublessor Objection Notice must set forth with reasonable particularity
Sublessor’s reasons for its claim either that the applicable action did not need
to be taken by Sublessor pursuant to this Sublease or the Master Lease or that
Sublessee is not entitled to take such action on Sublessor’s behalf. If
Sublessor delivers a Sublessor Objection Notice, Sublessee shall be entitled to
seek equitable relief in any court of competent jurisdiction. Sublessor shall
reimburse Sublessee for all reasonable costs incurred in connection with such
payment or performance within thirty (30) days following demand. If not paid
within ten (10) days following Sublessee’s delivery of written notice that such
amounts are past due, Sublessee may offset unpaid amounts against future
payments of Base Rent.


C.    Master Lessor Default. If Master Lessor shall fail to perform an
obligation with respect to the Subleased Premises which Master Lessor is
required by the Master Lease to perform (any such failure, a “Master Lessor
Default”), then, provided Sublessee is not then in default hereunder (or at such
time that Sublessee shall have cured such default), Sublessor shall, within
three (3) Business Days after receipt of Sublessee’s written request specifying
the nature of the Master Lessor Default (Sublessor agreeing that it shall use
commercially reasonable efforts to act earlier than three (3) Business Days in
the event of an Emergency Situation (as defined in Section 19.6 of the Master
Lease) if requested by Sublessee), make demand upon Master Lessor to remedy such
Master Lessor Default and thereafter, upon Sublessee’s written request, use
commercially reasonably efforts to cause Master Lessor to perform (without
requiring Sublessor to expend more than a nominal sum unless Sublessee
reimburses Sublessor for such expenses). If, following Sublessor’s demand upon
Master Lessor to remedy a Master Lessor Default pursuant to this Paragraph 14.C,
Master Lessor fails to timely act or refuses to remedy such Master Lessor
Default, Sublessor may elect to cure such Master Lessor Default and shall
provide notice to Sublessee of such election. If neither Sublessor nor Master
Lessor commences an action to cure a Master Lessor Default involving a failure
to perform Emergency Repairs (as defined in Section 19.6 of the Master Lease)
within the applicable timeframe set forth in the Master Lease following
Sublessor’s receipt of Sublessee’s written request therefore (i.e., two (2)
Business Days with respect to an Emergency Situation or twenty (20) Business
Days with respect to Adverse Conditions (as defined in Section 19.6 of the
Master Lease)), plus two (2) business days for Sublessor to send notice to
Master Lessor and/or commence the cure itself, or, to the extent either
Sublessor or Master Lessor commences Emergency Repairs within such time period
but fails to thereafter diligently pursue such Emergency Repairs to completion,
and Sublessee is then subleasing hereunder one hundred percent (100%) of the
office space in the Building then Sublessee, upon providing Sublessor, as to an
Emergency Situation, with such prior written notice, as is reasonable under the
circumstances or as to an Adverse Condition, with twenty (20) Business Days’
prior notice (which notice shall clearly indicate that Sublessee intends to take
steps necessary to remedy the event giving rise to the Emergency Situation or
Adverse Condition in question), plus two (2) business days for Sublessor to send
notice to Master Lessor and/or commence the cure itself, may perform such
Emergency Repairs at Sublessor’s expense; provided, however, that in no event
shall Sublessee undertake any actions which will or are reasonably likely to
materially and adversely affect
(A)    the Building Structure (as defined in the Master Lease), (B) any Building
Systems (as defined in the Master Lease), or (C) the exterior appearance of the
Building. If Sublessee exercises its right to perform Emergency





--------------------------------------------------------------------------------




Repairs on Master Lessor’s or Sublessor’s behalf, as provided above, then upon
receipt of such amounts from Master Lessor (which Sublessor shall use
commercially reasonable efforts to receive, without



requiring Sublessor to expend more than a nominal sum unless Sublessee
reimburses Sublessor for such expenses), Sublessor shall reimburse the actual
out-of-pocket reasonable cost thereof within thirty (30) days following
Sublessee’s delivery of: (i) a written notice describing in reasonable detail
the action taken by Sublessee, and (ii) reasonably satisfactory evidence of the
cost of such remedy. Sublessor shall, within thirty
(30) days, plus two (2) business days for Sublessor to send notice to Master
Lessor, following Sublessee’s written request for reimbursement of the costs of
the Emergency Repairs notify Sublessee of whether Sublessor reasonably and in
good faith and/or Master Lessor asserts (1) that Sublessee did not perform the
Emergency Repairs in the manner permitted by this Sublease or the Master Lease,
(2) that the amount Sublessee requests be reimbursed for performance of the
Emergency Repairs is incorrect or excessive, or (3) that Master Lessor was not
obligated under the terms of the Master Lease to make all or a portion of the
Emergency Repairs (“Sublessor’s Set-Off Notice”). For the avoidance of doubt,
Sublessor’s obligation to reimburse Sublessee and Sublessee’s right to offset
against rent as provided herein are each contingent upon Sublessor’s ability to
secure reimbursement and offset rent, as applicable, from Master Lessor pursuant
to Section 19.6 of the Master Lease. If Sublessor delivers a Sublessor’s Set-Off
Notice to Sublessee, then Sublessee shall not be entitled to such deduction from
Rent (provided, if Sublessor contends the amount spent by Sublessee in making
such repairs is excessive and does not otherwise object to Sublessee’s actions
pursuant to this Paragraph 14.C, then Sublessor shall pay to Sublessee the
amount it contends would not have been excessive); provided that Sublessee may
proceed to claim a default by Sublessor under this Sublease for any amount not
paid by Sublessor. Any final award in favor of Sublessee for any such default,
which is not subject to appeal, from a court or arbitrator in favor of
Sublessee, which is not paid by Sublessor within the time period directed by
such award (together with interest at the Interest Rate from the date Sublessor
was required to pay such amount until such offset occurs), may be offset by
Sublessee from Rent next due and payable under this Sublease; provided, however
Sublessee may not deduct more than Sublessor is entitled to deduct under the
Master Lease. In any case, in the event any Emergency Repairs are not
accomplished by Master Lessor or Sublessor within a two (2) Business Day period
with respect to an Emergency Situation or twenty (20) Business Day period with
respect to Adverse Conditions following Sublessor’s receipt of Sublessee’s
written notice of such Emergency Situation or Adverse Condition, plus two (2)
business days, despite Sublessor’s diligent efforts to make such Emergency
Repairs or cause Master Lessor to make such Emergency Repairs pursuant to this
Paragraph 14.C, Sublessor, within three (3) Business Days following Sublessee’s
written request therefore, shall use commercially reasonable efforts to provide
to Sublessee a schedule determined by Sublessor and Master Lessor in good faith
setting forth the basic steps Master Lessor proposes to be taken to effect the
Emergency Repairs in a commercially reasonable time frame given the specifics of
the Emergency Repairs required and the times when such work is proposed to be
done and thereafter Sublessor shall use commercially reasonable efforts to cause
Master Lessor to complete such Emergency Repairs within the time schedule so
provided (in each case without requiring Sublessor to expend more than a nominal
sum unless Sublessee pays such amount). If Sublessee undertakes any action
pursuant to this Paragraph 14.C, Sublessee shall (a) proceed in accordance with
all Applicable Laws (as defined in the Master Lease); (b) retain to effect such
actions only such reputable contractors and suppliers as are duly licensed in
the City of San Francisco and are listed on the most recent list furnished to
Sublessee of Master Lessor’s approved contractors for the Building and are
insured in accordance with the provisions of Article 10 of the Master Lease; (c)
effect such repair or perform such other actions in a good and workmanlike and
commercially reasonable manner; (d) use new or like new materials; (e) take
reasonable efforts to minimize any material interference or impact on the other
tenants and occupants of the Project, and (f) otherwise comply with all
applicable requirements set forth in Article 8 of the Master Lease.
Notwithstanding anything in this Paragraph 14.C to the contrary, the foregoing
self-help right (i) shall not apply in the event of any fire or casualty at the
Project, it being acknowledged and agreed that Article 11 of the Master Lease
shall govern with respect to any such fire or casualty event, (ii) shall





--------------------------------------------------------------------------------




not apply in the event of any condemnation, it being acknowledged and agreed
that Article 13 of the Master Lease shall govern with respect to any such



condemnation, and (iii) shall not permit Sublessee to access any other tenant's
or occupant’s space at the Project.


15.Surrender: Upon expiration of the Term or earlier termination of this
Sublease, Sublessee shall surrender the Subleased Premises in the condition
required under Section 15.2 of the Master Lease, as incorporated herein;
provided, however, that Sublessee shall not be required to remove (i) any
Alterations or other improvements to the Subleased Premises existing in the
Subleased Premises as of the Commencement Date other than Specialty Alterations
Sublessee installs after the Execution Date that Master Lessor or Sublessor
require to be removed upon expiration of the Term or (ii) any Improvements.
Sublessor agrees to use commercially reasonable efforts (without requiring
Sublessor to expend more than a nominal sum unless Sublessee reimburses
Sublessor for such expenses) at Sublessee’s request to obtain a determination
from Master Lessor at the time Master Lessor’s consent to such Specialty
Alterations is obtained that restoration shall not be required. If the Subleased
Premises are not so surrendered, then Sublessee shall be liable to Sublessor for
all costs incurred by Sublessor in returning the Subleased Premises to the
required condition.


16.Broker: Sublessor and Sublessee each represent to the other that they have
dealt with no real estate brokers, finders, agents or salesmen other than CBRE
(the “Broker”), representing Sublessor, in connection with this transaction.
Each party agrees to hold the other party harmless from and against all claims
for brokerage commissions, finder’s fees or other compensation made by any
agent, broker, salesman or finder other than the Broker as a consequence of such
party’s actions or dealings with such agent, broker, salesman, or finder.


17.
Notices:



A.    Notices under Sublease. Unless at least five (5) Business Days’ prior
written notice is given in the manner set forth in this paragraph, the address
of each party for all purposes connected with this Sublease shall be that
address set forth below its signature at the end of this Sublease. All notices,
demands or communications in connection with this Sublease shall be (a)
personally delivered; or (b) properly addressed and (i) submitted to an
overnight courier service, charges prepaid, or (ii) deposited in the mail
(certified, return receipt requested, and postage prepaid). Notices shall be
deemed delivered upon receipt, if personally delivered, one (1) Business Day
after being submitted to an overnight courier service and three (3) Business
Days after mailing, if mailed as set forth above. All notices given to Master
Lessor under the Master Lease shall be considered received only when delivered
in accordance with the Master Lease.


B.    Notices under Master Lease. Sublessor shall deliver to Sublessee copies of
all written notices and other communications that Sublessor shall receive from
Master Lessor which are related to and affect the occupancy of the Subleased
Premises, within three (3) Business Days following Sublessor’s receipt of any
such notice from Master Lessor. Sublessor shall deliver to Sublessee copies of
all written notices and other communications that Sublessor shall send to Master
Lessor relating to any Master Lessor default under the Master Lease or any
exercise by Sublessor of any of Sublessor’s rights under the Master Lease within
three (3) Business Days following Sublessor’s delivery to Master Lessor of any
such notice.


18.Miscellaneous: Sublessor has not had an inspection of the Premises performed
by a Certified Access Specialist as described in California Civil Code § 1938.


19.
Other Sublease Terms:








--------------------------------------------------------------------------------




A.    Incorporation by Reference. Except as set forth below, the terms and
conditions of this Sublease shall include all of the terms of the Master Lease
and such terms are incorporated into this



Sublease as if fully set forth herein, except that: (i) each reference in such
incorporated sections to “Lease” shall be deemed a reference to “Sublease”; (ii)
each reference to the “Premises” and “Base Rent” shall be deemed a reference to
the “Subleased Premises” and Base Rent under this Sublease, respectively; (iii)
each reference to “Landlord” and “Tenant” shall be deemed a reference to
“Sublessor” and “Sublessee”, respectively, except as otherwise expressly set
forth herein; (iv) with respect to work, services, repairs, restoration,
insurance, indemnities, representations, warranties or the performance of any
other obligation of Master Lessor under the Master Lease, the sole obligation of
Sublessor shall be as set forth in Paragraph 14.C above; (v) with respect to any
obligation of Sublessee to be performed under this Sublease or the exercise of
any right by Sublessee, wherever the Master Lease grants to Sublessor a
specified number of days to perform its obligations or exercise its right under
the Master Lease, except as otherwise provided herein, Sublessee shall have
three (3) fewer days to perform the obligation or exercise the right, including,
without limitation, curing any defaults, except for the payment of Rent and cure
periods for monetary default in which case Sublessee shall have the same amount
of days to perform such obligations; (vi) with respect to any approval required
to be obtained from the “Landlord” under the Master Lease, except to the extent
expressly set forth herein, if at all, such consent must be obtained from both
Master Lessor and Sublessor, and the approval of Sublessor may be withheld if
Master Lessor’s consent is not obtained, provided, however, that Sublessor shall
use commercially reasonable efforts to obtain such consent from Master Lessor
(without requiring Sublessor to expend more than a nominal sum unless Sublessee
reimburses Sublessor for such expenses);


(vii) in any case where the “Landlord” reserves or is granted the right to
manage, supervise, control, repair, alter, regulate the use of, enter or use the
Premises or any areas beneath, above or adjacent thereto, perform any actions or
cure any failures, such reservation or right shall be deemed to be for the
benefit of both Master Lessor and Sublessor; (viii) in any case where “Tenant”
is to indemnify, release or waive claims against “Landlord”, such indemnity,
release or waiver shall be deemed to run from Sublessee to both Master Lessor
and Sublessor; (ix) all payments shall be made to Sublessor; (x) Sublessee shall
pay all consent and review fees set forth in the Master Lease to each of Master
Lessor and Sublessor, except for any consent and review fees associated with the
Master Lessor Consent which shall be the sole obligation of Sublessor; and (xi)
all references to the Work Letter and Improvement Allowance shall be deleted.


The following provisions of the Master Lease shall not be incorporated herein:
Sections 3, 4, 8, 10 and 12 of the Summary of Basic Lease Information, Sections
2.1 (the second – fourth sentences), 2.2, 2.3, 2.4, 3.1, 3.2, 4.6, 18 (after the
first sentence), 19.1.1(ii), 19.6, 21.7, 23.3, 23.5, 29.4, 29.5, 29.13 (the
first two
sentences), 29.18, 29.19, 29.24, 29.38 (except the second sentence) and 29.40
(starting with the word “including”) and Exhibits B, C, G and I. Notwithstanding
subpart (iii) above, (a) references in the following provisions to “Landlord”
shall mean Master Lessor only: Section 11 of the Summary of Basic Lease
Information and Sections 1.1.3, 1.3, 4.2.3, 4.2.4, 4.2.5.4, 4.4.2 (the last
sentence), 5.3.1 (the sixth sentence),
6.1 (except the second sentence of Section 6.1.9), 6.4 (the third and fourth
sentences), 7 (the first sentence),
8.2 (the third and fifth sentence), 10.6,10.7, 11.1 (except the first and the
second-to-last sentences), 11.2 (the first sentence), 13 (the first paragraph),
19.5.2, 23.7, 24.2, 28 (the second reference in the second sentence and the
sixth sentence) and 29.26; and (b) references in the following provisions to
“Landlord” shall mean Master Lessor and Sublessor: Sections 4.5.1, 4.5.2, 8.4,
8.5, 10.4 and 29.7.


B.    Assumption of Obligations. This Sublease is and at all times shall be
subject and subordinate to the Master Lease and the rights of Master Lessor
thereunder. Sublessee hereby expressly agrees: (i) to comply with all provisions
of the Master Lease binding on Sublessor as tenant thereunder which are
incorporated herein except due to Sublessor’s acts or omissions; and (ii) to
perform all the obligations on the





--------------------------------------------------------------------------------




part of the “Tenant” to be performed under the terms of the Master Lease during
the Term of this Sublease which are incorporated herein. Sublessor hereby
expressly agrees: (a) to comply with all provisions of the Master Lease binding
on Sublessor as tenant thereunder, except to the extent due to Sublessee’s acts
or omissions; and (b) to perform all the obligations on the part of the
“Landlord” to be performed under the



terms of the Master Lease during the Term of this Sublease to the extent
incorporated herein. In the event the Master Lease is terminated for any reason
whatsoever, this Sublease shall terminate simultaneously. In the event of a
conflict between the provisions of this Sublease and the Master Lease, as
between Sublessor and Sublessee, the provisions of this Sublease shall control.
In the event of a conflict between the express provisions of this Sublease and
the provisions of the Master Lease, as incorporated herein, the express
provisions of this Sublease shall prevail.


20.Conditions Precedent: This Sublease and Sublessor’s and Sublessee’s
obligations hereunder are conditioned upon the written consent of Master Lessor.
Sublessor shall use commercially reasonably efforts (without requiring Sublessor
to expend more than a nominal sum unless Sublessee reimburses Sublessor for such
expenses) to obtain Master Lessor’s consent (the “Master Lessor Consent”) within
thirty
(30) days after the Execution Date and shall keep Sublessee apprised of the
status of Sublessor’s efforts to procure the Master Lessor Consent. If Sublessor
fails to obtain the Master Lessor Consent in such thirty
(30) day period, then Sublessor or Sublessee may terminate this Sublease by
giving the other party written notice thereof prior to the date Sublessor
delivers the Master Lessor Consent to Sublessee. The form of the Master Lessor
Consent shall be prepared by Sublessor or Master Lessor and subject to
Sublessee’s and Sublessor’s reasonable approval. It shall be deemed reasonable
for Sublessee to disapprove of the form of the Master Lessor Consent if it does
not include, without limitation, (i) a right for Sublessee to occupy the
Subleased Premises in the event that the Master Lease is terminated due to the
default of Sublessor prior to the end of the Term for a period of at least
ninety (90) days following such termination; (ii) an agreement from Master
Lessor to concurrently provide Sublessee with copies of any notices of default
delivered to Sublessor under the Master Lease; (iii) Master Lessor’s
acknowledgment that Sublessee may, at Sublessee’s option, cure any defaults of
Sublessor under the Master Lease; (iv) a waiver of subrogation from Master
Lessor in favor of Sublessee; and (v) an agreement by Master Lessor that in the
event the Phase I Delivery Date is delayed beyond the expiration of Subtenant’s
current sublease for premises located on floors 2-5 of the Building (the
“Existing Okta Sublease” and such premises, the “Existing Okta Premises”) as a
result of a holdover by the current floor six (6) tenant or subtenant, Master
Lessor will allow Subtenant to continue to occupy the Existing Okta Premises on
a direct lease basis on substantially the same economic terms and conditions of
the Existing Okta Sublease until such time as the Phase I Delivery Date shall
occur.


21.Termination; Recapture: Notwithstanding anything to the contrary herein,
Sublessee acknowledges that, under the Master Lease, both Master Lessor and
Sublessor have certain express termination and recapture rights, including,
without limitation, in Articles 11, 13 and 14. Nothing herein shall prohibit
Master Lessor or Sublessor from exercising any such express rights and neither
Master Lessor nor Sublessor shall have any liability to Sublessee as a result
thereof. Notwithstanding the foregoing, Sublessor shall be entitled to exercise
its express termination rights in Articles 11 and 13 of the Master Lease during
the final year of the Term, as may be extended by an Extension Period pursuant
to Paragraph 25; provided, however, that if more than ten (10) months remain in
the Term and Sublessee has not yet exercised the Extension Option pursuant to
Paragraph 25, then within ten (10) days following Sublessee’s receipt of notice
from Sublessor that Sublessor intends to exercise its termination rights under
Article 11 or 13 of the Master Lease, Sublessee shall have the right to exercise
the Extension Option and upon such exercise, Sublessor may not terminate the
Master Lease with respect to the casualty or condemnation which was the basis of
such termination right. In the event Master Lessor or Sublessor exercise any
such express termination or recapture rights, this Sublease shall terminate
without any liability to Master Lessor or Sublessor.





--------------------------------------------------------------------------------






22.Right of First Offer: If Sublessee properly exercises the Extension Option
pursuant to Paragraph 25 and (a) the Term is extended through the Extension
Period or (b) the Extension Option is voided pursuant to Paragraph 25 and the
Term is not extended through the Extension Period, and Sublessee is



not then in default beyond applicable notice and cure periods and has not been
in default beyond applicable notice and cure periods more than one (1) time of
any term or provision of this Sublease and has not assigned this Sublease or
subleased more than three (3) floors of the Subleased Premises or agreed to do
so in the future, Sublessee shall have a one time right of first offer as to any
of the Premises that Sublessor determines to sublease to an unaffiliated third
party (excluding Sublessor’s affiliates or other entities with whom Sublessor
has agreed to a merger, reorganization or asset or stock sale) for occupancy
within two (2) months following the expiration of the Term. If Sublessor intends
to enter into such a sublease, Sublessor shall provide written notice to
Sublessee (a “ROFO Notice”) of the terms on which Sublessor is willing to lease
such portion of the Premises (the “Expansion Space”). If Sublessee, within seven
(7) Business Days after receipt of the ROFO Notice indicates in writing its
agreement to sublease the Expansion Space on the terms stated in the ROFO
Notice, then, subject to receipt of Master Lessor’s consent, Sublessor shall
sublease to Sublessee and Sublessee shall sublease from Sublessor the Expansion
Space on the terms stated in the ROFO Notice. If Sublessee does not indicate in
writing its agreement to sublease the Expansion Space on the terms contained in
the ROFO Notice within such seven (7) Business Day period, then Sublessor
thereafter shall have the right to sublease the Expansion Space to a third
party; provided, however, that if Sublessor seeks to sublease the Expansion
Space to a third party on terms which are materially more favorable to such
third party than the terms set forth in the ROFO Notice, then Sublessor shall
first provide Sublessee with a new ROFO Notice setting forth such new terms and
the procedures outlined above shall be followed with respect to such new ROFO
Notice (except that the seven (7) Business Day period to respond to the new ROFO
Notice shall be reduced to five (5) Business Days). Notwithstanding the
foregoing, if Sublessee rejects Sublessor’s offer for sublease pursuant to this
Paragraph 22 and Sublessor does not sublease the Expansion Premises to a third
party within the six (6) months following Sublessee’s receipt of Sublessor’s
last ROFO Notice, then Sublessee shall have the right to request a new ROFO
Notice from Sublessor setting forth revised terms and the procedures outlined
above shall be followed with respect to such new ROFO Notice. If Sublessee
agrees to sublease the Expansion Space pursuant to this Paragraph 22, then
following Sublessor’s receipt of such acceptance, Sublessor and Sublessee shall
enter into an amendment to extend this Sublease as to the Expansion Space on
substantially the same as the terms of this Sublease with modifications as
necessary to reflect the terms of the ROFO Notice (including, without
limitation, the applicable rental terms) and multi-tenant occupancy of the
Building.


23.Superior Right Holders: Sublessee acknowledges that, (a) Section 2.4.1 of the
Master Lease states that the Master Lease is subject to termination in its
entirety upon Sublessor’s receipt of a “Phase I Termination Notice” and (b)
Section 2.4.2 of the Master Lease states that the Premises under the Master
Lease is subject to reduction by eliminating the Phase II Premises upon
Sublessor’s receipt of a “Phase II Reduction Notice”. Promptly upon Sublessor’s
receipt of either of such notices, Sublessor shall deliver a copy thereof to
Sublessee. Upon Sublessor’s delivery of the Phase I Termination Notice, this
Sublease shall terminate and Sublessor shall return to Sublessee its payment of
the first month’s Rent paid by Sublessee pursuant to Paragraph 4 hereof and the
Security Deposit. Upon Sublessor’s delivery of the Phase II Reduction Notice,
this Sublease will continue, except that all references to the Phase II Premises
shall be eliminated and the amounts of the rent during the extension term, the
Security Deposit and prepaid rent shall be proportionately reduced (and the
amount of reduction in the Security Deposit and prepaid rent shall be refunded
promptly to Sublessee). Sublessee shall within ten (10) days execute an
amendment to this Sublease reasonably prepared by Sublessor to reflect the
elimination of the Phase II Premises.







--------------------------------------------------------------------------------




24.Early Termination of Master Lease: If any damage or destruction or
condemnation of the Subleased Premises occurs during the Term, Sublessee shall
have the right to terminate this Sublease within the time periods set forth in
Articles 11 and 13 of the Master Lease, as incorporated herein. Sublessor shall
promptly (in no event later than five (5) Business Days following receipt
thereof) forward any communication from Master Lessor with respect to any damage
or destruction or condemnation of the



Subleased Premises. If this Sublease is not so terminated, Sublessor agrees to
use its commercially reasonable efforts to cause the Master Lessor to perform
and complete its obligations under the Master Lease (without requiring Sublessor
to expend more than a nominal sum unless Sublessee reimburses Sublessor for such
expenses). If Sublessor is entitled under Articles 11 or 13 to receive any
abatement or reduction of Rent, then Sublessee shall receive the same abatement
or reduction of Rent, to the extent Sublessor actually receives such abatement
from Master Lessor.


25.Conditional Option to Extend: If Sublessee is not then in default beyond all
applicable notice and cure periods and has not been in default beyond applicable
notice and cure periods more than one
(1) time of any term or provision of this Sublease and has not assigned this
Sublease or subleased more than three (3) floors of the Subleased Premises or
agreed to do so in the future, Sublessee shall have one (1) conditional option
(the "Extension Option") to extend the Term with respect to the entirety of the
Subleased Premises for an additional period of one (1) year commencing when the
initial Term expires (the "Extension Period"), solely in accordance with the
terms of this section. Sublessee shall exercise the Extension Option, if at all,
by written notice of exercise delivered to Sublessor not less than ten (10)
months nor more than twelve (12) months prior to the expiration of the initial
Term (the “Extension Notice”). Upon receipt of the Extension Notice, Sublessor
shall have the right, within thirty (30) days after receipt of the Extension
Notice, to deliver written notice to Sublessee (the “Extension Response Notice”)
that Sublessor has determined to use at least one (1) full floor of the
Subleased Premises for Sublessor’s or its affiliates’ use, commencing within six
(6) months following the expiration of the initial Term, in which case
Sublessee’s Extension Option shall be void and this Sublease shall expire at the
expiration of the initial Term and Sublessee shall have no further Extension
Option. If Sublessor fails to respond to Sublessee’s Extension Notice within the
thirty (30) day period set forth herein, such failure to respond shall be a
deemed acceptance of Sublessee’s Extension Option. If Sublessee exercises its
Extension Option in accordance with this Paragraph 25 and if Sublessor does not
void Sublessee’ exercise of the option, Sublessee shall accept the Subleased
Premises on an "AS-IS" basis and the extension shall be on the same terms and
conditions as this Sublease, except as to the amount of Base Rent and that there
shall be no further Extension Option. If Sublessee is in default as to which
Sublessor has delivered a default notice under any of the terms, covenants or
conditions of this Sublease, either at the time Sublessee exercises the
Extension Option or at any time thereafter prior to or upon the commencement
date of the Extension Period, Sublessor shall have, in addition to all of
Sublessor’s other rights and remedies, the right to terminate the Extension
Option upon written notice to Sublessee. If the Extension Option is exercised in
a valid and timely fashion and not voided or terminated as set forth above, the
Term shall be extended for the term of the Extension Period upon all of the
terms and conditions of this Sublease, except that the Base Rent for the
Extension Period shall be Five Hundred Seventy-One Thousand Two Hundred Ten and
84/100 Dollars ($571,210.84) per month.


26.
Representations and Warranties:



A.    Sublessor hereby represents and warrants to Sublessee that as of the
Execution Date: (i) the Master Lease attached hereto as Exhibit A is the
complete and accurate lease between Sublessor and Master Lessor and is in full
force and effect, and there are no verbal or other agreements between Master
Lessor and Sublessor which modify or affect the use or occupancy of the
Building; (ii) neither Sublessor nor, to Sublessor’s knowledge, Master Lessor is
in default beyond any applicable notice and cure periods under the Master Lease,
and no event has occurred or is continuing which would constitute a default
under the





--------------------------------------------------------------------------------




Master Lease but for the requirement of the giving of notice and/or the
expiration of the period of time to cure by Sublessor or, to Sublessor’s
knowledge, Master Lessor; (iii) Sublessor has not assigned, sublet, delegated,
granted a security interest in or encumbered in any way whatsoever its rights,
duties or interests in the Master Lease; (iv) Sublessor is a duly formed and
existing entity qualified to do business in California;
(v) Sublessor has the full right and authority to execute and deliver this
Sublease; (vi) each person signing on



behalf of Sublessor is authorized to do so; and (vii) Sublessor is not entering
into this Sublease, directly or indirectly, in violation of any laws relating to
drug trafficking, money laundering or predicate crimes to money laundering.


B.    Sublessor hereby represents and warrants to Sublessee that as of the
Execution Date to Sublessor’s knowledge neither (a) Sublessor nor any of its
officers, directors or managers, or (b) any of Sublessor’s affiliates, nor any
of their respective members, partners, other equity holders, officers, directors
or managers is, nor prior to or during the Term, will they become a person or
entity with whom U.S. persons or entities are restricted from doing business
under (1) the USA Patriot Act of 2001, 107 Public Law 56 (October 26, 2001) (the
“Patriot Act”) and all other statutes, orders, rules and regulations of the U.S.
government and its various executive departments, agencies and offices
interpreting and implementing the Patriot Act, (2) any other requirements
contained in the rules and regulations of the Office of Foreign Assets Control,
Department of the Treasury (“OFAC”) (including any “blocked” person or entity
listed in the Annex to Executive Order Nos. 12947, 13099 and 13224 and any
modifications thereto or thereof or any other person or entity named on OFAC’s
Specially Designated Blocked Persons List) or (3) any other U.S. statute,
Executive Order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit or Support Terrorism) or other governmental action.


C.    Sublessee hereby represents and warrants to Sublessor that as of the
Execution Date to Sublessee’s knowledge neither (a) Sublessee nor any of its
officers, directors or managers, or (b) any of Sublessee’s affiliates, nor any
of their respective members, partners, other equity holders, officers, directors
or managers is, nor prior to or during the Term, will they become a person or
entity with whom U.S. persons or entities are restricted from doing business
under (1) the Patriot Act and all other statutes, orders, rules and regulations
of the U.S. government and its various executive departments, agencies and
offices interpreting and implementing the Patriot Act, (2) any other
requirements contained in the rules and regulations of the OFAC (including any
“blocked” person or entity listed in the Annex to Executive Order Nos. 12947,
13099 and 13224 and any modifications thereto or thereof or any other person or
entity named on OFAC’s Specially Designated Blocked Persons List) or (3) any
other U.S. statute, Executive Order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism) or other governmental action.


27.Square Footage and Suble ss ee ’ s Share as Between Phases: Sublessee
acknowledges that the square footage of the Phases and the related percentages
in Sections 2.2 and 6 of the Summary of Basic Lease Information in the Master
Lease (which square footage amounts are repeated in Paragraph 1 of this Sublease
and which amounts and percentages are incorporated into this Sublease) do not
correspond and that Master Lessor and Sublessor may reasonably elect to adjust
the allocation of the rentable square footage and/or Tenant’s Share under the
Master Lease between the Phases (without increasing the total square footage of
the Phases in the aggregate). In such event, upon delivery of notice by
Sublessor to Sublessee, the rentable square footage under Paragraph 1,
Sublessee’s Share and related rental amounts under this Sublease shall be
correspondingly adjusted to reflect the adjusted amounts.







--------------------------------------------------------------------------------




28.Miscellaneous: Time is of the essence of this Sublease. Sublessor’s
obligation under this Sublease to use commercially reasonable efforts shall not
require Sublessor to engage in litigation unless other similarly situated
tenants in the area would typically engage in litigation in such a circumstance
with respect to premises that are not subject to a sublease. As used herein, the
term “Business Day” shall mean Monday through Friday (except public holidays in
the State of California). If any act under this Sublease is required to be
performed on a day which is not a Business Day, such act shall be performed on
the next Business Day.





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first above written.





SUBLESSOR:    SUBLESSEE:


DROPBOX, INC.,    OKTA, INC.,
a Delaware corporation    a Delaware corporation




By: /s/ Vanessa Wittman
Name: Vanessa Wittman
Its: CFO
 

By: /s/ William E. Losch
Name: William E. Losch
Its: CFO











Dropbox, Inc.    Okta, Inc.
333 Brannan Street    301 Brannan Street
San Francisco, CA 94107    San Francisco, CA 94107 Attn: Head of Real Estate and
Office Team    Attn: Armen Vartanian


and    and


Dropbox, Inc.    Okta, Inc.
333 Brannan Street    301 Brannan Street
San Francisco, CA, 94107    San Francisco, CA 94107
Attn: General Counsel    Attn: General Counsel


and    and


Wilson Sonsini Goodrich & Rosati    Paul Hastings LLP
650 Page Mill Road    55 Second Street
Palo Alto, CA 94304-1050    Twenty-Fourth Floor
Attn: Real Estate Department/SPR
San Francisco, CA 94105 Attn: Stephen I. Berkman










--------------------------------------------------------------------------------







EXHIBIT A




MASTER LEASE







--------------------------------------------------------------------------------





EXHIBIT B




WIRE TRANSFER INSTRUCTIONS






[Redacted]









--------------------------------------------------------------------------------





FIRST AMENDMENT TO OFFICE LEASE


This FIRST AMENDMENT TO OFFICE LEASE ("First Amendment") is made and entered
into as of the 9th day of September, 2016 (the "Effective Date"), by and between
KILROY REALTY, L.P., a Delaware limited partnership ("Landlord"), and DROPBOX,
INC., a Delaware corporation ("Tenant").


R E C I T A L S :


A.Landlord and Tenant entered into that certain Office Lease dated July 17, 2015
(the "Lease"), whereby Landlord leased to Tenant and Tenant leased from Landlord
82,834 rentable square feet of space in the aggregate (the "Premises"),
comprising the entirety of that certain building (the "Building") located at 301
Brannan Street, San Francisco, California. The Premises consist of (i) the Phase
I Premises, comprising the entirety of the second (2nd), third (3rd), fourth
(4th), fifth (5th), and sixth (6th) floors of the Building, and (ii) the Phase
II Premises, comprising the entirety of the first (1st) floor of the Building.


B.Pursuant to the terms of that certain Sublease dated as of July 11, 2016 (the
"Original Sublease"), as amended by that certain First Amendment to Sublease,
dated as of August 11, 2016 (the "First Amendment to Sublease"), by and between
Tenant, as sublandlord, and OKTA, Inc., a Delaware corporation ("Subtenant"), as
subtenant, Tenant agreed to sublease the entire Premises to Subtenant.
Concurrently with the consummation of this First Amendment by Landlord and
Tenant, Tenant and Subtenant are entering into that certain Second Amendment to
Sublease, dated as of September 9, 2016 (the "Second Amendment to Sublease").
The Original Sublease, First Amendment to Sublease, and Second Amendment to
Sublease shall collectively be referred to herein as the "Sublease". In
addition, concurrently with the consummation of this First Amendment by Landlord
and Tenant, Landlord is consummating that certain Consent to Sublease dated as
of the Effective Date (the "Consent to Sublease"), with Tenant and Subtenant,
which provides, among other terms, for Landlord’s consent to the Sublease.


C.Landlord and Tenant acknowledge that Subtenant is currently occupying, for
purposes of conducting its business, a portion of the Phase I Premises,
consisting of the entirety of the second (2nd), third (3rd), fourth (4th), and
fifth (5th) floors of the Building ("Floors 2-5"), pursuant to an existing
sublease with an existing third-party tenant (the "Prior Sublease"). The lease
between Landlord and such third-party tenant (the "Existing Floors 2-5 Tenant")
for Floors 2-5 (the "Existing Floors 2-5 Lease") expires on June 30, 2017, and
the Prior Sublease also expires on June 30, 2017.


D.Landlord and Tenant further acknowledge that the remaining portion of the
Phase I Premises, consisting of the entirety of the sixth (6th) floor of the
Building ("Floor 6"), is currently leased by another existing third-party tenant
(i.e., Free Stream Media Corp.). The lease between Landlord and Free Stream
Media Corp. for Floor 6 expires on June 30, 2017.


E.Landlord and Tenant acknowledge and agree that the Phase I Lease Commencement
Date is, in part, conditioned upon Landlord's delivery of the entirety of the
Phase I Premises to Tenant.


F.By this First Amendment, Landlord and Tenant desire to modify the Phase I
Lease Commencement Date and to otherwise amend the Lease as provided herein.


A G R E E M E N T :


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.    Terms. All capitalized terms when used herein shall have the same
respective meanings as are given such terms in the Lease unless expressly
provided otherwise in this First Amendment.












--------------------------------------------------------------------------------







2.
Lease Commencement Date.



2.1    Phase I Lease Commencement Date.    The following is hereby added
following the first (1st) paragraph of Section 3.2 of the Summary:


"Notwithstanding the foregoing, in the event that Landlord is unable to deliver
possession of Floor 6 together with and at the same time as Floors 2-5 (whether
July 1, 2017, or otherwise), then the parties agree that (a) the Phase I Lease
Commencement Date with respect to Floors 2-5 shall be a different date from the
Phase I Lease Commencement Date with respect to Floor 6, and in such event, all
references to the 'Phase I Lease Commencement Date' in the Lease shall mean the
Phase I Lease Commencement Date with respect to Floors 2-5 or the Phase I Lease
Commencement Date with respect to Floor 6, as the context requires, and (b) the
'Phase I Premises' shall mean the portion of the Premises on Floors 2-5 from and
after the Phase I Lease Commencement Date with respect to Floors 2-5, and the
entirety of the Phase I Premises on Floors 2-5 and Floor 6 from and after the
Phase I Lease Commencement Date with respect to Floor 6; provided, however, that
Landlord may not under any circumstances deliver possession of Floor 6 prior to
Landlord's delivery of Floors 2-5 (or the deemed delivery of Floors 2-5 pursuant
to Section 2.2 of the First Amendment)."


2.2    Floors 2-5. In connection with Recital C, above, in the event that
Subtenant is in possession of any portion of Floors 2-5 or Subtenant continues
to have a right to possession of any portion of Floors 2-5 under the Prior
Sublease as of June 30, 2017, and provided that the Existing Floors 2-5 Tenant
is not itself in physical possession of any portion of Floors 2-5 as a holdover
under the Existing Floors 2-5 Lease as of July 1, 2017, then without any action
on Landlord’s part, Landlord shall automatically be deemed to have delivered
possession of Floors 2- 5 to Tenant as of July 1, 2017, and the Phase I Lease
Commencement Date with respect to Floors 2-5 shall be deemed to have occurred on
July 1, 2017 (notwithstanding Subtenant's possession, as holdover or otherwise,
of any portion of Floors 2-5 as of July 1, 2017); provided, however, that
notwithstanding any such deemed delivery of Floors 2-5, the terms of Section 1.3
of the Lease shall apply with respect to the condition of the Building Systems
serving Floors 2-5.


2.3    Floor 6. In connection with Recital D, above, in the event that Landlord
is unable to deliver possession of Floor 6 to Tenant together with and at the
same time as Floors 2-5 (whether on July 1, 2017, or otherwise), then
notwithstanding any contrary provision of the Lease, the Phase I Lease
Commencement Date with respect to Floor 6 shall be deemed to be the date that
Landlord delivers possession of Floor 6 to Tenant in the condition required
under Section 1.3 of the Lease (the "Floor 6 Commencement Date"); provided,
however, that Landlord may not under any circumstances deliver possession of
Floor 6 prior to Landlord's delivery of Floors 2-5 (or the deemed delivery of
Floors 2-5 pursuant to Section 2.2 of this First Amendment) and in no event
shall the Floor 6 Commencement Date occur prior to the Phase I Lease
Commencement Date with respect to Floors 2-5.


3.    Tenant's Share. Section 6 of the Summary is hereby amended and restated as
follows: "6. Tenant's Share (Article 4): (i) With respect to the Phase I
Premises: 83.04%; and
(ii) with respect to the Phase II Premises: 16.96%."


4.    Abatement of Base Rent and Direct Expenses. The rentable square footages
set forth in the first sentence of Section 3.2 of the Lease are hereby amended
and restated as follows:
(i) with respect to the Phase I Premises, "68,789 rentable square feet of
space"; and (ii) with respect to the Phase II Premises, "14,045 rentable square
feet of space".


5.    Modifications to Lease Provisions Necessitated by a Different Phase 1
Lease Commencement Date For Floor 2-5 Versus Floor 6. In the event that the
Phase 1 Lease Commencement Date with respect to Floors 2-5 is different than the
Floor 6 Commencement Date pursuant to Section 2, above, then the following shall
apply:


5.1    Modification of Tenant's Obligation to Pay Base Rent and Direct Expenses.
Commencing on July 1, 2017, and continuing through the date immediately
preceding the Floor 6 Commencement Date, Tenant shall have no obligation to pay
Base Rent or Tenant's Share of Direct Expenses with respect to the portion of
the Phase I Premises on Floor 6.






--------------------------------------------------------------------------------





5.2    Modification of Tenant's Share. Commencing on July 1, 2017, and
continuing through the date immediately preceding the Floor 6 Commencement Date,
Tenant's Share with respect to the portion of the Phase I Premises on Floors 2-5
shall equal 66.5%.


5.3    Modification of Rent Abatement Rights. Notwithstanding any contrary
provision of Section 3.2 of the Lease, Landlord's and Tenant's respective rights
to accelerate the abatement of Base Rent and Tenant's Share of Direct Expenses
for the particular Phases shall also include the right to accelerate any
remaining Rent Abatement Amount applicable to Floors 2-5 separately from Floor 6
upon the terms and conditions otherwise set forth in Section 3.2 of the Lease,
as amended by Section 4 above.


5.4
Base Year. The Base Year shall be the calendar year 2017.



5.5    Phases. With respect to each "Phase" of the Premises (as that term is
defined in Section 2.2 of the Summary), with respect to the period commencing on
July 1, 2017 and continuing through the date immediately preceding the Floor 6
Commencement Date, Floors 2-5 and Floor 6 shall each be deemed a separate
"Phase" under the Lease, as the context requires.


6.    Notice of Lease Term Dates. With respect to Section 2.1 of the Lease, the
Notice of Lease Term Dates attached to this First Amendment as Exhibit A hereby
replaces Exhibit C to the Lease.


7.    Broker. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this First Amendment, and that they know of no real estate broker
or agent who is entitled to a commission in connection with this First
Amendment. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from and against any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys' fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, occurring by, through, or under the indemnifying
party. The terms of this Section 7 shall survive the expiration or earlier
termination of the term of the Lease, as hereby amended.


8.    California Accessibility Disclosure. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges that the Premises have not undergone inspection by a Certified
Access Specialist (CASp).


9.    Tenant's Payment of Landlord's Attorneys' Fees and Costs. Following the
mutual execution and delivery of this First Amendment, Tenant shall pay to
Landlord all attorneys' fees and costs incurred by Landlord in connection with
the drafting, negotiation, and consummation of this First Amendment within
thirty (30) days of Landlord's request therefor.


10.    Prohibited Persons; Foreign Corrupt Practices Act and Anti-Money
Laundering. Neither (i) Tenant nor any of its officers, directors or managers,
nor (ii) to Tenant's knowledge, any of Tenant's affiliates, nor any of their
respective members, partners or other equity holders, officers, directors or
managers is, nor prior to or during the term of the Lease, will they become a
person or entity with whom U.S. persons or entities are restricted from doing
business under (a) the Patriot Act (as defined below), (b) any other
requirements contained in the rules and regulations of the Office of Foreign
Assets Control, Department of the Treasury ("OFAC") (including any "blocked"
person or entity listed in the Annex to Executive Order Nos. 12947, 13099 and
13224 and any modifications thereto or thereof or any other person or entity
named on OFAC’s Specially Designated Blocked Persons List) or (c) any other U.S.
statute, Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism) or other governmental action (collectively,
"Prohibited Persons"). Tenant is not entering into this First Amendment,
directly or indirectly, in violation of any laws relating to drug trafficking,
money laundering or predicate crimes to money laundering. As used herein,
"Patriot Act" shall mean the USA Patriot Act of 2001, 107 Public Law 56 (October
26, 2001) and all other statutes, orders, rules and regulations of the U.S.
government and its various executive departments, agencies and offices
interpreting and implementing the Patriot Act.



11.    No Further Modification. Except as specifically set forth in this First
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.


12.    Conditional Deletion of Certain First Amendment Provisions.
Notwithstanding anything herein to the contrary, the effectiveness of certain
provisions of this First Amendment are subject to and conditioned upon the
current and continuing effectiveness of the Sublease, as set forth hereinbelow.
In addition, Tenant acknowledges the need for Landlord to have sufficient
advance notice if the Sublease does not become effective by the “Sublease
Effectiveness Deadline” (defined below) or terminates (or will possibly
terminate) prior to July 1, 2017, in order that Landlord may take steps to
ensure that Floors 2-5 shall be vacated and surrendered on a timely basis by the
Existing Floors 2-5 Tenant and Subtenant pursuant to the Existing Floors 2-5
Lease. Based on the foregoing, if for any reason the Sublease does not become
effective (whether as a consequence of Landlord’s failure to consent thereto or
otherwise) by March 31, 2017 (the “Sublease Effectiveness Deadline”), or the
Sublease terminates prior to July 1, 2017 (whether as a consequence of a default
by Subtenant thereunder or otherwise), then the following Sections of this First
Amendment shall be deleted and of no further force or effect: Sections 2, 5, and
6 (the “Conditional Deletions”). Landlord shall be given notice by Tenant within
five (5) business days of the Sublease becoming effective in order that Landlord
will know that the Sublease has become effective by the Sublease Effectiveness
Deadline, and if Landlord does not receive any such notice by April 14, 2017,
then Landlord shall be entitled to proceed on the basis that the Sublease did
not become effective on a timely basis, and notwithstanding any contrary
provision of this First Amendment, the Sublease, or the Consent to Sublease, the
Sublease shall not thereafter become effective unless Landlord and Tenant enter
into a subsequent amendment to the Lease which reinstates Sections 2, 5, and 6
of this First Amendment. Landlord shall also be given notice by Tenant within
five (5) business days following an early termination of the Sublease prior to
July 1, 2017, provided that if at any time on or after April 1, 2017 and prior
to July 1, 2017, Tenant becomes aware or receives notice of an event, condition,
or circumstance which could reasonably result in the early termination of the
Sublease prior to July 1, 2017, then Tenant shall promptly notify Landlord
thereof, and thereafter Tenant shall diligently continue to notify Landlord of
the status of a possible early termination (and of any actual early termination)
of the Sublease prior to July 1, 2017.


13.    Counterparts. This First Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute but one and the same instrument.


[signatures follow on next page]



IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.


LANDLORD:


KILROY REALTY, L.P.,
a Delaware limited partnership


By:
Kilroy Realty Corporation, a Maryland corporation



Its: General Partner




By:                     


Name:                 


Title:                     




By:                     


Name:                 


Title:                     




TENANT:


DROPBOX, INC.,
a Delaware corporation


By:                     


Name:                 


Title:                     
    


By:                     


Name:                 


Title:                     
    





--------------------------------------------------------------------------------





EXHIBIT A


301 BRANNAN STREET


NOTICE OF LEASE TERM DATES






To: ________________________________                     
















Re:    Office Lease dated
, a
, a

, 201

(the "Office Lease") between ("Landlord"), and
("Tenant"), as amended by



(the "Amendment") concerning Suite
(the "Premises") of the office building located at

on floor(s)



. (The Office Lease and the Amendment are hereafter referred to collectively as
the "Lease".)


Ladies and Gentlemen:


In accordance with the Office Lease (the "Lease"), we wish to advise you and/or
confirm as follows:


1.The Phase I Lease Commencement Date [OPTIONAL: with respect to Floors 2-5
occurred on July 1, 2017, and the Floor 6 Commencement Date] occurred on    ,


the Phase II Lease Commencement Date occurred on

, and the Lease Expiration



Date shall be

, unless extended as provided for in the Lease.







2.
Rent commenced to accrue on

abatement set forth in Section 3.2 of the Lease, as amended by Section

, subject to the rent of the Amendment.





3.
The Base Year is    .



4.If the first Lease Commencement Date is other than the first day of the month,
the first billing will contain a pro rata adjustment. Each billing thereafter,
with the exception of the final billing, shall be for the full amount of the
monthly installment as provided for in the Lease.


5.
Your rent checks should be made payable to    at

    


6.
Tenant's Share of Direct Expenses with respect to the Premises is 100%.



7.Capitalized terms used herein that are defined in the Lease shall have the
same meaning when used herein.


If the provisions of this letter correctly set forth our understanding, please
so acknowledge by signing at the place provided below on the enclosed copy of
this letter and returning the same to Landlord.


"Landlord"


    
a _________________________________     
By: _______________________________     
Its: ________________________________     


[signatures follow on next page]







--------------------------------------------------------------------------------





Agreed to and Accepted


as of         

, 201    .







--------------------------------------------------------------------------------






301 BRANNAN STREET
OFFICE LEASE
This Office Lease (the "Lease"), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the "Summary"), below, is made by and
between KILROY REALTY, L.P., a Delaware limited partnership ("Landlord"), and
DROPBOX, INC., a Delaware corporation ("Tenant").
SUMMARY OF BASIC LEASE INFORMATION
TERMS OF LEASE
DESCRIPTION
 
1. Date:
July 17, 2015.
 
2. Building; Premises (Article 1).
 
 
2.1 Building:
The six (6) story building (the "Building") located at 301 Brannan Street, San
Francisco, California, and including all walkways, plazas, patios and parking
areas. Landlord and Tenant hereby agree that the Building contains a total
rentable area of 82,834 square feet.
 
2.2 Premises:
82,834 rentable square feet of space, consisting of the entirety of the
Building, as further set forth in Exhibit A to this Lease. The Premises shall
consist of (i) approximately 68,789 rentable square feet, comprised of:
(a) approximately 13,704 rentable square feet located on the second (2nd) floor
of the Building, (b) approximately 13,973 rentable square feet located on the
third (3rd) floor of the Building, (c) approximately 13,704 rentable square feet
located on the fourth (4th) floor of the Building, (d) approximately 13,704
rentable square feet located on the fifth (5th) floor of the Building, and
(e) approximately 13,704 rentable square feet located on the sixth (6th) floor
of the Building (the "Phase I Premises"), and (ii) approximately 14,045 rentable
square feet located on the first (1st) floor of the Building (the "Phase II
Premises"). The Phase I Premises and the Phase II Premises shall collectively be
referred to herein as the "Premises", and shall each be referred to herein as
"Phase".
 
3. Lease Term (Article 2).
 
 
3.1 Length of Term:
Approximately six (6) years and eleven (11) months from the first "Lease
Commencement Date" (as defined below); but in any event expiring on the "Lease
Expiration Date" (as defined below).
 



738132.04/WLA
371458-00001/6-30-15/alf/alf
 


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





3.2 Lease Commencement Date:
"Phase I Lease Commencement Date": The earlier to occur of (i) the date upon
which Tenant first commences to conduct business in any portion of the Phase I
Premises, and (ii) the date that is three (3) months after the date on which
Landlord has delivered possession of the entirety of the Phase I Premises to
Tenant, which delivery date is anticipated to be July 1, 2017.
"Phase II Lease Commencement Date": The earlier to occur of (i) the date upon
which Tenant first commences to conduct business in any portion of the Phase II
Premises, and (ii) the date that is three (3) months after the date on which
Landlord has delivered possession of the entirety of the Phase II Premises to
Tenant, which delivery date is anticipated to be August 1, 2017.
The Phase I Lease Commencement Date and the Phase II Lease Commencement Date may
be referred to herein, individually or collectively, as the "Lease Commencement
Date".
 
3.3 Lease Expiration Date:
May 31, 2024.
 
3.4 Option Terms:
Two (2) five (5)-year options to extend the Lease Term, as more particularly set
forth in Section 2.2 of this Lease.
 
4. Base Rent (Article 3):
 
 
Period During 
Lease Term
Annual Base Rent*
Monthly Installment of Base Rent*
Approximate
Annual Base
Rental Rate Per  
Rentable Square Foot**
 
Lease Year 1
$6,378,218.00 ◊
$531,518.17 ◊
$77.00
 
Lease Year 2
$6,569,564.54
$547,471.21
$79.31
 
Lease Year 3
$6,766,651.48
$563,887.62
$81.69
 
Lease Year 4
$6,969,651.02
$580,804.25
$84.14
 
Lease Year 5
$7,178,740.55
$598,228.38
$86.66
 
Lease Year 6
$7,394,102.77
$616,175.23
$89.26
 
Lease Year 7
$7,615,925.85
$634,660.49
$91.94
 



738132.04/WLA
371458-00001/6-26-15/alf/alf
2


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





* Prior to the commencement of both the Phase I Lease Commencement Date and the
Phase II Lease Commencement Date, the amount of Annual Base Rent and Monthly
Installments of Base Rent set forth in the foregoing schedule shall be pro-rated
based on the rentable square feet of the applicable Phase of the Premises then
leased by Tenant. Both Tenant and Landlord acknowledge and agree that
multiplying the Monthly Installment of Base Rent amount by twelve (12) does not
always equal the Annual Base Rent amount. In all subsequent Base Rent payment
periods during the Lease Term commencing on the first (1st) day of Lease Year 2,
the calculation of each Annual Base Rent amount reflects an annual increase of
three percent (3%) and each Monthly Installment of Base Rent amount was
calculated by dividing the corresponding Annual Base Rent amount by twelve (12).
◊ Subject to the terms set forth in Section 3.2 below, the Base Rent and
Tenant's Share of Direct Expenses attributable to the periods specified in
Section 3.2 below shall be abated.
** The amounts identified in the column entitled "Annual Rental Rate per
Rentable Square Foot" are rounded amounts and are provided for informational
purposes only.
5. Base Year (Article 4):
The calendar year in which the Phase I Lease Commencement Date occurs.
6. Tenant's Share (Article 4):
With respect to the Phase I Premises: 79.58%.
With respect to the Phase II Premises: 20.42%.
7. Permitted Use (Article 5):
General office use together with ancillary uses consistent with high-tech,
single-tenant first-class office buildings, subject to the terms and conditions
set forth in Section 5.1 of the Lease.
8. Letter of Credit (Article 21):
$6,626,720.00, subject to the terms and conditions of Article 21 of this Lease.
9. Parking Passes (Article 28):
Thirty-four (34) on-site parking passes, subject to the terms of Article 28 of
the Lease.
10. Address of Tenant (Section 29.18):
Dropbox, Inc.
185 Berry Street
4th Floor
San Francisco, California 94107
Attention: Head of Real Estate and Office Team
With at all times, a copy to:
Dropbox, Inc.
185 Berry Street
4th Floor
San Francisco, California 94107
Attention: General Counsel
Shartsis Friese LLP
One Maritime Plaza, 18th Floor
San Francisco, California 94111
Attention: Jonathan M. Kennedy



738132.04/WLA
371458-00001/6-26-15/alf/alf
3


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





11. Address of Landlord (Section 29.18):
Kilroy Realty, L.P.
c/o Kilroy Realty Corporation
12200 W. Olympic Blvd., Suite 200
Los Angeles, California 90064
Attention: Legal Department
Phone:
Facsimile:


and to:


Kilroy Realty, L.P.
c/o Kilroy Realty Corporation
12200 W. Olympic Blvd., Suite 200
Los Angeles, California 90064
Attention: Mr. John Fucci
Phone:
Facsimile:
and
Kilroy Realty Corporation
100 First Street
Office of the Building, Suite 250
San Francisco, California 94105
Attention: Asset Management


With a Copy to:


Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars, Suite 1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.


Wiring Instructions:
Bank Name: Union Bank
Bank Address: 445 S. Figueroa Street, Los Angeles, CA 90071-1602
ABA No.*:
Account No.:
Account Name: Kilroy Realty, L.P.
*For wires coming from outside of the U.S., do not use the ABA number shown
above, but rather use SWIFT code
12. Brokers (Section 29.24):
CBRE, Inc., representing Tenant.
13. Improvement Allowance (Exhibit B):
$2,899,190.00 (i.e., an amount equal to $35.00 per rentable square foot of the
Premises).


ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS
1.1    Premises, Building, Project and Common Areas.
1.1.1    The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises"). The outline of the Premises is set forth in Exhibit A attached
hereto and each floor of the Premises has the number of rentable square feet as
set forth in Section 2.2 of the Summary. The parties hereto agree that the lease
of the Premises is upon and subject to the terms, covenants and conditions
herein set forth, and Tenant covenants as a material part of the consideration
for this Lease to keep and perform each and all of such terms, covenants and
conditions by it to be kept and performed and that this Lease is made upon the
condition of such performance. The parties hereto hereby acknowledge that the
purpose of Exhibit A is to show the location of the Premises in the "Building,"
as that term is defined in Section 1.1.2, below, only, and such Exhibit is not
meant to constitute an agreement, representation or warranty as to the
construction of the Premises, the precise area thereof or the specific location
of the "Common Areas," as that term is defined in Section 1.1.3, below, or the
elements thereof or of the accessways to the Premises or the "Project," as that
term is defined in Section 1.1.2, below. Except as specifically set forth in
this Lease and in the Work Letter attached hereto as Exhibit B (the "Work
Letter"), Landlord shall not be obligated to provide or pay for any improvement
work or services related to the improvement of the Premises. Tenant also
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises, the Building
or the Project or with respect to the suitability of any of the foregoing for
the conduct of Tenant's business, except as specifically set forth in this Lease
and the Work Letter.
1.1.2    The Building and The Project. The Premises is the principal component
of the building set forth in Section 2.1 of the Summary (the "Building"). The
term "Project," as used in this Lease, shall mean (i) the Building and the
Common Areas, (ii) the land (which is improved with landscaping, subterranean
parking facilities and other improvements) upon which the Building and the
Common Areas are located, and (iii) at Landlord's discretion, any additional
real property, areas, land, buildings or other improvements added thereto
outside of the Project.
1.1.3    Common Areas. Tenant shall have the exclusive right to use, subject to
the rules and regulations referred to in Article 5 of this Lease, those portions
of the Project which are provided, from time to time, for use in common by
Landlord and Tenant (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, are collectively referred to
herein as the "Common Areas"). The manner in which the Common Areas are
maintained and operated shall be at the reasonable discretion of Landlord (but
shall at least be consistent with the provision of Article 7 below and the
manner in which the common areas of the "Comparable Buildings," as defined in
Exhibit G attached hereto, are maintained and operated) and the use thereof
shall be subject to such reasonable rules, regulations and restrictions as
Landlord may make from time to time. Landlord reserves the right to close
temporarily, make alterations or additions to, or change the location of
elements of the Project and the Common Areas, provided that, in connection
therewith, Landlord shall perform such closures, alterations, additions or
changes in a commercially reasonable manner and, in connection therewith, shall
use commercially reasonable efforts to minimize any material interference with
Tenant's use of and access to the Premises. Any such closures, alterations or
additions will be subject to the terms of Section 19.5.2 below.
1.2    Stipulation of Rentable Square Feet of Premises and Building. For
purposes of this Lease, the rentable square feet of the Premises shall be deemed
as set forth in Section 2.2 of the Summary and the rentable square feet of the
Building shall be deemed as set forth in Section 2.1 of the Summary.
1.3    Delivery of Building Systems. Notwithstanding anything in this Lease to
the contrary, Landlord shall deliver each Phase of the Premises with the
"Building Systems," as that term is defined in Article 7 of this Lease, below,
serving each Phase of the Premises in good working condition and repair. In
connection with the foregoing, Landlord shall, at Landlord's sole cost and
expense (which shall not be deemed an "Operating Expense," as that term is
defined in Article 4, below), repair or replace any failed or inoperable portion
of the Building Systems of which Tenant notifies Landlord in writing within
thirty (30) days following Landlord's delivery of the applicable Phase of the
Premises to Tenant; provided, however, that Landlord shall not be obligated to
repair or replace any failed or inoperable portion of the Building Systems which
were caused by the misuse, misconduct, damage, destruction, omissions, and/or
negligence of Tenant, Tenant Parties or "Tenant's Agents," as that terms is
defined in Section 4.1.2 of the Work Letter (collectively, "Tenant Damage"), or
by any Alterations, improvements or modifications constructed by or on behalf of
Tenant, following Landlord's delivery of the applicable Phase of the Premises to
Tenant. To the extent repairs which Landlord is required to make pursuant to
this Section 1.3 are necessitated in whole or in part by Tenant Damage, then
Tenant shall reimburse Landlord for all or an equitable proportion of the cost
of such repair. If it is determined that the Building Systems were not in good
working condition and repair as of the date Tenant accepts possession of a Phase
of the Premises under this Lease, Landlord shall not be liable to Tenant for any
damages, but as Tenant's sole remedy, Landlord, at no cost to Tenant, shall
promptly commence such work or take such other action as may be necessary to
place the same in good working condition and repair, and shall thereafter
diligently pursue the same to completion. The parties hereto acknowledge and
agree that the terms of this Section 1.3 do not affect Landlord’s obligations to
repair and maintain the Building, including without limitation, Landlord’s
obligation to repair and maintain the Building Systems and the Building
Structure, pursuant to the express terms and conditions of Article 7 of this
Lease.

ARTICLE 2    

LEASE TERM
2.1    Lease Term. The terms and provisions of this Lease shall be effective as
of the date of this Lease. The term of this Lease (the "Lease Term") shall be as
set forth in Section 3.1 of the Summary, shall commence with respect to the
applicable Phase on the applicable date set forth in Section 3.2 of the Summary
(each date, as applicable, is the "Lease Commencement Date"), and shall
terminate on the date set forth in Section 3.3 of the Summary (the "Lease
Expiration Date") unless this Lease is sooner terminated as hereinafter
provided. Notwithstanding the terms "Phase I Lease Commencement Date" and
"Phase II Lease Commencement Date" in this Lease, Landlord and Tenant hereby
acknowledges that the Phase II Lease Commencement Date could occur prior to the
Phase I Lease Commencement Date, in which case, Tenant shall not be obligated to
pay Tenant's Share of Direct Expenses with respect to the Phase II Premises
until Tenant is obligated to commence paying Tenant's Share of Direct Expenses
with respect to the Phase I Premises following the Base Year. Tenant shall use
commercially reasonable efforts to cause the "Substantial Completion of the
Improvements" (as that term is defined in Section 5.3 of the Work Letter) within
the applicable Phase no later than the date that is three (3) months following
the applicable Lease Commencement Date for the Phase I Premises and the Phase II
Premises. For purposes of this Lease, the term "Lease Year" shall mean each
consecutive twelve (12) calendar month period during the Lease Term; provided,
however, that the first Lease Year shall commence on the first Lease
Commencement Date and end on the last day of the month in which the first
anniversary of the first Lease Commencement Date occurs (or if the first Lease
Commencement Date is the first day of a calendar month, then the first Lease
Year shall commence on the first Lease Commencement Date and end on the day
immediately preceding the first anniversary of the first Lease Commencement
Date), and the second and each succeeding Lease Year shall commence on the first
day of the next calendar month; and further provided that the last Lease Year
shall end on the Lease Expiration Date. At any time during the Lease Term,
Landlord may deliver to Tenant a notice in the form as set forth in Exhibit C,
attached hereto, as a confirmation only of the information set forth therein,
which Tenant shall execute and return to Landlord within ten (10) business days
of receipt thereof; provided, however, that if such notice is not factually
correct, then Tenant shall make such changes as are necessary to make such
notice factually correct and shall thereafter return such notice to Landlord
within said ten (10) business day period. Tenant's failure to execute and return
such notice to Landlord within such time shall be conclusive upon Tenant that
the information set forth in such notice is as specified therein.
2.2    Option Term.
2.2.1    Option Right. Landlord hereby grants to Dropbox, Inc., a Delaware
corporation (the "Original Tenant"), and any "Permitted Transferee Assignee" (as
that term is defined in Section 14.8 of this Lease), two (2) successive options
to extend the Lease Term for a period of five (5) years each (each, an "Option
Term", and each option, an "Option to Extend"). Each Option to Extend shall be
exercisable only by notice delivered by Original Tenant or a Permitted
Transferee Assignee to Landlord as provided in Section 2.2.3 below; provided
that, as of the date of delivery of such notice, Tenant has not received notice
that Tenant is in "Default" (as that term is defined in Section 19.1 below). The
right contained in this Section 2.2 shall be personal to the Original Tenant and
any Permitted Transferee Assignee and may only be exercised by the Original
Tenant or a Permitted Transferee Assignee (and not any other assignee or
sublessee or Transferee of Tenant's interest in this Lease) provided that the
Original Tenant or such Permitted Transferee Assignee has not subleased more
than thirty-three percent (33%) of the rentable square footage of the Premises
pursuant to a sublease or subleases then in effect. In the event that Tenant
fails to timely and appropriately exercise an Option to Extend in accordance
with the terms of this Section 2.2, then such Option to Extend shall
automatically terminate and shall be of no further force or effect. Further,
notwithstanding any contrary provision of this Section 2.2, in no event may
Tenant exercise its right to extend the Lease Term for the second Option Term
under this Section 2.2 if Tenant fails to timely exercise its right to extend
the initial Lease Term for the first Option Term under this Section 2.2.
2.2.2    Option Rent. The Rent payable by Tenant during each Option Term shall
be equal to the "Market Rent," as such Market Rent is determined pursuant to
Exhibit G, attached to this Lease (such rent payable during any Option Term, the
"Option Rent") and the Base Year shall be the calendar year in which the
then-current term expires (if it expires on or before July 31) or the following
calendar year (if it expires after July 31). Except as set forth in the
preceding sentence or as otherwise expressly set forth in this Lease, all of the
terms of this Lease shall apply during any Option Term and the Lease Expiration
Date shall be extended to the last day of the Option Term. The calculation of
the Market Rent shall be derived from a review of, and comparison to, the "Net
Equivalent Lease Rates" of the "Comparable Transactions," as provided for in
Exhibit G, and, thereafter, the Market Rent shall be stated as a "Net Equivalent
Lease Rate" for the Option Term.
2.2.3    Exercise of Option. An Option to Extend shall be exercised by Tenant,
if at all, and only in the following manner: (i) at Tenant's election, Tenant
shall deliver written notice (the "Option Interest Notice") to Landlord not more
than eighteen (18) months nor less than seventeen (17) months prior to the
expiration of the initial Lease Term or the first Option Term, as applicable,
stating that Tenant is interested in exercising its Option to Extend; (ii) if
Tenant delivers the Option Interest Notice, Landlord shall, within thirty (30)
days following Landlord's receipt of the Option Interest Notice, deliver notice
(the "Option Rent Notice") to Tenant setting forth Landlord's good faith
determination of the Option Rent; and (iii) if Tenant wishes to exercise such
option, whether or not Tenant has given the Option Interest Notice, Tenant
shall, on or before the date which is fifteen (15) months prior to the
expiration of the initial Lease Term or the first (1st) Option Term, as
applicable, deliver written notice thereof to Landlord, which notice shall be
Tenant's irrevocable exercise of Tenant's Option to Extend, and upon, and
concurrent with, such exercise, Tenant may, at its option, accept or reject the
Option Rent set forth in the Option Rent Notice (if Tenant has previously
delivered an Option Interest Notice). If Tenant exercises its Option to Extend
but fails to accept or reject the Option Rent set forth in the Option Rent
Notice (if Tenant delivered an Option Interest Notice), then Tenant shall be
deemed to have rejected the Option Rent set forth in the Option Rent Notice.
2.2.4    Determination of Option Rent. In the event Tenant timely and
appropriately exercises an Option to Extend but rejects (or is deemed to reject)
the Option Rent set forth in the Option Rent Notice pursuant to Section 2.2.3,
above (or if Tenant did not deliver an Option Interest Notice, and therefore
Landlord did not deliver an Option Rent Notice), then Landlord and Tenant shall
attempt to agree upon the Option Rent using their best good-faith efforts. If
Landlord and Tenant fail to reach agreement upon the Option Rent applicable to
the Option Term on or before the date that is ninety (90) days prior to the
expiration of the initial Lease Term or the first Option Term, as applicable
(the "Outside Agreement Date"), then the Option Rent shall be determined by
arbitration pursuant to the terms of this Section 2.2.4. Each party shall make a
separate determination of the Option Rent, within five (5) days following the
Outside Agreement Date, and such determinations shall be submitted to
arbitration in accordance with Sections 2.2.4.1 through 2.2.4.4, below.
2.2.4.1    Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a MAI appraiser who shall have been active over the five (5) year
period ending on the date of such appointment in the appraising and/or leasing
of first class office properties in the vicinity of the Building. The
determination of the arbitrators shall be limited solely to the issue area of
whether Landlord's or Tenant's submitted Option Rent is the closest to the
actual Option Rent as determined by the arbitrators, taking into account the
requirements of Section 2.2.2 of this Lease. Each such arbitrator shall be
appointed within fifteen (15) days after the Outside Agreement Date. Landlord
and Tenant may consult with their selected arbitrators prior to appointment and
may select an arbitrator who is favorable to their respective positions
(including an arbitrator who has previously represented Landlord and/or Tenant,
as applicable). The arbitrators so selected by Landlord and Tenant shall be
deemed "Advocate Arbitrators."
2.2.4.2    The two Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the date of
the appointment of the last appointed Advocate Arbitrator to agree upon and
appoint a third arbitrator ("Neutral Arbitrator") who shall be qualified under
the same criteria set forth hereinabove for qualification of the two Advocate
Arbitrators except that (i) neither the Landlord or Tenant or either parties'
Advocate Arbitrator may, directly or indirectly, consult with the Neutral
Arbitrator prior or subsequent to his or her appearance, and (ii) the Neutral
Arbitrator cannot be someone who has represented Landlord and/or Tenant or their
affiliates during the five (5) year period prior to such appointment. The
Neutral Arbitrator shall be retained via an engagement letter jointly prepared
by Landlord's counsel and Tenant's counsel. Each party shall pay for the costs
of its own Advocate Arbitrator and fifty percent (50%) of the cost of the
Neutral Arbitrator.
2.2.4.3    Within ten (10) days following the appointment of the Neutral
Arbitrator, Landlord and Tenant shall enter into an arbitration agreement (the
"Arbitration Agreement") which shall set forth the following:
2.2.4.3.1    Each of Landlord's and Tenant's best and final and binding
determination of the Option Rent exchanged by the parties pursuant to Section
2.2.4, above;
2.2.4.3.2    An agreement to be signed by the Neutral Arbitrator, the form of
which agreement shall be attached as an exhibit to the Arbitration Agreement,
whereby the Neutral Arbitrator shall agree to undertake the arbitration and
render a decision in accordance with the terms of this Lease, as modified by the
Arbitration Agreement, and shall require the Neutral Arbitrator to demonstrate
to the reasonable satisfaction of the parties that the Neutral Arbitrator has no
conflicts of interest with either Landlord or Tenant;
2.2.4.3.3    Instructions to be followed by the Neutral Arbitrator when
conducting such arbitration;
2.2.4.3.4    That Landlord and Tenant shall each have the right to submit to the
Neutral Arbitrator (with a copy to the other party), on or before the date that
occurs fifteen (15) days following the appointment of the Neutral Arbitrator, an
advocate statement (and any other information such party deems relevant)
prepared by or on behalf of Landlord or Tenant, as the case may be, in support
of Landlord's or Tenant's respective determination of Option Rent (the
"Briefs");
2.2.4.3.5    That within five (5) business days following the exchange of
Briefs, Landlord and Tenant shall each have the right to provide the Neutral
Arbitrator (with a copy to the other party) with a written rebuttal to the other
party's Brief (the "Rebuttals"); provided, however, such Rebuttals shall be
limited to the facts and arguments raised in the other party's Brief and shall
identify clearly which argument or fact of the other party's Brief is intended
to be rebutted;
2.2.4.3.6    The date, time and location of the arbitration, which shall be
mutually and reasonably agreed upon by Landlord and Tenant, taking into
consideration the schedules of the Neutral Arbitrator, the Advocate Arbitrators,
Landlord and Tenant, and each party's applicable consultants, which date shall
in any event be within thirty (30) days following the appointment of the Neutral
Arbitrator;
2.2.4.3.7    That no discovery shall take place in connection with the
arbitration, other than to verify the factual information that is presented by
Landlord or Tenant;
2.2.4.3.8    That the Neutral Arbitrator shall not be allowed to undertake an
independent investigation or consider any factual information other than
presented by Landlord or Tenant, except that the Neutral Arbitrator shall be
permitted to visit the Project and the buildings containing the Comparable
Transactions;
2.2.4.3.9    The specific persons that shall be allowed to attend the
arbitration;
2.2.4.3.10    Tenant shall have the right to present oral arguments to the
Neutral Arbitrator at the arbitration for a period of time not to exceed two (2)
hours ("Tenant's Initial Statement");
2.2.4.3.11    Following Tenant's Initial Statement, Landlord shall have the
right to present oral arguments to the Neutral Arbitrator at the arbitration for
a period of time not to exceed two (2) hours ("Landlord's Initial Statement");
2.2.4.3.12    Following Landlord's Initial Statement, Tenant shall have up to
one (1) additional hour to present additional arguments and/or to rebut the
arguments of Landlord ("Tenant's Rebuttal Statement");
2.2.4.3.13    Following Tenant's Rebuttal Statement, Landlord shall have up to
one (1) additional hour to present additional arguments and/or to rebut the
arguments of Tenant;
2.2.4.3.14    That, not later than ten (10) days after the date of the
arbitration, the Neutral Arbitrator shall render a decision (the "Ruling")
indicating whether Landlord's or Tenant's submitted Option Rent is closer to the
Option Rent;
2.2.4.3.15    That following notification of the Ruling, Landlord's or Tenant's
submitted Option Rent determination, whichever is selected by the Neutral
Arbitrator as being closer to the Option Rent shall become the then applicable
Option Rent; and
2.2.4.3.16    That the decision of the Neutral Arbitrator shall be binding on
Landlord and Tenant.
If a date by which an event described in Section 2.2.4.3, above, is to occur
falls on a weekend or a holiday, the date shall be deemed to be the next
business day.
2.2.4.4    In the event that the Option Rent shall not have been determined
pursuant to the terms hereof prior to the commencement of the applicable Option
Term, Tenant shall be required to pay the Option Rent, initially provided by
Landlord to Tenant in Landlord's Option Rent Notice, and upon the final
determination of the Option Rent, the payments made by Tenant shall be
reconciled with the actual amounts due, and the appropriate party shall make any
corresponding payment to the other party.
2.3    Entry Before Lease Commencement Date. Notwithstanding the definition of
Lease Commencement Date for each Phase of the Premises set forth above, Tenant
shall have the right, at any time after Landlord's delivery of the applicable
Phase to construct and install the Improvements in the applicable Phase and/or
to test equipment and/or to install its furniture, fixtures, and equipment in
the applicable Phase. Tenant's entry into the Phase I Premises and the Phase II
Premises for such purposes shall not constitute the commencement of business,
provided that all of the terms and conditions of this Lease and the Work Letter
shall apply, except that Tenant shall have no obligation to pay Base Rent or
Tenant's Share of Direct Expenses, and Tenant's payment of any other costs or
expenses attributable to the period of such approved entry shall be as set forth
in the Work Letter.
2.4    Superior Right Holders. Tenant hereby acknowledges that both the Phase I
Premises and the Phase II Premises are currently leased by other tenants of the
Building (each, a "Superior Right Holder" and, collectively, the "Superior Right
Holders"), pursuant to existing lease documentation (collectively, the "Superior
Leases"), and that, notwithstanding anything to the contrary contained herein,
this Lease is subject and subordinate to such Superior Leases. The Superior
Right Holder in the Phase I Premises is referred to herein as the "Phase I
Superior Right Holder", and its Superior Lease is referred to herein as the
"Phase I Superior Lease". The Superior Right Holder in the Phase II Premises is
referred to herein as the "Phase II Superior Right Holder", and its Superior
Lease is referred to herein as the "Phase II Superior Lease".
2.4.1    Phase I Superior Right Holder. In connection with the foregoing, and
notwithstanding any contrary provision set forth in this Lease, if the Phase I
Superior Right Holder timely exercises the renewal right set forth in the
Phase I Superior Lease (i.e., the Phase I Superior Right Holder exercises the
renewal right within the applicable time period for exercise set forth in the
Phase I Superior Lease), then promptly following Landlord's receipt of such
exercise notice, Landlord shall deliver written notice thereof to Tenant (the
"Phase I Termination Notice") and, effective automatically as of the date of
Tenant's receipt of the Phase I Termination Notice, this Lease shall
automatically terminate. In the event Landlord has not delivered the Phase I
Termination Notice on or before the earlier of (i) the last day for the Phase I
Superior Right Holder to renew the Phase I Superior Lease, and (ii) the date
that Landlord delivers possession of the Phase I Premises to Tenant, the terms
of this Section 2.4.1 shall terminate and be of no further force or effect. In
the event that this Lease is terminated pursuant to this Section 2.4.1, then,
effective as of the date of such termination, Landlord and Tenant shall be
relieved of their respective obligations under this Lease, except those
obligations under this Lease which relate to the term of this Lease through and
including the effective date of the termination and/or which expressly survive
the expiration or earlier termination of this Lease.
2.4.2    Phase II Superior Right Holder. Notwithstanding any contrary provision
set forth in this Lease, if the Phase II Superior Right Holder timely exercises
the renewal right set forth in its Phase II Superior Lease (i.e., the Phase II
Superior Right Holder exercises the renewal right within the applicable time
period for exercise set forth in the Phase II Superior Lease), then promptly
following Landlord's receipt of such exercise notice, Landlord shall deliver
written notice thereof to Tenant (the "Phase II Reduction Notice") and,
effective automatically as of the date of Tenant's receipt of the Phase II
Reduction Notice, (i) the "Premises" leased by Tenant under this Lease shall be
automatically reduced by the "Phase II Premises" as of the date of Tenant's
receipt of the Phase II Reduction Notice, (ii) all references in this Lease to
the "Phase II Premises" or the "Phase II Lease Commencement Date" shall be of no
further force or effect, (iii) Landlord and Tenant shall promptly thereafter
enter into an amendment of this Lease as provided in Section 29.40, below, and
(iv) unless this Lease is terminated pursuant to Section 2.4.1, above, this
Lease shall remain in effect. In the event Landlord has not delivered the Phase
II Reduction Notice on or before (a) the last day for the Phase II Superior
Right Holder to renew the Phase II Superior Lease, and (ii) the date that
Landlord delivers possession of the Phase II Premises to Tenant, the terms of
this Section 2.4.2 shall terminate and be of no further force or effect. In the
event that this Lease is terminated pursuant to this Section 2.4.2, then
effective as of the date of such termination, Landlord and Tenant shall be
relieved of their respective obligations under this Lease with respect to the
Phase II Premises, except those obligations under this Lease which relate to the
term of this Lease through and including the effective date of the termination
and/or which expressly survive the expiration or earlier termination of this
Lease.

ARTICLE 3    

BASE RENT
3.1    Base Rent. Commencing on the first Lease Commencement Date to occur (as
the same may be delayed by the express provisions of this Lease), as set forth
in Section 3.2 of the Summary, Tenant shall pay, without prior notice or demand,
to Landlord or Landlord's agent at the management office of the Project, or, by
wire transfer to the address set forth in Section 11 of the Summary, or at
Landlord's option, at such other place as Landlord may from time to time
designate in writing, by a check or wire transfer for currency, which, at the
time of payment, is legal tender for private or public debts in the United
States of America, base rent ("Base Rent") as set forth in Section 4 of the
Summary, payable in equal monthly installments as set forth in Section 4 of the
Summary in advance on or before the first day of each and every calendar month
during the Lease Term, without any setoff or deduction whatsoever except as
expressly set forth elsewhere in this Lease. The Base Rent applicable to the
entire Premises for the first full month of the Lease Term which occurs after
the expiration of any free rent period shall be paid at the time of Tenant's
execution of this Lease. If any Rent payment date (including the first Lease
Commencement Date to occur) falls on a day of the month other than the first day
of such month or if any payment of Rent is for a period which is shorter than
one month, the Rent for any fractional month shall accrue on a daily basis for
the period from the date such payment is due to the end of such calendar month
or to the end of the Lease Term at a rate per day which is equal to 1/365 of the
applicable annual Rent. All other payments or adjustments required to be made
under the terms of this Lease that require proration on a time basis shall be
prorated on the same basis.
3.2    Abatement of Base Rent and Direct Expenses. Provided that Tenant is not
then in Default, and subject to the terms of this Section 3.2 below, then (i)
during the last three (3) full calendar months of the Lease Term with respect to
the Phase I Premises (i.e., 65,971 rentable square feet of space) (as the same
may be accelerated pursuant to this Section 3.2, below, the "Phase I Rent
Abatement Period"), and (ii) during the last three (3) full calendar months of
the Lease Term with respect to the Phase II Premises (i.e., 16,917 rentable
square feet of space) (as the same may be accelerated pursuant to this
Section 3.2, below, the "Phase II Rent Abatement Period" and, together with the
Phase I Rent Abatement Period, the "Rent Abatement Period"), Tenant shall not be
obligated to pay any Base Rent or Tenant's Share of Direct Expenses otherwise
attributable to the Phase I Premises or the Phase II Premises, as applicable,
during the applicable Rent Abatement Period (collectively, the "Rent Abatement
Amount"). Tenant acknowledges and agrees that the foregoing Rent Abatement has
been granted to Tenant as additional consideration for entering into this Lease,
and for agreeing to pay the rental and perform the terms and conditions
otherwise required under this Lease. Notwithstanding the foregoing, Landlord
shall have the right, at Landlord's option, on a month by month basis commencing
on the applicable Lease Commencement Date, to accelerate any remaining Rent
Abatement Amount relating to a full calendar month during the Rent Abatement
Period for a particular Phase forward, to apply to the Base Rent and Tenant's
Share of Direct Expenses that would otherwise be due with respect to the next
occurring month of the Lease Term for such Phase (the "Landlord Rent Abatement
Acceleration Election"), in which case Tenant shall have no obligation to pay
Base Rent or Tenant's Share of Direct Expenses attributable to such next
occurring month of the Lease Term for such Phase, and the Rent Abatement Amount
that is accelerated forward shall no longer be applicable during the Rent
Abatement Period. Landlord may make such election on a month by month basis with
respect to each of the months of the Rent Abatement Period. In addition,
commencing on the applicable Lease Commencement Date, if Landlord has not
exercised the Landlord Rent Abatement Acceleration Election on or before the
date that the next installment of Base Rent and Tenant's Share of Direct
Expenses is due under the Lease, and provided that the Lease has not been
terminated as a result of any Default of Tenant or rejection of the Lease in
bankruptcy (the "Abatement Condition"), then Tenant shall have the right, at
Tenant's option, on a month by month basis commencing on the applicable Lease
Commencement Date, to accelerate any Rent Abatement Amount relating to a full
month during the Rent Abatement Period for a Phase forward to apply to the Base
Rent and Tenant's Share of Direct Expenses that would otherwise be due with
respect to the next occurring month of the Lease Term for such Phase (the
"Tenant Rent Abatement Acceleration Election"), in which case Tenant shall have
no obligation to pay Base Rent or Tenant's Share of Direct Expenses attributable
in such next occurring month of the Lease Term for such Phase, and the Rent
Abatement Amount that is accelerated forward shall no longer be applicable
during the Rent Abatement Period. Tenant may not elect to accelerate more than
one (1) month of such Rent Abatement Amount at any particular time.
Notwithstanding the foregoing, as long as the Abatement Condition is satisfied,
if Tenant fails to deliver notice to Landlord exercising the Tenant Rent
Abatement Acceleration Election for a particular month of the Lease Term, then
Tenant shall be deemed to have elected to exercise the Tenant Rent Abatement
Acceleration Election for such month without the requirement of providing notice
to Landlord. Notwithstanding the different monetary amount of one (1) full
calendar month at the end of the Lease Term from the monetary amount of one (1)
full calendar month at the beginning of the Lease Term, the value of any full
month of Rent Abatement, whether accelerated by Landlord or by Tenant, shall be
equal to one (1) full month of Base Rent and Tenant's Share of Direct Expenses
at the time it is applied.

ARTICLE 4    

ADDITIONAL RENT
4.1    General Terms. In addition to paying the Base Rent specified in Article 3
of this Lease, Tenant shall pay, following the applicable Lease Commencement
Date and subject to the abatement provisions of Section 3.2, above, "Tenant's
Share" of the annual "Direct Expenses," as those terms are defined in Sections
4.2.6 and 4.2.2 of this Lease, which are in excess of the amount of Direct
Expenses applicable to the "Base Year," as that term is defined in
Section 4.2.1, below; provided that in no event shall any decrease in Direct
Expenses for any Expense Year, as that term is defined in Section 4.2.3 below,
below Direct Expenses for the Base Year entitle Tenant to any decrease in Base
Rent or any credit against sums due under this Lease. Such payments by Tenant,
together with any and all other amounts payable by Tenant to Landlord pursuant
to the terms of this Lease, are hereinafter collectively referred to as the
"Additional Rent", and the Base Rent and the Additional Rent are herein
collectively referred to as "Rent." All amounts due under this Article 4 as
Additional Rent shall be payable for the same periods and in the same manner as
the Base Rent. Without limitation on other obligations of Tenant which survive
the expiration of the Lease Term, the obligations of Tenant to pay the
Additional Rent and of Landlord to reconcile and reimburse Tenant for
overpayments of Additional Rent provided for in this Article 4 shall survive the
expiration of the Lease Term.
4.2    Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:
4.2.1    "Base Year" shall mean the period set forth in Section 5 of the
Summary.
4.2.2    "Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."
4.2.3    "Expense Year" shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.
4.2.4    "Operating Expenses" shall mean all expenses, costs and amounts of
every kind and nature which Landlord pays or accrues during any Expense Year
because of or in connection with the ownership, management, maintenance,
security, repair, or operation of the Project, or any portion thereof. Without
limiting the generality of the foregoing, Operating Expenses shall specifically
include any and all of the following: (i) the cost of operating, repairing,
maintaining, and renovating the utility, telephone, mechanical, sanitary, storm
drainage, and elevator systems, and the cost of maintenance and service
contracts in connection therewith; (ii) the cost of licenses, certificates,
permits and inspections and the cost of contesting any governmental enactments
which may affect Operating Expenses, and the costs incurred in connection with a
governmentally-mandated transportation system management program or similar
program or any transportation system management program or similar program that
Tenant participates; (iii) the cost of all insurance carried by Landlord in
connection with the Project as reasonably determined by Landlord (including,
without limitation, commercial general liability insurance, physical damage
insurance covering damage or other loss caused by fire, earthquake, flood and
other water damage, explosion, vandalism and malicious mischief, theft or other
casualty, rental interruption insurance and such insurance as may be required by
any lessor under any present or future ground or underlying lease of the
Building or Project or any holder of a mortgage, trust deed or other encumbrance
now or hereafter in force against the Building or Project or any portion
thereof); (iv) the cost of landscaping, relamping, and all supplies, tools,
equipment and materials used in the operation, repair and maintenance of the
Project, or any portion thereof; (v) costs incurred in connection with the
parking areas servicing the Project; (vi) fees and other costs, including
management fees, consulting fees, legal fees (subject to exclusion (u), below)
and accounting fees, of all contractors and consultants incurred by Landlord in
connection with the management, operation, maintenance and repair of the
Project; (vii) payments under any equipment rental agreements and the fair
rental value of any management office space (provided, however, that if and to
the extent that the personnel in such management office perform management
responsibilities for other properties in addition to the Project, then the
rental value of such management office shall be equitably allocated between the
Project and such other properties; provided further, however, upon request from
Tenant not more than once in any twelve (12) month period, Landlord shall inform
Tenant of any personnel in such management office that performs management
responsibilities for other properties in addition to the Project); (viii) wages,
salaries and other compensation and benefits, including taxes levied thereon, of
all persons engaged in the operation, management, maintenance and security of
the Project (other than persons generally considered to be higher in rank than
the position of the person, regardless of title, who supervises property
managers that manage the Project and other projects of Landlord and affiliates
of Landlord, which person the Landlord refers to as a "Senior Asset Manager");
(ix) costs under any instrument pertaining to the sharing of costs by the
Project; (x) operation, repair, maintenance and replacement of all systems and
equipment and components thereof of the Building; (xi) the cost of, alarm,
security and other services, the cost of janitorial services provided to Common
Areas, the cost of replacement of wall and floor coverings, ceiling tiles and
fixtures in Common Areas, maintenance and replacement of curbs and walkways,
repair to roofs and re-roofing; (xii) amortization (including interest on the
unamortized cost at an interest rate (the "Amortization Interest Rate") equal to
the annual "Bank Prime Loan" rate, as that term is set forth in Article 25 of
this Lease, plus two (2) percentage points) of the cost of acquiring or the
rental expense of personal property used in the maintenance, operation and
repair of the Project, or any portion thereof; (xiii) the cost of capital
improvements, capital repairs or other capital costs incurred in connection with
the Project (A) which are reasonably intended by Landlord, based upon qualified
third party advice, to effect savings in the operation, cleaning or maintenance
of the Project, or any portion thereof, to the extent of cost savings reasonably
anticipated by Landlord at the time of such expenditure to be incurred in
connection therewith ("Cost Saving Capital Expenditures"), or (B) that are
required under any governmental law or regulation, except for capital
improvements to remedy a condition existing prior to the first Lease
Commencement Date which an applicable governmental authority, if it had
knowledge of such condition prior to the first Lease Commencement Date, would
have then required to be remedied pursuant to then-current governmental laws or
regulations in their form existing as of the first Lease Commencement Date and
pursuant to the then-current interpretation of such governmental laws or
regulations by the applicable governmental authority as of the first Lease
Commencement Date (the costs described in clauses (xii) and (xiii)(A) and (B)
being referred to collectively as "Permitted Capital Expenditures"); provided,
however, that the cost of Permitted Capital Expenditures shall (subject to the
limitation set forth above with respect to Landlord's ability to pass through
the cost of Cost Saving Capital Expenditures) be amortized with interest at the
Amortization Interest Rate over the useful life of the capital item in question,
as reasonably determined by Landlord, in a manner consistent with the practices
of landlords of Comparable Buildings and otherwise in accordance with sound real
estate management and accounting principles or, with respect to Cost Saving
Capital Expenditures, their recovery/payback period as Landlord shall reasonably
determine, in a manner consistent with the practices of landlords of Comparable
Buildings and otherwise in accordance with sound real estate management and
accounting practices, consistently applied; (xiv) costs, fees, charges or
assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute "Tax
Expenses" as that term is defined in Section 4.2.4, below; and (xv) payments
under any easement, license, operating agreement, declaration, restrictive
covenant, or instrument pertaining to the sharing of costs by Landlord with
respect to the Building, including, without limitation, any covenants,
conditions and restrictions affecting the Project, and reciprocal easement
agreements affecting the Project, any parking licenses, and any agreements with
transit agencies affecting the Project. Notwithstanding the foregoing, for
purposes of this Lease, the following items shall be excluded from Operating
Expenses:
(a)    cost of repairs or other work incurred by reason of fire, windstorm or
other casualty or by the exercise of the right of eminent domain to the extent
Landlord is compensated through proceeds or insurance or condemnation awards, or
would have been so reimbursed if Landlord had in force all of the insurance
required to be carried by Landlord under this Lease;
(b)    the cost and expense of correcting defects in the construction of the
Project or repairs that are covered by warranties;
(c)    costs, including fines or penalties, incurred due to a violation of
Applicable Laws in force and effect as of the first Lease Commencement Date
relating to the Project, but not including on-going recurring compliance costs
(by way of example only, costs to comply with an existing Applicable Law
requiring periodic elevator maintenance, or related to fire-extinguisher
inspections, shall be included in Operating Expenses);
(d)    costs incurred due to the presence of Hazardous Substances (as defined in
Section 5.2), except to the extent caused by the release or emission thereof by
Tenant;
(e)    charitable and political contributions or reserves of any kind;
(f)    depreciation, interest and principal payments on mortgages and other debt
costs, if any, penalties and interest, and any other costs which would properly
be capitalized, other than Permitted Capital Expenditures;
(g)    fees payable by Landlord for management of the Project in excess of two
and one-half percent (2½%) (the "Management Fee Percentage") of Landlord's gross
revenues from the Project, adjusted and grossed up to reflect a one hundred
percent (100%) occupancy of the Project with all tenants paying full rent, as
contrasted with free rent, half-rent and the like, including Base Rent,
Additional Rent, and parking fees from the Project for any calendar year or
portion thereof (provided that, that for the purpose of the calculation of the
Management Fee Percentage, "gross revenues" shall not include (i) percentage
rent received from retail tenants, or (ii) any lump sum or accelerated
termination payment received by Landlord from Tenant unless such termination
payment is, for the purposes of calculating gross revenues, spread
proportionately over the number of years which the terminated lease have
continued); or
(h)    expense reserves;
(i)    Landlord's and Landlord's managing agent's general corporate or
partnership overhead and general administrative expenses, and all costs
associated with the operation of the business of the ownership or entity which
constitutes "Landlord," as distinguished from the costs of Building operations,
management, maintenance or repair, including, but not limited to, costs of
entity accounting and legal matters, costs of any disputes with any ground
lessor or mortgagee, costs of acquiring, selling syndicating, financing,
mortgaging or hypothecating any of the Landlord's interest in all or any part of
the Project and/or Common Areas;
(j)    costs (including permit, license and inspection fees) incurred in
renovating or otherwise improving or decorating, painting or redecorating space
for tenants or other occupants or in renovating or redecorating vacant space,
including the cost of alterations or improvements to the Premises or to the
premises of any other tenant or occupant of the Project and any cash or other
consideration paid by Landlord on account of, with respect to, or in lieu of the
improvement or alteration work described herein;
(k)    costs in connection with the original construction of the Project and
related facilities;
(l)    intentionally omitted;
(m)    costs for which the Landlord is to be reimbursed by any tenant (other
than as a reimbursement of operating expenses) or occupant of the Project or by
insurance by its carrier or any tenant's carrier or by anyone else including,
without limitation, the cost of providing any janitorial services to any other
tenant's space (or occupiable space) in the Project;
(n)    costs of all items and services for which Tenant reimburses Landlord or
pays to third parties or which Landlord provides selectively to one or more
tenants or occupants of the Building (other than Tenant);
(o)    depreciation and amortization except as permitted pursuant to items (xii)
and (xiii), above;
(p)    costs incurred due to violation by Landlord or its managing agent or any
tenant of the terms and conditions of any lease;
(q)    payments to subsidiaries or affiliates of Landlord, for management or
other services in or to the Project, or for supplies or other materials to the
extent that the costs of such services, supplies, or materials exceed the costs
that would have been paid had the services, supplies or materials been provided
by parties unaffiliated with the Landlord on a competitive basis;
(r)    intentionally omitted;
(s)    any compensation and benefits paid to personnel working in or managing a
food service or health club or other commercial concession operated by Landlord
or Landlord's managing agent;
(t)    marketing, advertising and promotional costs and cost of signs in or on
the Building identifying the owner of the Building or other tenants' signs;
(u)    leasing commissions, attorneys' fees, costs and disbursements and other
expenses incurred in connection with negotiations or disputes with tenants or
other occupants or prospective tenants or other occupants, or associated with
the enforcement of any leases or the defense of Landlord's title to or interest
in the Project or any part thereof or Common Areas or any part thereof;
(v)    intentionally omitted;
(w)    costs of repair or replacement for any item covered by a warranty to the
extent actually covered by the warranty;
(x)    costs of which Landlord is actually reimbursed by its insurance carrier
or by any tenant's insurance carrier or by any other entity;
(y)    costs, fees, dues, contributions or similar expenses for political or
charitable organizations;
(z)    bad debt loss, rent loss, or reserves for bad debt or rent loss;
(aa)    acquisition or insurance costs for sculptures, paintings, or other art;
(bb)    the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-à-vis time spent on matters unrelated to operating and managing the Project;
(cc)    the cost of electricity, gas, water, sewer and other utilities consumed
in the Premises to the extent Tenant is separately and directly paying for the
same pursuant to Section 6.1, below;
(dd)    at any time that Tenant is then providing its own janitorial services to
the Premises pursuant to Section 6.1.5, below, the cost of providing janitorial
services to any Project tenant or any portion of the Project other than Common
Areas;
(ee)    Tax Expenses and costs expressly excluded from Tax Expenses;
(ff)    the cost of tenant newsletters and Building promotional gifts, events or
parties for existing occupants, and any costs related to the celebration or
acknowledgment of holidays in excess of costs consistent with the general
practice of landlords of the Comparable Buildings and any costs for parties for
prospective occupants;
(gg)    costs associated with the marketing of the Building for sale or lease or
the actual sale of the Building, and costs, fees, dues, contributions or similar
expenses for industry associations or similar organizations and entertainment
expenses and travel expenses of Landlord, its employees, agents, partners and
affiliates; and
(hh)    the cost of installing, operating and maintaining any observatory,
broadcasting facilities, luncheon club, museum, athletic or recreational club,
or child care facility.
If Landlord does not carry earthquake insurance for the Building during the
entire Base Year but subsequently obtains earthquake insurance for the Building
during the Lease Term, then from and after the date upon which Landlord obtains
such earthquake insurance and continuing throughout the period during which
Landlord maintains such insurance, Operating Expenses for the Base Year shall be
deemed to be increased by the amount of the premium Landlord would have incurred
had Landlord maintained such insurance for the same period of time during the
Base Year as such insurance is maintained by Landlord during such subsequent
Expense Year. If Landlord is not furnishing any particular work or service (the
cost of which, if performed by Landlord, would be included in Operating
Expenses) to a tenant who has undertaken to perform such work or service in lieu
of the performance thereof by Landlord, Operating Expenses shall be deemed to be
increased by an amount equal to the additional Operating Expenses which would
reasonably have been incurred during such period by Landlord if it had at its
own expense furnished such work or service to such tenant. If the Project is not
at least one hundred percent (100%) occupied during all or a portion of any
Expense Year (inclusive of the Base Year), Landlord shall make an appropriate
adjustment to the components of Operating Expenses for such year to determine
the amount of Operating Expenses that would have been incurred had the Project
been one hundred percent (100%) occupied by tenants paying full rent; and the
amount so determined shall be deemed to have been the amount of Operating
Expenses for such year. Operating Expenses for the Base Year shall include
(i) temporary market-wide cost increases (including utility rate increases) due
to extraordinary circumstances, including, but not limited to, Force Majeure,
boycotts, strikes, conservation surcharges, embargoes or shortages, or
(ii) amortized costs relating to Permitted Capital Expenditures (such items to
be known collectively as "Increases"); provided, however, that at such time as
any such particular Increase is no longer being incurred by Landlord, the cost
of such Increase shall be excluded from the Base Year calculation, and any
future calculation, of Operating Expenses.
4.2.5    Taxes.
4.2.5.1    "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof.
4.2.5.2     Tax Expenses shall include, without limitation: (i) any tax on the
rent, right to rent or other income from the Project, or any portion thereof, or
as against the business of leasing the Project, or any portion thereof; (ii) any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project's contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; (iv) any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises; and (v) all of the real estate taxes
and assessments imposed upon or with respect to the Building and all of the real
estate taxes and assessments imposed on the land and improvements comprising the
Project.
4.2.5.3     If Tax Expenses for any period during the Lease Term or any
extension thereof are increased after payment thereof for any reason, including,
without limitation, error or reassessment by applicable governmental or
municipal authorities, Tenant shall pay Landlord within thirty (30) days
following demand accompanied by reasonably detailed back-up documentation,
Tenant's Share of any such increased Tax Expenses included by Landlord as Tax
Expenses pursuant to the terms of this Lease. Notwithstanding anything to the
contrary contained in this Section 4.2.5 (except as set forth in Section
4.2.5.1, above), there shall be excluded from Tax Expenses (i) all excess
profits taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and state income taxes, and other taxes
to the extent applicable to Landlord's general or net income (as opposed to
rents, receipts or income attributable to operations at the Project), (ii) any
items included as Operating Expenses, (iii) any items paid by Tenant under
Section 4.5 of this Lease (as well as any similar items payable by other Project
tenants pursuant to similar provisions contained in their leases), (iv) tax
penalties incurred as a result of Landlord's failure to make payments and/or to
file any tax or informational returns when due, and (v) any assessments on real
property or improvements located outside of the Project. All assessments which
can be paid by Landlord in installments, shall be paid by Landlord in the
maximum number of installments permitted by law and shall be included as Tax
Expenses in the year in which the installment is actually paid. For purposes of
calculating Tax Expenses for the Project for the Base Year or any Expense Year,
if such Tax Expenses do not reflect an assessment (or Tax Expenses) for a one
hundred percent (100%) leased, completed and occupied project (such that
existing or future leasing, improvements and/or occupancy may result in an
increased assessment and/or increased Tax Expenses) with the Project being 100%
occupied by tenants paying full rent, such Tax Expenses shall be adjusted, on a
basis consistent with sound real estate accounting principles, to reflect an
assessment for (and Tax Expenses for) a one hundred percent (100%) leased,
completed and occupied project with the Project being 100% occupied by tenants
paying full rent.
4.2.5.4    Notwithstanding anything to the contrary set forth in this Lease, the
amount of Tax Expenses for the Base Year and any Expense Year shall be
calculated without taking into account any decreases in real estate taxes
obtained in connection with Proposition 8, and, therefore, in such event the Tax
Expenses in the Base Year and/or an Expense Year may be greater than those
actually incurred by Landlord, but shall, nonetheless, be the Tax Expenses due
under this Lease; provided that in such event (i) any costs and expenses
incurred by Landlord in securing any Proposition 8 reduction shall not be
included in Direct Expenses for purposes of this Lease, and (ii) tax refunds
under Proposition 8 shall not be deducted from Tax Expenses, but rather shall be
the sole property of Landlord. Landlord and Tenant acknowledge that this
Section 4.2.5.4 is not intended to in any way affect (A) the inclusion in Tax
Expenses of the statutory two percent (2.0%) annual increase in Tax Expenses (as
such statutory increase may be modified by subsequent legislation), to the
extent such annual permitted increase in assessed value was actually applied in
any particular year, or (B) the inclusion or exclusion of Tax Expenses pursuant
to the terms of Proposition 13, which shall be governed pursuant to the terms of
Sections 4.2.5.1 through 4.2.5.3, above. Notwithstanding anything to the
contrary set forth in this Lease, only Landlord may institute proceedings to
reduce Tax Expenses and the filing of any such proceeding by Tenant without
Landlord's consent shall constitute a Default by Tenant. Notwithstanding the
foregoing, Landlord shall not be obligated to file any application or institute
any proceeding seeking a reduction in Tax Expenses.
4.2.6    "Tenant's Share" shall mean the percentage set forth in Section 6 of
the Summary.
4.3    Intentionally Omitted.
4.4    Calculation and Payment of Additional Rent. If for any Expense Year
ending or commencing within the Lease Term, Tenant's Share of Direct Expenses
for such Expense Year exceeds Tenant's Share of Direct Expenses applicable to
the Base Year, then Tenant shall pay to Landlord, in the manner set forth in
Section 4.4.1, below, and as Additional Rent, an amount equal to the excess (the
"Excess").
4.4.1    Statement of Actual Direct Expenses and Payment by Tenant. Landlord
shall give to Tenant following the end of each Expense Year, a statement (the
"Statement") which shall state in general the major categories the Direct
Expenses incurred or accrued for the Base Year or such preceding Expense Year,
as applicable (inclusive of a reasonable description of any Permitted Capital
Expenditures which are included in Operating Expenses and, if applicable, the
calculations made by Landlord to adjust Direct Expenses pursuant to the final
paragraph of Section 4.2.4 and the final sentence of Section 4.2.5.3), and which
shall indicate the amount of the Excess. Landlord shall use commercially
reasonable efforts to deliver such Statement to Tenant on or before May 1
following the end of the Expense Year to which such Statement relates. Upon
receipt of the Statement for each Expense Year commencing or ending during the
Lease Term, if an Excess is present, Tenant shall pay, within thirty (30) days
after receipt of the Statement, the full amount of the Excess for such Expense
Year, less the amounts, if any, paid during such Expense Year as "Estimated
Excess," as that term is defined in Section 4.4.2, below, and if Tenant paid
more as Estimated Excess than the actual Excess, Tenant shall receive a credit
in the amount of Tenant's overpayment against Rent next due under this Lease.
The failure of Landlord to timely furnish the Statement for any Expense Year
shall not prejudice Landlord or Tenant from enforcing its rights under this
Article 4. Even though the Lease Term has expired and Tenant has vacated the
Premises, when the final determination is made of Tenant's Share of Direct
Expenses for the Expense Year in which this Lease terminates, if an Excess is
present, Tenant shall, within thirty (30) days after receipt of the Statement,
pay to Landlord such amount, and if Tenant paid more as Estimated Excess than
the actual Excess, Landlord shall, within thirty (30) days, deliver a check
payable to Tenant in the amount of the overpayment. The provisions of this
Section 4.4.1 shall survive the expiration or earlier termination of the Lease
Term. Notwithstanding the immediately preceding sentence, Tenant shall not be
responsible for Tenant's Share of any Direct Expenses attributable to any
Expense Year which are first billed to Tenant more than two (2) calendar years
after the Lease Expiration Date, provided that in any event Tenant shall be
responsible for Tenant's Share of Direct Expenses levied by any governmental
authority or by any public utility companies at any time following the Lease
Expiration Date which are attributable to any Expense Year.
4.4.2    Statement of Estimated Direct Expenses. In addition, Landlord shall
give Tenant a yearly expense estimate statement (the "Estimate Statement") which
shall set forth in the general major categories Landlord's reasonable estimate
(the "Estimate") of what the total amount of Building Direct Expenses for the
then-current Expense Year shall be and the estimated excess (the "Estimated
Excess") as calculated by comparing the Building Direct Expenses for such
Expense Year, which shall be based upon the Estimate, to the amount of Building
Direct Expenses for the Base Year. Landlord shall use commercially reasonable
efforts to deliver such Estimate Statement to Tenant on or before May 1
following the end of the Expense Year to which such Estimate Statement relates.
The failure of Landlord to timely furnish the Estimate Statement for any Expense
Year shall not preclude Landlord from enforcing its rights to collect any
Additional Rent under this Article 4, nor shall Landlord be prohibited from
revising any Estimate Statement or Estimated Excess theretofore delivered to the
extent necessary. Thereafter, Tenant shall pay, on the first day of the next
calendar month which occurs at least thirty (30) days after receipt of the
Estimate Statement, a fraction of the Estimated Excess for the then-current
Expense Year (reduced by any amounts paid pursuant to the second to last
sentence of this Section 4.4.2). Such fraction shall have as its numerator the
number of months which have elapsed in such current Expense Year, including the
month of such payment, and twelve (12) as its denominator. Until a new Estimate
Statement is furnished (which Landlord shall have the right to deliver to Tenant
at any time), Tenant shall pay monthly, with the monthly Base Rent installments,
an amount equal to one-twelfth (1/12) of the total Estimated Excess set forth in
the previous Estimate Statement delivered by Landlord to Tenant. Throughout the
Lease Term Landlord shall maintain books and records with respect to Building
Direct Expenses in accordance with generally accepted real estate accounting and
management practices, consistently applied.
4.5    Taxes and Other Charges for Which Tenant Is Directly Responsible.
4.5.1    Tenant shall be liable for and shall pay ten (10) days before
delinquency, taxes levied against Tenant's equipment, furniture, fixtures and
any other personal property located in or about the Premises. If any such taxes
on Tenant's equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord's property or if the assessed value of
Landlord's property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.
4.5.2    If the improvements in the Premises, whether installed and/or paid for
by Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which "building standard" improvements
are assessed, then the Tax Expenses levied against Landlord or the property by
reason of such excess assessed valuation shall be deemed to be taxes levied
against personal property of Tenant and shall be governed by the provisions of
Section 4.5.1, above. Landlord and Tenant hereby agree that the valuation of
Landlord's "building standard" improvements shall be equal to Seventy and 00/100
Dollars ($70.00) per rentable square foot.
4.5.3    Notwithstanding any contrary provision herein, Tenant shall pay prior
to delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, or (ii) taxes assessed upon or with respect to
the possession, leasing, operation, management, maintenance, alteration, repair,
use or occupancy by Tenant of the Premises or any portion of the Project,
including the Project parking facility.
4.6    Landlord's Books and Records. Following Tenant's receipt of a Statement,
Tenant shall have the right by written notice to Landlord to commence and
complete an audit of Landlord's books concerning the Direct Expenses for the
Expense Year which are the subject to such Statement, within the later to occur
of (x) six (6) months following the delivery of such Statement and (y) the date
that is sixty (60) days after Landlord makes Landlord's books and records
available for Tenant's audit, provided that Tenant notifies Landlord of Tenant's
intent to audit Landlord's books and records within the six (6) month period
described in clause (x) above (the "Audit Period"); notwithstanding the
foregoing, on the first (1st) occasion within the initial three (3) years of the
Lease Term on which Tenant exercises its right to audit Landlord's books and
records concerning Direct Expenses pursuant to the provisions of this
Section 4.6, Tenant shall be entitled to audit Landlord's books and records
concerning Direct Expenses for the Base Year as well as the books and records
for the Expense Year which is the subject of the applicable Statement. Following
the giving of such written notice, Tenant shall have the right during Landlord's
regular business hours taking into account the workload of Landlord's employees
involved in the audit at the time of the audit request and on reasonable prior
notice, to audit, at Landlord's corporate offices, at Tenant's sole cost,
Landlord's records, provided that Tenant is not then in Default. The audit of
Landlord's records may be conducted only by a reputable certified public
accountant, subject to Landlord's approval, which approval shall not be
unreasonably withheld. Any accounting firm selected by Tenant in connection with
the audit (i) shall be a reputable independent nationally or regionally
recognized certified public accounting firm which has previous experience in
auditing financial operating records of landlords of office buildings; (ii)
shall not already be providing accounting and/or lease administration services
to Tenant and shall not have provided accounting and/or lease administration
services to Tenant in the past three (3) years; (iii) shall not be retained by
Tenant on a contingency fee basis (i.e. Tenant must be billed based on the
actual time and materials that are incurred by the accounting firm in the
performance of the audit), a copy of the executed audit agreement, between
Tenant and auditor, shall be provided to Landlord prior to the commencement of
the audit; and (iv) at Landlord's option, both Tenant and its agent shall be
required to execute a commercially reasonable confidentially agreement prepared
by Landlord. Any audit report prepared by Tenant's auditors shall be delivered
concurrently to Landlord and Tenant within the Audit Period. If, after such
audit of Landlord's records, Tenant disputes the amount of Direct Expenses for
the year under audit, Landlord and Tenant shall meet and attempt in good faith
to resolve the dispute. If the parties are unable to resolve the dispute within
sixty (60) days after completion of Tenant's audit, then, at Tenant's request, a
certified public accounting firm selected by Landlord, and reasonably approved
by Tenant, shall, at Tenant's cost, conduct an audit of the relevant Direct
Expenses (the "Neutral Audit"). Tenant shall pay all costs and expenses of the
Neutral Audit unless the final determination in such Neutral Audit is that
Landlord overstated Direct Expenses in the Statement for the year being audited
by more than five percent (5%) in which case Landlord shall pay all costs and
expenses of the Neutral Audit, as well as Tenant's reasonable out-of-pocket
costs actually incurred by Tenant in the audit of Landlord's books and records.
In any event, Landlord will reimburse or provide a credit for any overstatement
of Direct Expenses and Tenant shall pay to Landlord any understatement of Direct
Expenses. If the Direct Expenses for the Base Year are adjusted as a result of
such Neutral Audit, then any such change in the Direct Expenses for the Base
Year shall be included in the foregoing calculation to determine if the Direct
Expenses were overstated by more than five percent (5%). To the extent Landlord
and Tenant fail to otherwise reach mutual agreement regarding Direct Expenses,
the foregoing audit and Neutral Audit procedures shall be the sole methods to be
used by Tenant to dispute the amount of any Direct Expenses payable by Tenant
pursuant to the terms of the Lease.

ARTICLE 5    

USE OF PREMISES
5.1    Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion.
5.2    Prohibited Uses. The uses prohibited under this Lease shall include,
without limitation, use of the Premises or a portion thereof for (i) offices of
any agency or bureau of the United States or any state or political subdivision
thereof; (ii) offices or agencies of any foreign governmental or political
subdivision thereof; (iii) offices of any health care professionals or service
organization; (iv) schools or other training facilities which are not ancillary
to corporate, executive or professional office use; (v) retail use or the
operation of any restaurant offering services to the public; or (vi)
communications firms such as radio and/or television stations. Tenant further
covenants and agrees that Tenant shall not use, or suffer or permit any person
or persons to use, the Premises or any part thereof for any use or purpose
contrary to the provisions of the Rules and Regulations set forth in Exhibit D,
attached hereto, or in violation of the laws of the United States of America,
the State of California, or the ordinances, regulations or requirements of the
local municipal or county governing body or other lawful authorities having
jurisdiction over the Project, including, without limitation, any such laws,
ordinances, regulations or requirements relating to Hazardous Substances. Tenant
shall not do or permit anything to be done in or about the Premises which will
in any way damage the reputation of the Project or obstruct or interfere with
the rights of other tenants or occupants of the Building, or injure or annoy
them or use or allow the Premises to be used for any unlawful purpose, nor shall
Tenant cause, maintain or permit any nuisance in, on or about the Premises.
Tenant shall comply with all recorded covenants, conditions, and restrictions
now or hereafter affecting the Project. Except for small quantities customarily
used in business offices, Tenant shall not cause or permit any Hazardous
Substance to be kept, maintained, used, stored, produced, generated or disposed
of (into the sewage or waste disposal system or otherwise) on or in the Premises
by Tenant or Tenant's agents, employees, contractors, invitees, assignees or
sublessees, without first obtaining Landlord's written consent. Tenant shall
immediately notify, and shall direct Tenant's agents, employees contractors,
invitees, assignees and sublessees to immediately notify, Landlord of any
incident in, on or about the Premises, the Building or the Project that would
require the filing of a notice under any federal, state, local or
quasi-governmental law (whether under common law, statute or otherwise),
ordinance, decree, code, ruling, award, rule, regulation or guidance document
now or hereafter enacted or promulgated, as amended from time to time, in any
way relating to or regulating any Hazardous Substance. As used herein,
"Hazardous Substance" means any substance which is toxic, ignitable, reactive,
or corrosive and which is regulated by any local government, the State of
California, or the United States government. "Hazardous Substance" includes any
and all material or substances which are defined as "hazardous waste,"
"extremely hazardous waste" or a "hazardous substance" pursuant to state,
federal or local governmental law. "Hazardous Substance" also includes asbestos,
polychlorobiphenyls (i.e., PCB's) and petroleum.
5.3    Tenant's Bicycles. Tenant's employees shall be permitted to bring their
bicycles ("Bicycles") into the designated portions of the Building, subject to
the provisions of this Section 5.3, and such additional reasonable rules and
regulations as may be promulgated by Landlord from time to time (in Landlord's
reasonable discretion) that do not unreasonably interfere with Tenant's ability
to park its Bicycles as contemplated herein and provided to Tenant, and only to
the extent such Bicycles are used on a daily basis for commuting to and from
work by such employees. AT NO TIME ARE RIDERS ALLOWED TO RIDE ANY BICYCLE IN THE
PREMISES, THE PROJECT PARKING FACILITIES, THE BUILDING, OR ANYWHERE ELSE WITHIN
THE PROJECT. RIDERS MUST ALWAYS WALK THEIR BICYCLES WITHIN THE PROJECT
BOUNDARIES. Storage of any Bicycle anywhere on the Project other than as
expressly set forth in this Section 5.3 is prohibited. Tenant shall keep its
employees informed of these rules and regulations and any modifications thereto.
5.3.1    Bicycle Storage Area. Tenant shall have the non-exclusive right, on a
first-come, first-served basis, at no cost to Tenant, to utilize that portion of
the Building's parking garage (the "Garage") designated by Landlord for the day
use parking of operable non-motorized Bicycles by tenants and occupants of the
Building (the "Bicycle Storage Area"). Motorized vehicles of any kind, including
motorcycles and mopeds, are prohibited in the Bicycle Storage Area, as is the
storage of any property other than Bicycles. Each rider shall use the Bicycle
Storage Area at is sole risk. Landlord specifically reserves the right to
reasonably change the location, size, configuration, design, layout and all
other aspects of the Bicycle Storage Area at any time (provided that no such
action will materially diminish the capacity of the Bicycle Storage Area on
other than a temporary basis), and Tenant acknowledges and agrees that Landlord
may, without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, temporarily close-off or restrict access to
the Bicycle Storage Area for purposes of permitting or facilitating any such
construction, alteration or improvements. Landlord has no obligation to provide
any security whatsoever in connection with the Bicycle Storage Area except as
expressly set forth in this Section 5.3.1. Landlord shall provide twenty-four
(24) hours per day, seven (7) days per week, reasonable access control services
for the Bicycle Storage Area in a manner materially consistent with the services
provided by landlords of Comparable Buildings. Notwithstanding the foregoing,
Landlord shall in no case be liable for personal injury or property damage for
any error with regard to the admission to or exclusion from the Bicycle Storage
Area of any person. Upon the expiration or earlier termination of this Lease,
Tenant shall have removed all Bicycles belonging to its employees from the
Bicycle Storage Area and Tenant, at Tenant's sole cost and expense, shall repair
all damage to the Bicycle Storage Area caused by the removal of Tenant's
property therefrom, and if Tenant fails to repair such damage, Landlord may
undertake such repair on account of Tenant and Tenant shall pay to Landlord upon
demand the cost of such repair. If Tenant fails to remove any Bicycles at the
expiration or earlier termination of this Lease, Landlord may dispose of said
Bicycles in such lawful manner as it shall determine in its sole and absolute
discretion.
5.3.2    Bicycles in the Premises. Tenant's employees shall be permitted to
bring their Bicycles in the Premises in accordance with the terms of this
Section 5.3.2. The right provided to Tenant and its employees to bring Bicycles
into the Premises shall be subject to the following terms and conditions: (i)
Bicycles may only enter and exit the Building through the Garage entrance; (ii)
Bicycles may enter and exit the Building at all times; (iii) Bicycles must be
taken directly from the Garage to the Premises via the Building's freight
elevator or another elevator designated by Landlord, which Tenant's employees
shall be entitled to operate at any time, and in no event shall Tenant's
employees bring any Bicycles into or through the ground floor lobby of the
Building; (iv) Landlord shall have the right to reasonably designate the path of
travel that Tenant's employees must follow to/from the Garage and the freight
elevator, or another elevator designated by Landlord; and (v) in no event shall
Tenant permit any bicycles to be located within the Common Areas (other than the
Bicycle Storage Area) at any time.

ARTICLE 6    

SERVICES AND UTILITIES
6.1    Standard Tenant Services. Landlord shall provide the following services
during the Lease Term.
6.1.1    HVAC. The Building is equipped with a heating and air conditioning
("HVAC") system serving the Building (the "BB HVAC System"). Subject to
limitations imposed by all governmental rules, regulations and guidelines
applicable thereto, Landlord shall provide BB HVAC System service during the
"HVAC System Hours" (defined below). Tenant shall have the right to specify the
hours of availability of the BB HVAC System (the "HVAC System Hours"); provided,
however, (i) any initial determination or changes to the HVAC System Hours shall
require at least thirty (30) days prior notice to Landlord, and shall not be
effective until the first day of the subsequent calendar month occurring after
the expiration of the thirty (30) day period, (ii) the HVAC System Hours shall
consist of, at a minimum, the hours of 8:00 A.M. to 6:00 P.M. on Monday through
Friday, and (iii) the HVAC System Hours shall consist only of consecutive time
periods, as determined on a daily basis. Tenant shall cooperate fully with
Landlord at all times and abide by all regulations and requirements that
Landlord may reasonably prescribe for the proper functioning and protection of
the BB HVAC System. If the HVAC System Hours consist of more than sixty (60)
hours per week ("Excess Hours"), then Landlord shall supply such HVAC to Tenant
at Landlord's actual cost (which shall be treated as Additional Rent, but not as
an Operating Expense), including the cost of increased depreciation on the BB
HVAC System, but excluding the cost of electricity to the extent already paid
for directly by Tenant, but including the electrical costs specified as follows.
Landlord shall reasonably and equitably allocate the portion of the electrical
costs of the BB HVAC System attributable to Tenant's direct use of the BB HVAC
System for the Excess Hours to Tenant, and Tenant shall pay for the costs of
such direct use along with the increased depreciation as set forth above, within
thirty (30) days after demand, and as Additional Rent under this Lease (and not
as part of the Operating Expenses) (the "Extra HVAC Costs").
6.1.2    Electricity. Landlord shall provide adequate electrical wiring and
facilities for connection to Tenant's lighting and Tenant's incidental use
equipment, provided that the combined electrical load of Tenant's incidental use
equipment and the connected electrical load of Tenant's lighting fixtures does
not exceed an average of five (5) watts per rentable square foot of the
Premises. Landlord's consent to Tenant's use of electrical equipment or lighting
requiring a greater connected load will not be unreasonably withheld if Tenant
agrees in writing to bear the cost of (a) any necessary upgrade to the Building
Systems to provide for such increased electrical load, and (b) any reasonably
necessary additional heating, ventilating and air conditioning supplied to the
Premises as a result of such increased electrical load, and the electricity so
furnished for incidental use equipment will be at a nominal one hundred twenty
(120) volts and no electrical circuit for the supply of such incidental use
equipment will require a current capacity exceeding twenty (20) amperes, which
electrical usage shall be subject to Applicable Laws, including Title 24. Tenant
shall bear the cost of replacement of lamps, starters and ballasts for
non-Building standard lighting fixtures within the Premises (Landlord, as part
of Operating Expenses, will replace Building-standard lamps, starters and
ballasts). Tenant shall reasonably cooperate with Landlord at all times and
abide by all regulations and requirements that Landlord may reasonably prescribe
for the proper functioning and protection of the Building electrical systems.
All electricity usage at the Project shall be monitored using meters (the
"Metering Equipment"). Tenant shall be responsible to pay directly, and not as a
part of Operating Expenses, for the cost of all electricity shown on the
Metering Equipment. Tenant may audit Landlord's readings of the Metering
Equipment and Landlord shall deliver reasonably detailed invoices to Tenant
reflecting Landlord’s reading of the Metering Equipment and resulting
electricity costs.
6.1.3    Water and Sewer. Landlord shall cause water and sewer to be supplied to
the Building. Tenant shall pay for the costs of all water and sewer usage at the
Project, within thirty (30) days after demand and as Additional Rent under this
Lease (and not as part of the Operating Expenses). Landlord shall designate the
utility providers from time to time.
6.1.4    Gas. Landlord shall cause gas to be supplied to the Project. Tenant
shall pay for the cost of all gas supplied to the Project, within thirty (30)
days after demand and as Additional Rent under this Lease (and not as part of
the Operating Expenses).
6.1.5    Janitorial. Landlord shall provide janitorial services for the Common
Areas and exterior window washing services, in a manner consistent with the
standards of other first-class, institutionally owned office buildings in the
City of San Francisco, but shall not provide janitorial services for the
Premises. Tenant shall perform all janitorial services and other cleaning within
the Premises in a manner consistent with the standards of other first-class,
institutionally owned office buildings in the City of San Francisco. Without
Landlord's prior consent, Tenant shall not use (and upon notice from Landlord
shall cease using) janitorial service providers who would, in Landlord's
reasonable and good faith judgment, disturb labor harmony with the workforce or
trades engaged in performing other work, labor or services in or about the
Building or the Common Areas.
6.1.6    Elevator. Landlord shall provide non-attended automatic passenger
elevator service during the building hours reasonably designated by Landlord
(the "Building Hours"), and shall have one (1) elevator available at all other
times.
6.1.7    Intentionally Omitted.
6.1.8    Risers, Raceways, Shafts, Conduits. Subject to Landlord's rules,
regulations, and restrictions and the terms of this Lease, Landlord shall permit
Tenant, at no additional charge to Tenant, to utilize the Building risers,
raceways, shafts and conduit, provided that there is available space in the
Building risers, raceways, shafts and/or conduit for Landlord's reasonable use
and reasonable use by other tenants, if any, of the Building, which availability
shall be determined by Landlord in Landlord's reasonable discretion. Landlord
shall have the right to re-route the planned location of Tenant's cabling in
such risers, raceways, shafts and conduit, as determined by Landlord in its
reasonable discretion.
6.1.9    Security Systems. Landlord shall provide reasonable access-control
services for the Building. Landlord shall not provide any other security
equipment and shall not provide any security personnel to the Building and, in
no case, shall Landlord be liable for personal injury or property damage for any
lack of security in the Building or for any error with regard to the admission
to or exclusion from the Building or Project of any person. Landlord hereby
agrees that Tenant shall have the right to install a card key security system
("Tenant's Security System") in the Premises, at the exterior entrances to the
Building and/or at the entrances to the Project parking facility; provided that
Tenant shall work with Landlord to connect Landlord's existing access card keys
for the Building to Tenant's Security System, or, if such connection is not
possible, shall provide Landlord with a reasonable number of card keys for
Landlord's access to the Building and/or the Premises pursuant to the terms of
this Lease. Tenant's Security System shall by subject to Landlord's prior review
and approval (not to be unreasonably withheld), and the installation thereof
shall be deemed an Alteration and shall performed pursuant to Article 8 of this
Lease, below. Tenant shall be solely responsible, at Tenant's sole cost and
expense, for the installation, monitoring, operation and removal of Tenant's
Security System.
6.1.10    Access. Subject to Applicable Laws and the other provisions of this
Lease, and except in the event of an emergency, Tenant shall have access to the
above utilities and the Building, the Premises and the Common Areas, other than
common areas requiring access with a Building engineer, the parking garage and
freight elevator, if any, twenty-four (24) hours per day, seven (7) days per
week, every day of the year; provided, however, that Tenant shall pay Landlord's
reasonable out-of-pocket costs that are incurred if Tenant uses any
limited-access areas of the Building during other than normal Building Hours.
6.2    Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise (except as specifically set forth in
Section 19.5.2 of this Lease), for failure to furnish or delay in furnishing any
service (including telephone and telecommunication services), or for any
diminution in the quality or quantity thereof, when such failure or delay or
diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause; and such failures or delays or
diminution shall never be deemed to constitute an eviction or disturbance of
Tenant's use and possession of the Premises or relieve Tenant from paying Rent
(except as specifically set forth in Section 19.5.2 of this Lease) or performing
any of its obligations under this Lease.
6.3    Use of Shafts and Utility Connections. Landlord shall have reasonable
access, and shall be entitled to allow other tenants of the Building, if any,
reasonable access, through existing Building shafts to other portions of the
Building (including the roof, mechanical floors and tenant spaces (including the
Premises)), or to utility connections outside the Building, for the
installation, repair, and maintenance of ducts, pipes, connections, and
equipment for cables, conduits, transmitters, receivers, and other office,
computer, communications and word and data processing equipment and facilities,
including any technological devices not yet developed, whether similar or
dissimilar to the foregoing, which may hereafter become necessary or desirable
for any permitted use of the Project; provided, however, that to the extent such
shafts or utility connections are located within the Premises, such access shall
not materially and unreasonably interfere with Tenant's occupancy of the
Premises (Landlord's efforts in such regard will include, where reasonably
possible, limiting the performance of any such work which might be disruptive to
weekends or the evening and the cleaning of any work area prior to the
commencement of the next business day). To the extent that Landlord installs,
maintains, uses, repairs or replaces pipes, cables, ductwork, conduits, utility
lines, and/or wires through hung ceiling space, exterior perimeter walls and
column space, adjacent to and in demising partitions and columns, in or beneath
the floor slab or above, below, or through the Premises, then in the course of
making any such installation or repair: (x) Landlord shall not reduce Tenant's
usable space, except to a de minimus extent, if the same are not installed
behind existing walls or ceilings; (y) Landlord shall box in any of the same
installed adjacent to existing walls with construction materials substantially
similar to those existing in the affected area(s) of the Premises; and (z)
Landlord shall repair all damage caused by the same and restore such area(s) of
the Premises to substantially the condition existing immediately prior to such
work. The terms of this Section 6.3 shall be subject to the terms of Section
29.33 below.
6.4    Supplemental HVAC. Subject to Landlord's prior consent, which consent
shall not be unreasonably withheld, conditioned or delayed, Tenant shall have
the right to install a supplemental HVAC system serving all or any portion of
the Premises. Any such supplemental HVAC system shall be installed pursuant to
the terms of Article 8 and shall be deemed an Alteration for purposes of this
Lease; provided, however, it shall be deemed reasonable for Landlord to withhold
its approval to the extent any such installation would materially interfere
with, or materially increase the cost of, Landlord's maintenance or operation of
the Building, unless Tenant agrees to pay for such increased costs. Any such
supplemental HVAC system installed by Tenant shall utilize the Building's
chilled or condenser water, at Landlord's actual cost without markup. If Tenant
connects into the Building's chilled or condenser water system pursuant to the
terms of the foregoing sentence, then Landlord shall install a submetering
device at Tenant's sole cost and expense, which shall measure the flow of
chilled or condenser water to the Premises, and Tenant shall pay Landlord for
Tenant's use of chilled or condenser water at Landlord's actual cost. In no
event shall any of the costs associated with the installation or use of the
supplemental HVAC system be included within the Base Year. Tenant shall bear all
costs of the equipment, and all costs of installation and removal thereof.

ARTICLE 7    

REPAIRS
Landlord shall at all times during the Lease Term maintain in good condition and
operating order and in a manner reasonably commensurate with the maintenance
standards of owners of Comparable Buildings, the structural portions of the
Building, including, without limitation, the foundation, floor slabs, ceilings,
roof, columns, beams, shafts, stairs, stairwells, escalators, elevators, base
building restrooms and all Common Areas (collectively, the "Building
Structure"), and the Base Building mechanical, electrical, life safety,
plumbing, sprinkler and HVAC systems installed or furnished by Landlord
(collectively, the "Building Systems"). Except as specifically set forth in this
Lease to the contrary, Tenant shall not be required to repair the Building
Structure and/or the Building Systems except to the extent required because of
Tenant's use of the Premises for other than normal and customary business office
operations. Tenant shall, at Tenant's own expense, pursuant to the terms of this
Lease, including without limitation, Article 8 hereof, keep the Premises,
including all improvements, fixtures and furnishings therein, and the floor or
floors of the Building on which the Premises is located, in good order, repair
and condition at all times during the Lease Term. In addition, Tenant shall, at
Tenant's own expense, but under the supervision and subject to the prior
approval of Landlord and the terms of Article 8 hereof, promptly and adequately
repair all damage to the Premises and replace or repair all damaged, broken, or
worn fixtures and appurtenances, except for damage caused by ordinary wear and
tear or beyond the reasonable control of Tenant; provided however, that if
Tenant fails to commence to make such repairs within ten (10) business days
following notice from Landlord, Landlord may, but need not, make such repairs
and replacements, and Tenant shall pay Landlord the cost thereof, including a
percentage of the cost thereof (to be uniformly established for the Building
and/or the Project) sufficient to reimburse Landlord for all overhead, general
conditions, fees and other costs or expenses arising from Landlord's involvement
with such repairs and replacements forthwith upon being billed for same. Subject
to the provisions of Section 6.4, above, Landlord may, but shall not be required
to, enter the Premises at all reasonable times to make such repairs,
alterations, improvements or additions to the Premises or to the Project or to
any equipment located in the Project as Landlord shall desire or deem necessary
or as Landlord may be required to do by governmental or quasi-governmental
authority or court order or decree. Tenant hereby waives any and all rights
under and benefits of subsection 1 of Section 1932 and Sections 1941 and 1942 of
the California Civil Code or under any similar law, statute, or ordinance now or
hereafter in effect.

ARTICLE 8    

ADDITIONS AND ALTERATIONS
8.1    Landlord's Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than
twenty (20) business days prior to the commencement thereof, and which consent
shall not be unreasonably withheld by Landlord, provided it shall be deemed
reasonable for Landlord to withhold its consent to any Alteration which may
adversely affect the Building Structure or Building Systems, or is visible from
the exterior of the Building, and further provided, that in no event shall
Tenant paint the underside or top of the structural slab. Notwithstanding the
foregoing, Tenant shall be permitted to make Alterations following ten (10)
business days' notice to Landlord, but without Landlord's prior consent, to the
extent that such Alterations (i) do not affect the Building Structure, Building
Systems or equipment, (ii) are not visible from the exterior of the Building,
(iii) do not require a building or construction permit, (iv) cost less than
$100,000.00 for a particular job of work, (v) do not consist of painting the
underside or top of the structural slab. The construction of the initial
improvements to the Premises shall be governed by the terms of the Work Letter
and not the terms of this Article 8.
8.2    Manner of Construction. Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Landlord in its sole discretion may deem
desirable, including, but not limited to, the requirement that Tenant utilize
for such purposes only contractors, subcontractors, materials, mechanics and
materialmen selected by Tenant from a list provided and approved by Landlord,
the requirement that upon Landlord's request, Tenant shall, at Tenant's expense,
remove any "Specialty Alterations" (defined below) upon the expiration or any
early termination of the Lease Term. Tenant shall construct such Alterations and
perform such repairs in a good and workmanlike manner, in conformance with any
and all applicable federal, state, county or municipal laws, rules and
regulations and pursuant to a valid building permit, issued by the City in which
the Building is located, all in conformance with Landlord's construction rules
and regulations. In the event Tenant performs any Alterations in the Premises
which require or give rise to governmentally required changes to the "Base
Building," as that term is defined below, then Landlord shall, at Tenant's
expense, make such changes to the Base Building. The "Base Building" shall mean
the Building Structure, the Building Systems, and the Common Areas. In
performing the work of any such Alterations, Tenant shall have the work
performed in such manner so as not to obstruct access to the Project or any
portion thereof, by any other tenant, if any, of the Project, and so as not to
obstruct the business of Landlord or other tenants, if any, in the Project. In
addition to Tenant's obligations under Article 9 of this Lease, upon completion
of any Alterations, Tenant agrees to cause a Notice of Completion to be recorded
in the office of the Recorder of the County in which the Building is located in
accordance with Section 8182 of the Civil Code of the State of California or any
successor statute, and Tenant shall deliver to the Project management office a
reproducible copy of the "as built" drawings of the Alterations as well as all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations.
8.3    Payment for Improvements. If payment is made directly to contractors,
Tenant shall, at Tenant's cost, comply with Landlord's requirements for final
lien releases and waivers in connection with Tenant's payment for work to
contractors. For purposes of determining the cost of an Alteration, work done in
phases or stages shall be considered part of the same Alteration, and any
Alteration shall be deemed to include all trades and materials involved in
accomplishing a particular result.
8.4    Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries "Builder's All Risk" insurance in an amount approved by
Landlord covering the construction of such Alterations, and such other insurance
as Landlord may require, it being understood and agreed that all of such
Alterations shall be insured by Tenant pursuant to Article 10 of this Lease
immediately upon completion thereof. In addition, Tenant shall reimburse
Landlord for Landlord's reasonable, actual, out-of-pocket costs and expenses
actually incurred in connection with Landlord's review of Tenant's work.
Landlord may, in its discretion, require Tenant to obtain a lien and completion
bond or some alternate form of security satisfactory to Landlord in an amount
sufficient to ensure the lien-free completion of such Alterations and naming
Landlord as a co-obligee.
8.5    Specialty Alterations. At any time during the Lease Term, Tenant may
remove any of "Tenant's Property" (as that term is defined in Section 15.2
below) located in the Premises. Landlord may, by written notice to Tenant prior
to the end of the Lease Term, or given following any earlier termination of this
Lease, require Tenant, at Tenant's expense, to remove any Specialty Alterations
and to repair any damage to the Premises and Building and return the affected
portion of the Premises to the condition existing prior to the installation of
such Specialty Alteration as reasonably determined by Landlord; provided;
however, that notwithstanding the foregoing, upon request by Tenant at the time
of Tenant's request for Landlord's consent to any Alteration or improvement (or
at the time of Landlord's approval of the "Final Space Plan" or the "Final
Working Drawings" (as defined in the Work Letter)), Landlord shall notify Tenant
whether the applicable Alteration or Improvement constitutes a Specialty
Alteration that will be required to be removed pursuant to the terms of this
Section 8.5. If Tenant fails to complete any required removal and/or to repair
any damage caused by the required removal of any Specialty Alterations, and
return the affected portion of the Premises to the condition existing prior to
the installation of such Specialty Alteration as reasonably determined by
Landlord, Landlord may do so and may charge the actual and reasonable cost
thereof to Tenant. Tenant hereby protects, defends, indemnifies and holds
Landlord harmless from any liability, cost, obligation, expense or claim of lien
in any manner relating to the installation, placement, removal or financing of
any such Alterations, improvements, fixtures and/or equipment in, on or about
the Premises, which obligations of Tenant shall survive the expiration or
earlier termination of this Lease. As used herein, "Specialty Alterations" shall
mean any Alteration or Improvement that is not a normal and customary general
office improvement, including, but not limited to improvements which
(i) perforate, penetrate or require reinforcement of a floor slab (including,
without limitation, interior stairwells or high-density filing or racking
systems), (ii) consist of the installation of a raised flooring system,
(iii) consist of the installation of a vault or other similar device or system
intended to secure the Premises or a portion thereof in a manner that exceeds
the level of security necessary for ordinary office space, (iv) involve material
plumbing connections (such as, for example but not by way of limitation,
kitchens, saunas, showers, and executive bathrooms outside of the Building core
and/or special fire safety systems), (v) consist of the dedication of any
material portion of the Premises to non-office usage (such as classrooms,
bicycle storage rooms or kitchens), or (vi) can be seen from outside the
Premises. An open ceiling will not be considered a Specialty Alteration.

ARTICLE 9    

COVENANT AGAINST LIENS
Tenant shall keep the Project, Building and Premises free from any liens or
encumbrances arising out of the work performed, materials furnished or
obligations incurred by or on behalf of Tenant, and shall protect, defend,
indemnify and hold Landlord harmless from and against any claims, liabilities,
judgments or costs (including, without limitation, reasonable attorneys' fees
and costs) arising out of same or in connection therewith. Tenant shall give
Landlord notice at least twenty (20) days prior to the commencement of any such
work on the Premises (or such additional time as may be necessary under
Applicable Laws) to afford Landlord the opportunity of posting and recording
appropriate notices of non-responsibility. Tenant shall remove any such lien or
encumbrance by bond or otherwise within five (5) business days after notice by
Landlord, and if Tenant shall fail to do so, Landlord may pay the amount
necessary to remove such lien or encumbrance, without being responsible for
investigating the validity thereof. The amount so paid shall be deemed
Additional Rent under this Lease payable within thirty (30) days after demand,
without limitation as to other remedies available to Landlord under this Lease.
Nothing contained in this Lease shall authorize Tenant to do any act which shall
subject Landlord's title to the Project, Building or Premises to any liens or
encumbrances whether claimed by operation of law or express or implied contract.

ARTICLE 10    

INSURANCE
10.1    Indemnification and Waiver. Except to the extent arising from the
negligence or willful misconduct of Landlord or any Landlord Parties (defined
below) but subject to this Section 10.1, Tenant hereby assumes all risk of
damage to property or injury to persons in, upon or about the Premises from any
cause whatsoever and agrees that Landlord, its partners, subpartners and their
respective officers, agents, servants, employees, and independent contractors
(collectively, "Landlord Parties") shall not be liable for, and are hereby
released from any responsibility for, any damage either to person or property or
resulting from the loss of use thereof, which damage is sustained by Tenant or
by other persons claiming through Tenant. Subject to this Section 10.1, Tenant
shall indemnify, defend, protect, and hold harmless the Landlord Parties from
any and all loss, cost, damage, expense and liability (including without
limitation court costs and reasonable attorneys' fees) incurred in connection
with or arising from (a) any cause in, on or about the Premises, or (b) the
negligence or willful misconduct of Tenant or of any person claiming by, through
or under Tenant, or of the contractors, agents, servants, employees, invitees of
Tenant who are at the Project at Tenant's requests, as well as guests or
licensees of Tenant occurring in, on or about the Project but outside of the
Premises, provided that the terms of the foregoing indemnity shall not apply to
the negligence or willful misconduct of Landlord or any Landlord Party. Should
Landlord be named as a defendant in any suit brought against Tenant for which
Tenant's indemnity obligation is applicable, Tenant shall pay to Landlord its
reasonable and actual out-of-pocket costs and expenses incurred in such suit,
including without limitation, its actual professional fees such as appraisers',
accountants' and attorneys' fees. Subject to this Section 10.1, Landlord shall
indemnify, defend, protect, and hold harmless Tenant, its partners, and their
respective officers, agents, servants, employees, and independent contractors
(collectively, "Tenant Parties") from any and all loss, cost, damage, expense
and liability (including without limitation reasonable attorneys' fees) arising
from the negligence or willful misconduct of Landlord or any Landlord party in,
on or about the Project, except to the extent caused by the negligence or
willful misconduct of the Tenant Parties. Should Tenant be named as a defendant
in any suit brought against Landlord for which Landlord's indemnity obligation
is applicable, Landlord shall pay to Tenant its reasonable and actual
out-of-pocket costs and expenses incurred in such suit, including without
limitation, its actual professional fees such as appraisers', accountants' and
attorneys' fees. Notwithstanding anything to the contrary set forth in this
Lease, either party's agreement to indemnify the other party as set forth in
this Section 10.1 shall be ineffective to the extent the matters for which the
indemnitor agreed to indemnify the indemnitee are covered by insurance required
to be carried by the indemnitee pursuant to this Lease (or would have been
covered had the indemnitee carried the insurance required). Further, Tenant's
agreement to indemnify Landlord and Landlord's agreement to indemnify Tenant
pursuant to this Section 10.1 are not intended to and shall not relieve any
insurance carrier of its obligations under policies required to be carried
pursuant to the provisions of this Lease, to the extent such policies cover, or
if carried, would have covered the matters, subject to the parties' respective
indemnification obligations; nor shall they supersede any inconsistent agreement
of the parties set forth in any other provision of this Lease. The provisions of
this Section 10.1 shall survive the expiration or sooner termination of this
Lease with respect to any claims or liability arising in connection with any
event occurring prior to such expiration or termination.
10.2    Intentionally Omitted.
10.3    Tenant's Insurance. Tenant shall maintain the following coverages in the
following amounts.
10.3.1    Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage (including loss of
use thereof) arising out of Tenant's operations, and contractual liabilities
(covering the performance by Tenant of its indemnity agreements) including a
Broad Form endorsement covering the insuring provisions of this Lease and the
performance by Tenant of the indemnity agreements set forth in Section 10.1 of
this Lease. Such insurance shall be written on an "occurrence" basis. The
coverage shall also be extended to include damage caused by heat, smoke or fumes
from a hostile fire. The policy shall not contain any intra-insured exclusions
as between insured persons or organizations. Limits of liability insurance shall
not be less than the following; provided, however, such limits may be achieved
through the use of an Umbrella/Excess Policy :
Bodily Injury and
Property Damage Liability
$10,000,000 each occurrence


Personal Injury and Advertising Liability
$10,000,000 each occurrence


Tenant Legal Liability/Damage to Rented Premises Liability
$1,000,000.00

10.3.2    Property Damage Insurance covering (i) all office furniture, business
and trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant's property on the Premises
installed by, for, or at the expense of Tenant, (ii) the "Improvements," as that
term is defined in Section 2.1 of the Work Letter, and any other improvements
which exist in the Premises as of the applicable Lease Commencement Date
(excluding the Base Building) (the "Original Improvements"), and (iii) all other
improvements, alterations and additions to the Premises. Such insurance shall be
written on an "all risks" of physical loss or damage basis, for the full
replacement cost value (subject to reasonable deductible amounts) new without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance and shall include coverage for
damage or other loss caused by fire or other peril including, but not limited
to, vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion. Tenant shall
use the proceeds from any such insurance for the replacement of personal
property, trade fixtures, Improvements, Original Improvements and Alterations.
10.3.3    Worker's Compensation or other similar insurance pursuant to all
applicable state and local statutes and regulations, and Employer's Liability
with minimum limits of not less than $1,000,000 each accident/employee/disease.
10.3.4    Commercial Automobile Liability Insurance covering all Owned (if any),
Hired, or Non-owned vehicles with limits not less than $1,000,000 combined
single limit for bodily injury and property damage.
10.4    Form of Policies. The minimum limits of policies of insurance required
of Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord, and any other party the
Landlord reasonably specifies in writing, as an additional insured as their
interests may appear using Insurance Service Organization's form CG2011 or a
comparable form approved by Landlord, including Landlord's managing agent,
ground lessor and/or lender, if any; (ii) cover the liability assumed by Tenant
under this Lease, including, but not limited to, Tenant's obligations under
Section 10.1 of this Lease; (iii) be issued by an insurance company having a
rating of not less than A-VIII in Best's Insurance Guide or which is otherwise
acceptable to Landlord and permitted to do business in the State of California;
(iv) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord is excess and is non-contributing with any
insurance requirement of Tenant, as evidenced by an endorsement or policy
excerpt; and (v) be in form and content reasonably acceptable to Landlord.
Tenant shall endeavor to cause said insurance to provide that said insurance
shall not be canceled or coverage changed unless thirty (30) days' prior written
notice (ten (10) days' in the event of non-payment of premium) shall have been
given to Landlord and any mortgagee of Landlord. Tenant shall deliver
certificates thereof and applicable endorsements or policy excerpts which meet
the requirements of this Article 10 to Landlord on or before (I) the earlier to
occur of: (x) the applicable Lease Commencement Date, and (y) the date Tenant
and/or its employees, contractors and/or agents first enter the applicable Phase
of the Premises for occupancy, construction of improvements, alterations, or any
other move-in activities, and (II) ten (10) business days after the renewal of
such policies. In the event Tenant shall fail to procure such insurance, or to
deliver such policies or certificate and applicable endorsements, Landlord may,
at its option with notice to Tenant, procure such policies for the account of
Tenant, and the cost thereof shall be paid to Landlord within five (5) days
after delivery to Tenant of bills therefor.
10.5    Property Insurance Subrogation. Landlord and Tenant intend that their
respective property loss risks shall be borne by reasonable insurance carriers
to the extent above provided, and Landlord and Tenant hereby agree to look
solely to, and seek recovery only from, their respective insurance carriers in
the event of a property loss to the extent that such coverage is agreed to be
provided hereunder or is actually covered by insurance maintained by a party
hereto. Accordingly, notwithstanding any other provision of this Lease to the
contrary, the parties each hereby waive all rights and claims against each other
for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right to the
insured to recover thereunder. The parties agree that their respective insurance
policies are now, or shall be, endorsed such that the waiver of subrogation
shall not affect the right of the insured to recover thereunder, so long as no
material additional premium is charged therefor.
10.6    Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord; provided, however, that (a) in no event shall such new or
increased amounts or types of insurance exceed that required of comparable
tenants by landlords of the Comparable Buildings and (b) Landlord shall not have
the right to require that Tenant adjust its insurance coverage more than once in
any twenty-four (24) month period, and not during the initial twenty-four (24)
months of the Lease Term.
10.7    Landlord's Fire and Casualty Insurance. Landlord shall insure the
Building during the period following the mutual execution of this Lease and
thereafter during Lease Term against loss or damage due to fire and other
casualties covered within the classification of fire and extended coverage,
vandalism coverage and malicious mischief, sprinkler leakage, water damage and
special extended coverage. Such coverage shall be in such amounts, from such
companies, and on such other terms and conditions, as Landlord may from time to
time reasonably determine. Landlord shall also carry rental loss insurance.
Additionally, at the option of Landlord, such insurance coverage may include the
risks of earthquakes and/or flood damage and additional hazards, a rental loss
endorsement and one or more loss payee endorsements in favor of the holders of
any mortgages or deeds of trust encumbering the interest of Landlord in the
Building or the ground or underlying lessors of the Building, or any portion
thereof. Notwithstanding the foregoing provisions of this Section 10.7, the
coverage and amounts of insurance carried by Landlord in connection with the
Building shall, at a minimum, be comparable to the coverage and amounts of
insurance which are carried by reasonably prudent landlords of Comparable
Buildings (provided that in no event shall Landlord be required to carry
earthquake insurance). Tenant shall, at Tenant's expense, promptly following
notice, comply with all insurance company requirements pertaining to the use of
the Premises. If Tenant's conduct or use of the Premises causes any increase in
the premium for such insurance policies then Tenant shall reimburse Landlord for
any such increase. Tenant, at Tenant's expense, shall comply with all rules,
orders, regulations or requirements of the American Insurance Association
(formerly the National Board of Fire Underwriters) and with any similar body.

ARTICLE 11    

DAMAGE AND DESTRUCTION
11.1    Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas serving or providing access to the
Premises or any Building Systems necessary for the use and occupancy of the
Premises shall be damaged by fire or other casualty, Landlord will, as soon as
reasonably possible following the date of the damage, deliver to Tenant an
estimate of the time necessary to repair the damage in question such that the
Premises may be used by and accessible to Tenant and the Building and Common
Areas operable in a manner consistent with the operation prior to such damage;
such notice will be based upon the review and opinions of Landlord's architect
and contractor ("Landlord's Completion Notice"). Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 11, restore the Building Structure and Building Systems. Such
restoration shall be to substantially the same condition of the Building
Structure and Building Systems prior to the casualty, except for modifications
required by zoning and building codes and other laws or by the holder of a
mortgage on the Building or Project or any other modifications to the Common
Areas deemed desirable by Landlord, provided that access to the Premises and any
common restrooms serving the Premises shall not be materially impaired. Upon the
occurrence of any damage to the Premises, upon notice (the "Landlord Repair
Notice") to Tenant from Landlord delivered on or before the date that is sixty
(60) days after the date of the damage, Tenant shall assign to Landlord (or to
any party designated by Landlord) all insurance proceeds payable to Tenant under
Tenant's insurance required under clauses (ii) and (iii) of Section 10.3.2 of
this Lease, and Landlord shall repair any injury or damage to the Improvements
and the Original Improvements and shall return such Improvements and Original
Improvements to their original condition (any such work will be competitively
bid by Landlord to ensure that Landlord receives commercially reasonable pricing
for the performance of such work so that, to the extent reasonably possible, the
cost of such work does not unnecessarily exceed the proceeds of Tenant's
insurance); provided that if the cost of such repair by Landlord exceeds the
amount of insurance proceeds received by Landlord from Tenant's insurance
carrier, as assigned by Tenant, the portion of the cost of such repairs which is
not so covered by Tenant's insurance proceeds shall be paid by Tenant to
Landlord prior to Landlord's commencement of repair of the damage. In the event
that Landlord does not deliver the Landlord Repair Notice within sixty (60) days
following the date the casualty becomes known to Landlord, Tenant shall, at its
sole cost and expense, repair any injury or damage to the Improvements and the
Original Improvements installed in the Premises and shall return such
Improvements and Original Improvements to their original condition, or an
alternate condition described by Tenant (but subject to Landlord's prior written
approval). Whether or not Landlord delivers a Landlord Repair Notice, prior to
the commencement of construction, Tenant shall submit to Landlord, for
Landlord's review and approval, all plans, specifications and working drawings
relating thereto (it being acknowledged that the cost to prepare such plans may
be paid for out of the applicable insurance proceeds received by Tenant), and
Landlord shall select the contractors to perform such improvement work. Landlord
shall not be liable for any inconvenience or annoyance to Tenant or its
visitors, or injury to Tenant's business resulting in any way from such damage
or the repair thereof; provided however, that if such fire or other casualty
shall have damaged the Premises, Common Areas or Building Systems necessary to
Tenant's occupancy, Landlord shall allow Tenant a proportionate abatement of
Rent, during the time and to the extent the Premises is unfit for occupancy for
the purposes permitted under this Lease, and not occupied by Tenant as a result
thereof; provided, further, however, that if the damage or destruction is due to
the negligence or willful misconduct of Tenant or any of its agents, employees,
contractors, invitees or guests, Tenant shall be responsible for any reasonable,
applicable insurance deductible (which shall be payable to Landlord upon demand,
not to materially exceed the levels of deductibles for such insurance then
maintained by owners of Comparable Buildings). In the event that Landlord shall
not deliver the Landlord Repair Notice, Tenant's right to rent abatement
pursuant to the preceding sentence shall terminate as of the date which is
reasonably determined by Landlord to be the date Tenant should have completed
repairs to the Premises assuming Tenant used reasonable due diligence in
connection therewith.
11.2    Landlord's Option to Repair. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by fire or other casualty or cause, whether
or not the Premises is affected, provided that Landlord terminates the leases of
all tenants of the Building, if any, whose premises are similarly damaged by the
casualty (to the extent Landlord retains such right pursuant to the terms of the
applicable tenants' leases), and one or more of the following conditions is
present: (i) in Landlord's reasonable judgment, as set forth in Landlord's
Completion Notice, the repairs cannot reasonably be completed so as to render
the Premises suitable for occupancy within two hundred seventy (270) days after
the date of discovery of the damage (when such repairs are made without the
payment of overtime or other premiums); (ii) the holder of any mortgage on the
Building or Project or ground lessor with respect to the Building or Project
shall require that the insurance proceeds or any portion thereof be used to
retire the mortgage debt, or shall terminate the ground lease, as the case may
be; (iii) at least Two Million Dollars ($2,000,000.00) of the cost of repair of
the damage is not fully covered by Landlord's insurance policies; or (iv) the
damage materially affects the Building and occurs during the last twelve (12)
months of the Lease Term; provided, however, that if such fire or other casualty
shall have damaged the Premises or a portion thereof or Common Areas necessary
to Tenant's occupancy and as a result of such damage the Premises is unfit for
occupancy, and provided that Landlord does not elect to terminate this Lease
pursuant to Landlord's termination right as provided above, and either (a) the
repairs cannot, in the reasonable opinion of Landlord's contractor, as set forth
in Landlord's Completion Notice, be completed within two hundred seventy (270)
days after being commenced, or (b) the damage occurs during the last twelve
months of the Lease Term and will reasonably require in excess of ninety (90)
days to repair, Tenant may elect, no earlier than sixty (60) days after the date
of the damage and not later than the later of (A) forty‑five (45) days following
the date of delivery of Landlord's Completion Notice, and (B) ninety (90) days
after the date of the damage, to terminate this Lease by written notice to
Landlord effective as of the date specified in the notice, which date shall not
be less than thirty (30) days nor more than sixty (60) days after the date such
notice is given by Tenant. In addition, if such restoration is not substantially
complete on or before the later of (i) the date that occurs twelve (12) months
after the date of discovery of the damage, and (ii) the date that occurs ninety
(90) days after the expiration of the estimated period of time to substantially
complete such restoration, as set forth in Landlord's Completion Notice (the
"Outside Restoration Date"), then Tenant shall have the additional right during
the first ten (10) business days of each calendar month following the Outside
Restoration Date until such repairs are complete, to terminate this Lease by
delivery of written notice to Landlord (the "Damage Termination Notice"), which
termination shall be effective on a date specified by Tenant in such Damage
Termination Notice (the "Damage Termination Date"), which Damage Termination
Date shall not be less than ten (10) business days, nor greater than thirty (30)
days, following the date such Damage Termination Notice was delivered to
Landlord. In the event this Lease is terminated in accordance with the terms of
this Section 11.2, Tenant shall assign to Landlord (or to any party designated
by Landlord) all insurance proceeds payable to Tenant under Tenant's insurance
required under subsections (ii) and (iii) of Section 10.3.2 of this Lease.
11.3    Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.
11.4    Casualty Prior to First Lease Commencement Date. If there is an event of
casualty prior to the first Lease Commencement Date which gives Landlord or
Tenant the right to terminate this Lease pursuant to Section 11.2, above, then
Landlord or Tenant, as the case may be, shall have the right to terminate this
Lease in accordance with the terms and conditions of Section 11.2, above. In the
event that this Lease is terminated pursuant to this Section 11.4, then
effective as of the date of such termination, Landlord and Tenant shall be
relieved of their respective obligations under this Lease, except those
obligations under this Lease which relate to the term of this Lease through and
including the effective date of the termination and/or which expressly survive
the expiration or earlier termination of this Lease.

ARTICLE 12    

NONWAIVER
No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant's right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment. No payment of Rent by Tenant after a breach by Landlord shall be
deemed a waiver of any breach by Landlord.

ARTICLE 13    

CONDEMNATION
If the whole or any material part of the Premises, Building or Project shall be
taken by power of eminent domain or condemned by any competent authority for any
public or quasi-public use or purpose, or if any adjacent property or street
shall be so taken or condemned, or reconfigured or vacated by such authority in
such manner as to require the use, reconstruction or remodeling of any material
part of the Premises, Building or Project, or if Landlord shall grant a deed or
other instrument in lieu of such taking by eminent domain or condemnation,
Landlord shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority; provided, however,
that Landlord shall only have the right to terminate this Lease as provided
above if Landlord terminates the leases of all other tenants in the Building, if
any, similarly affected by the taking and provided further that to the extent
that the Premises is not adversely affected by such taking and Landlord
continues to operate the Building as an office building, Landlord may not
terminate this Lease. If more than twenty-five percent (25%) of the rentable
square feet of the Premises is taken, or if access to the Premises is
substantially impaired, in each case for a period in excess of one hundred
eighty (180) days, Tenant shall have the option to terminate this Lease
effective as of the date possession is required to be surrendered to the
authority. Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant's personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses, so long as such
claims do not diminish the award available to Landlord, its ground lessor with
respect to the Building or Project or its mortgagee, and such claim is payable
separately to Tenant. All Rent shall be apportioned as of the date of such
termination. If any part of the Premises shall be taken, and this Lease shall
not be so terminated, the Rent shall be proportionately abated. Tenant hereby
waives any and all rights it might otherwise have pursuant to Section 1265.130
of The California Code of Civil Procedure. Notwithstanding anything to the
contrary contained in this Article 13, in the event of a temporary taking of all
or any portion of the Premises for a period of one hundred and eighty (180) days
or less, then this Lease shall not terminate but the Base Rent and the
Additional Rent shall be abated for the period of such taking in proportion to
the ratio that the amount of rentable square feet of the Premises taken bears to
the total rentable square feet of the Premises. Landlord shall be entitled to
receive the entire award made in connection with any such temporary taking.
If there is a taking prior to the first Lease Commencement Date which gives
Landlord or Tenant the right to terminate this Lease pursuant to this
Article 13, then Landlord or Tenant, as the case may be, shall have the right to
terminate this Lease in accordance with the terms and conditions of this
Article 13, and in the event that this Lease is so terminated, then effective as
of the date of such termination, Landlord and Tenant shall be relieved of their
respective obligations under this Lease, except those obligations under this
Lease which relate to the term of this Lease through and including the effective
date of the termination and/or which expressly survive the expiration or earlier
termination of this Lease.

ARTICLE 14    

ASSIGNMENT AND SUBLETTING
14.1    Transfers. Except as otherwise specifically provided or permitted in
this Article 14, Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest hereunder, permit
any assignment, or other transfer of Tenant's interest in this Lease or any
interest hereunder by operation of law, sublet the Premises or any part thereof,
or enter into any license or concession agreements or otherwise permit the
occupancy or use of the Premises or any part thereof by any persons other than
Tenant and its employees and contractors (all of the foregoing are hereinafter
sometimes referred to collectively as "Transfers" and any person to whom any
Transfer is made or sought to be made is hereinafter sometimes referred to as a
"Transferee"). If Tenant desires Landlord's consent to any Transfer, Tenant
shall notify Landlord in writing, which notice (the "Transfer Notice") shall
include (i) the proposed effective date of the Transfer, which shall not be less
than twenty (20) days nor more than one hundred eighty (180) days after the date
of delivery of the Transfer Notice, (ii) a description of the portion of the
Premises to be transferred (the "Subject Space"), (iii) all of the terms of the
proposed Transfer and the consideration therefor, including calculation of the
"Transfer Premium", as that term is defined in Section 14.3 below, in connection
with such Transfer, the name and address of the proposed Transferee, and a copy
of all existing executed and/or proposed documentation pertaining to the
proposed Transfer, including all existing operative documents to be executed to
evidence such Transfer or the agreements incidental or related to such Transfer,
(iv) current financial statements of the proposed Transferee certified by an
officer, partner or owner thereof, business credit and personal references and
history of the proposed Transferee, (v) any other information required by
Landlord which will enable Landlord to determine the financial responsibility,
character, and reputation of the proposed Transferee, nature of such
Transferee's business and proposed use of the Subject Space, which information
is requested within five (5) business days following Tenant's submission to
Landlord of the items described in clauses (i), (ii), (iii), (iv) and (vi) of
this Section 14.1, and (vi) an executed estoppel certificate from Tenant in the
form attached hereto as Exhibit E. Any Transfer requiring Landlord's consent
which is made without Landlord's prior written consent shall, at Landlord's
option, be null, void and of no effect, and shall, at Landlord's option,
constitute a Default by Tenant under this Lease if not rescinded or terminated
within ten (10) business days following notice from Tenant. Whether or not
Landlord consents to any proposed Transfer, Tenant shall pay Landlord's review
and processing fees, as well as any reasonable professional fees (including,
without limitation, attorneys', accountants', architects', engineers' and
consultants' fees) incurred by Landlord, not to exceed $2,500.00 for a Transfer
in the ordinary course of business, within thirty (30) days after written
request by Landlord.
14.2    Landlord's Consent. Landlord shall not unreasonably withhold its consent
to any proposed Transfer of the Subject Space to the Transferee on the terms
specified in the Transfer Notice and shall grant or withhold such consent within
twenty (20) days following the date upon which Landlord receives a "complete"
Transfer Notice from Tenant (i.e., a Transfer Notice that includes all documents
and information required pursuant to Section 14.1 of this Lease, above). If
Landlord fails to timely deliver to Tenant notice of Landlord's consent, or the
withholding of consent, to a proposed Transfer, Tenant may send a second (2nd)
notice to Landlord, which notice must contain the following inscription, in bold
faced lettering: "SECOND NOTICE DELIVERED PURSUANT TO ARTICLE 14 OF LEASE - -
FAILURE TO TIMELY RESPOND WITHIN FIVE (5) BUSINESS DAYS SHALL RESULT IN DEEMED
APPROVAL OF ASSIGNMENT OR SUBLEASE." If Landlord fails to deliver notice of
Landlord's consent to, or the withholding of Landlord's consent, to the proposed
assignment or sublease within such five (5) business day period, Landlord shall
be deemed to have approved the assignment or sublease in question. If Landlord
at any time timely delivers notice to Tenant or Landlord's withholding of
consent to a proposed assignment or sublease, Landlord shall specify in
reasonable detail in such notice, the basis for such withholding of consent.
Without limitation as to other reasonable grounds for withholding consent, the
parties hereby agree that it shall be reasonable under this Lease and under any
Applicable Law for Landlord to withhold consent to any proposed Transfer where
one or more of the following apply:
14.2.1    The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or the
Project;
14.2.2    The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;
14.2.3    The Transferee is either a governmental agency or instrumentality
thereof; provided, however, that Tenant shall be entitled to assign, sublet or
otherwise transfer to a governmental agency or instrumentality thereof to the
extent Landlord has leased or has permitted the lease of space to a comparable
(in terms of security, foot traffic, prestige, eminent domain and function
oriented issues) governmental agency or instrumentality thereof in comparably
located space of comparable size; or
14.2.4    The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested.
If Landlord consents to any Transfer pursuant to the terms of this Section 14.2,
Tenant may thereafter enter into such Transfer of the Premises or portion
thereof, provided that if there are any changes in the terms and conditions from
those specified in the Transfer Notice such that Landlord would initially have
been entitled to refuse its consent to such Transfer under this Section 14.2,
Tenant shall again submit the Transfer to Landlord for its approval and other
action under this Article 14. Notwithstanding anything to the contrary in this
Lease, if Tenant or any proposed Transferee claims that Landlord has
unreasonably withheld or delayed its consent under Section 14.2 or otherwise has
breached or acted unreasonably under this Article 14, their sole remedies shall
be a suit for contract damages (other than damages for injury to, or
interference with, Tenant's business including, without limitation, loss of
profits, however occurring) or a declaratory judgment and an injunction for the
relief sought without any monetary damages, and Tenant hereby waives the
provisions of Section 1995.310 of the California Civil Code, or any successor
statute, and all other remedies, including, without limitation, any right at law
or equity to terminate this Lease, on its own behalf and, to the extent
permitted under all Applicable Laws, on behalf of the proposed Transferee.
Tenant shall indemnify, defend and hold harmless Landlord from any and all
liability, losses, claims, damages, costs, expenses, causes of action and
proceedings involving any third party or parties (including without limitation
Tenant's proposed subtenant or assignee) who claim they were damaged by
Landlord's wrongful withholding or conditioning of Landlord's consent.
14.3    Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee. "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for (i)
any changes, alterations and improvements to the Premises in connection with the
Transfer, (ii) any free base rent reasonably provided to the Transferee, (iii)
marketing costs associated with such Transfer, (iv) reasonable attorneys' fees
incurred in the documentation and negotiation of such Transfer and (v) any
brokerage commissions in connection with the Transfer. "Transfer Premium" shall
also include, but not be limited to, key money, bonus money or other cash
consideration paid by Transferee to Tenant in connection with such Transfer, and
any payment in excess of fair market value for services rendered by Tenant to
Transferee or for assets, fixtures, inventory, equipment, or furniture
transferred by Tenant to Transferee in connection with such Transfer. For
purposes of calculating any such effective rent all such concessions shall be
amortized on a straight-line basis over the relevant term.
14.4    Landlord's Option as to Contemplated Transfer Space. Notwithstanding
anything to the contrary contained in this Article 14, in the event Tenant
contemplates a Transfer of the entire Premises or a portion of the Premises
consisting of not less than a full floor of the Building, for all or
substantially all of the remaining Lease Term, Tenant shall give Landlord notice
(the "Intention to Transfer Notice") of such contemplated Transfer (whether or
not the contemplated Transferee or the terms of such contemplated Transfer have
been determined). The Intention to Transfer Notice shall specify the portion of
and amount of rentable square feet of the Premises which Tenant intends to
Transfer (the "Contemplated Transfer Space"), the contemplated date of
commencement of the contemplated Transfer (the "Contemplated Effective Date"),
and the contemplated length of the term of such contemplated Transfer, and shall
specify that such Intention to Transfer Notice is delivered to Landlord pursuant
to this Section 14.4 in order to allow Landlord to elect to recapture the
Contemplated Transfer Space. Thereafter, Landlord shall have the option, by
giving written notice to Tenant within thirty (30) days after receipt of any
Intention to Transfer Notice, to recapture the Contemplated Transfer Space. Such
recapture shall cancel and terminate this Lease with respect to the Contemplated
Transfer Space as of the Contemplated Effective Date stated in the Intention to
Transfer Notice. In the event of a recapture by Landlord, if this Lease shall be
canceled with respect to less than the entire Premises, the Rent reserved herein
shall be prorated on the basis of the number of rentable square feet retained by
Tenant in proportion to the number of rentable square feet contained in the
Premises, and this Lease as so amended shall continue thereafter in full force
and effect, and upon request of either party, the parties shall execute written
confirmation of the same. If Landlord declines, or fails to elect in a timely
manner to recapture the Contemplated Transfer Space under this Section 14.4,
then, subject to the other terms of this Article 14, for a period of six (6)
months (the "Six Month Period") commencing on the last day of such thirty (30)
day period, Landlord shall not have any right to recapture the Contemplated
Transfer Space with respect to any Transfer made during the Six Month Period,
provided that any such Transfer is substantially on the terms set forth in the
Intention to Transfer Notice, and provided further that any such Transfer shall
be subject to the remaining terms of this Article 14. If such a Transfer is not
so consummated within the Six Month Period (or if a Transfer is so consummated,
then upon the expiration of the term of any Transfer of such Contemplated
Transfer Space consummated within such Six Month Period), Tenant shall again be
required to submit a new Intention to Transfer Notice to Landlord with respect
any contemplated Transfer of the Contemplated Transfer Space, as provided above
in this Section 14.4.
14.5    Effect of Transfer. If Landlord consents to a Transfer, (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, (iv)
Tenant shall furnish upon Landlord's request a complete statement, certified by
an independent certified public accountant, or Tenant's chief financial officer,
setting forth in detail the computation of any Transfer Premium Tenant has
derived and shall derive from such Transfer, and (v) no Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or
without Landlord's consent, shall relieve Tenant or any guarantor of the Lease
from any liability under this Lease, including, without limitation, in
connection with the Subject Space. Landlord or its authorized representatives
shall have the right at all reasonable times to audit the books, records and
papers of Tenant relating to any Transfer, and shall have the right to make
copies thereof. If the Transfer Premium respecting any Transfer shall be found
understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than two percent (2%), Tenant shall pay
Landlord's reasonable costs of such audit.
14.6    Additional Transfers. For purposes of this Lease, the term "Transfer"
shall also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of more than fifty percent (50%)
of the partners, or transfer of more than fifty percent (50%) of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of more than fifty percent (50%) of the voting shares
of Tenant (other than to immediate family members by reason of gift or death),
within a twelve (12)-month period, or (C) the sale, mortgage, hypothecation or
pledge of an aggregate of more than fifty percent (50%) of the value of the
unencumbered assets of Tenant within a twelve (12)-month period.
14.7    Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in Default, Landlord is
hereby irrevocably authorized to direct any Transferee to make all payments
under or in connection with the Transfer directly to Landlord (which Landlord
shall apply towards Tenant's obligations under this Lease) until such Default is
cured. Such Transferee shall rely on any representation by Landlord that Tenant
is in Default hereunder, without any need for confirmation thereof by Tenant.
Upon any assignment, the assignee shall assume in writing all obligations and
covenants of Tenant thereafter to be performed or observed under this Lease. No
collection or acceptance of rent by Landlord from any Transferee shall be deemed
a waiver of any provision of this Article 14 or the approval of any Transferee
or a release of Tenant from any obligation under this Lease, whether theretofore
or thereafter accruing. In no event shall Landlord's enforcement of any
provision of this Lease against any Transferee be deemed a waiver of Landlord's
right to enforce any term of this Lease against Tenant or any other person. If
Tenant's obligations hereunder have been guaranteed, Landlord's consent to any
Transfer shall not be effective unless the guarantor also consents to such
Transfer.
14.8    Deemed Consent Transfers. Notwithstanding anything to the contrary
contained in this Lease (including Section 14.6, above), (A) an assignment or
subletting of all or a portion of the Premises to an "Affiliate" of Tenant (an
entity which is controlled by, controls, or is under common control with, Tenant
as of the date of the assignment or subletting), (B) an assignment of Tenant's
interest in this Lease to an entity which acquires all or substantially all of
the stock or assets of Tenant and has a "Tangible Net Worth" (defined below)
equal to or greater than that of Tenant immediately prior to such assignment, or
(C) an assignment of this Lease to an entity which is the resulting or surviving
entity of a merger or consolidation of Tenant during the Lease Term and has a
Tangible Net Worth equal to or greater than that of Tenant immediately prior to
such assignment, shall not be deemed a Transfer requiring Landlord's consent
under this Article 14 or triggering Landlord's rights under Section 14.3 or 14.4
(any such assignee or sublessee described in items (A) through (C) of this
Section 14.8 hereinafter referred to as a "Permitted Transferee"), provided that
(i) Tenant notifies Landlord at least five (5) business days prior to the
effective date of any such assignment or sublease (unless such prior notice is
prohibited by Applicable Laws or the terms of an applicable confidentiality
agreement, in which event Tenant shall notify Landlord as soon as permissible)
and promptly supplies Landlord with any documents or information reasonably
requested by Landlord regarding such transfer or transferee as set forth above,
(ii) such assignment or sublease is not a subterfuge by Tenant to avoid its
obligations under this Lease, and (iii) no assignment relating to this Lease,
whether with or without Landlord's consent, shall relieve Tenant from any
liability under this Lease, and, in the event of an assignment of Tenant's
entire interest in this Lease, the liability of Tenant and such transferee shall
be joint and several. An assignee of Tenant's entire interest in this Lease who
qualifies as a Permitted Transferee may also be referred to herein as a
"Permitted Transferee Assignee". "Control", as used in this Section 14.8, shall
mean the ownership, directly or indirectly, of at least fifty-one percent (51%)
of the voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of at least fifty-one percent (51%) of the voting
interest in, any person or entity. For purposes of this Lease, the term
"Tangible Net Worth" shall mean total assets (not including good will as an
asset) less total liabilities.
14.9    Occupancy by Others. Furthermore, and notwithstanding any contrary
provision of this Article 14, the Tenant shall have the right, without the
receipt of Landlord's consent and without payment to Landlord of the Transfer
Premium, but on not less than five (5) business days prior written notice to
Landlord, to permit the occupancy of up to fifteen percent (15%) of the rentable
square footage of the Premises, pursuant to an occupancy agreement between
Tenant and such occupant, which agreement must be approved in advance by
Landlord (such approval not to be unreasonably withheld, conditioned or
delayed), to any individual(s) or entity(ies) with an ongoing business
relationship with Tenant. Such occupancy pursuant to this Section 14.9 shall
include the use of a corresponding interior support area and other portions of
the Premises which shall be common to Tenant and the permitted occupants, on and
subject to the following conditions: (i) each individual or entity shall be of a
character and reputation consistent with the quality of the Building and the
Project; (ii) no individual or entity shall occupy a separately demised portion
of the Premises or which contains an entrance to such portion of the Premises
other than the primary entrance to the Premises; (iii) the rent, if any, paid by
such occupants shall not be greater than the rent allocable on a pro rata basis
to the portion of the Premises occupied by such occupants; (iv) such occupancy
shall not be a subterfuge by Tenant to avoid its obligations under this Lease or
the restrictions on Transfers pursuant to this Article 14; and (v) no such
occupant shall be required to maintain the insurance coverage required to be
maintained by Tenant hereunder (and, solely for the purposes of determining
Tenant's liability hereunder for the acts or omissions of such occupants and the
applicability of Tenant's insurance coverage towards such liability, any such
occupant shall be deemed to be an employee of Tenant for the purposes of
insurance and indemnity provisions of this Lease). Any occupancy permitted under
this Section 14.9 shall not be deemed a Transfer under this Article 14.
Notwithstanding the foregoing, no such occupancy shall relieve Tenant from any
liability under this Lease.

ARTICLE 15    

SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES
15.1    Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.
15.2    Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of Section 8.5 above and this Article 15, quit and surrender
possession of the Premises to Landlord in as good order and condition as when
Tenant took possession and as thereafter improved by Landlord and/or Tenant,
reasonable wear and tear and repairs which are specifically made the
responsibility of Landlord hereunder (including casualty or condemnation)
excepted. Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, movable partitions and other articles of personal
property, including all Lines, owned by Tenant or installed or placed by Tenant
at its expense in the Premises, and such similar articles of any other persons
claiming under Tenant (collectively, "Tenant's Property"), as Landlord may, in
its sole discretion, require to be removed, and Tenant shall repair at its own
expense all damage to the Premises and Building resulting from such removal.
Other than Tenant's Property and any Specialty Alterations required to be
removed by Tenant pursuant to the terms of Section 8.5 above, upon the
expiration of the Lease Term, or upon any earlier termination of this Lease,
Tenant shall not be required, and shall have no right, to remove any other
Alterations or Improvements in the Premises.

ARTICLE 16    

HOLDING OVER
If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Rent shall
be payable at a monthly rate equal to (i) one hundred fifty percent (150%) of
the Base Rent applicable during the last rental period of the Lease Term under
this Lease for the first (1st) two (2) months of such holdover, and (ii) two
hundred percent (200%) thereafter plus one hundred percent (100%) of all
Additional Rent. Such month-to-month tenancy shall be subject to every other
applicable term, covenant and agreement contained herein. Nothing contained in
this Article 16 shall be construed as consent by Landlord to any holding over by
Tenant, and Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon the
expiration or other termination of this Lease. The provisions of this Article 16
shall not be deemed to limit or constitute a waiver of any other rights or
remedies of Landlord provided herein or at law. If Tenant fails to surrender the
Premises upon the termination or expiration of this Lease, in addition to any
other liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys' fees) and liability resulting from such failure, including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender and any lost profits to Landlord
resulting therefrom.

ARTICLE 17    

ESTOPPEL CERTIFICATES
Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, and deliver to Landlord an estoppel certificate, which, as
submitted by Landlord, shall be substantially in the form of Exhibit E, attached
hereto (or such other form as may be required by any prospective mortgagee or
purchaser of the Project, or any portion thereof), indicating therein any
exceptions thereto that may exist at that time, and shall also contain any other
information reasonably requested by Landlord or Landlord's mortgagee or
prospective mortgagee; provided, however, that if such estoppel certificate is
not factually correct, then Tenant may make such changes as are necessary to
make such estoppel certificate factually correct and shall thereafter return
such signed estoppel certificate to Landlord within said ten (10) business day
period. Any such certificate may be relied upon by any prospective mortgagee or
purchaser of all or any portion of the Project. Tenant shall execute and deliver
whatever other instruments may be reasonably required for such purposes. At any
time during the Lease Term, but only in the case of (x) a proposed sale or
financing of the Project, (y) a Default by Tenant or (z) a proposed Permitted
Transfer by Tenant, Landlord may require Tenant to provide Landlord with a
current financial statement and financial statements of the two (2) years prior
to the current financial statement year. Such statements shall be prepared in
accordance with generally accepted accounting principles and, if such is the
normal practice of Tenant, shall be audited by an independent certified public
accountant. Failure of Tenant to timely execute, acknowledge and deliver such
estoppel certificate or other instruments shall constitute an acceptance of the
Premises and an acknowledgment by Tenant that statements included in the
estoppel certificate are true and correct, without exception.

ARTICLE 18    

SUBORDINATION
This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto (collectively, the "Superior Holders"). Landlord
represents to Tenant that as of the date of this Lease the Project is not
encumbered by a deed of trust. However, in consideration of and a condition
precedent to Tenant's agreement to subordinate this Lease to any future
mortgage, trust deed or other encumbrances, shall be the receipt by Tenant of a
subordination non-disturbance and attornment agreement in a commercially
reasonable form (a "SNDA") executed by Landlord and the appropriate Superior
Holder. Pursuant to such SNDA, Tenant covenants and agrees in the event any
proceedings are brought for the foreclosure of any such mortgage or deed in lieu
thereof (or if any ground lease is terminated), to attorn, without any
deductions or set-offs whatsoever, to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), and to recognize such purchaser or lienholder or ground
lessor as the lessor under this Lease, and such lienholder or purchaser or
ground lessor shall agree to accept this Lease and perform the obligations of
Landlord hereunder (including, without limitation, the funding of the
Improvement Allowance (or in the alternative, the recognition of Tenant's right
to offset rent for failure of Landlord to pay the Improvement Allowance as
provided in Section 2 of the Work Letter)), and not disturb Tenant's occupancy,
so long as Tenant timely pays the rent and observes and performs the terms,
covenants and conditions of this Lease to be observed and performed by Tenant.
Landlord's interest herein may be assigned as security at any time to any
lienholder. Tenant shall, within ten (10) days of request by Landlord, execute
such further instruments or assurances as Landlord may reasonably deem necessary
to evidence or confirm the subordination or superiority of this Lease to any
such mortgages, trust deeds, ground leases or underlying leases. Tenant waives
the provisions of any current or future statute, rule or law which may give or
purport to give Tenant any right or election to terminate or otherwise adversely
affect this Lease and the obligations of the Tenant hereunder in the event of
any foreclosure proceeding or sale. Landlord represents to Tenant that there are
not any Superior Holders as of the date of this Lease.

ARTICLE 19    

DEFAULTS; REMEDIES
19.1    Events of Default. The occurrence of any of the following shall
constitute a "Default" of this Lease by Tenant:
19.1.1    Any failure by Tenant to pay any Rent or any other charge required to
be paid (i) under this Lease, or (ii) under that certain Office Lease, dated as
of January 1, 2014 (as amended, supplemented or modified, the "333 Brannan
Lease"), by and between Kilroy Realty Finance Partnership, L.P., a Delaware
limited partnership and Tenant, for certain premises in the office building
located at 333 Brannan Street, San Francisco, California (the "333 Brannan
Building"), as applicable, or any part thereof, when due, which failure is not
cured within five (5) days after written notice from Landlord that said amount
was not paid when due; provided, however, that clause (ii) of this
Section 19.1.1 shall only be effective until the earlier to occur of (x) the
first anniversary of the Lease Commencement Date under the 333 Brannan Lease,
and (y) the date upon which both the Building and the 333 Brannan Building are
no longer owned by affiliated Landlord entities; or
19.1.2    Any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such default; or
19.1.3    Abandonment of the Premises by Tenant pursuant to California Civil
Code Section 1951.3; or
19.1.4    The failure by Tenant to observe or perform according to the
provisions of Articles 5, 10, 14, 17 or 18 of this Lease, where such failure
continues for more than three (3) business days after notice from Landlord.
The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.
19.2    Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.
19.2.1    Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim for damages therefor;
and Landlord may recover from Tenant the following:
(i)    The worth at the time of any unpaid rent which has been earned at the
time of such termination; plus
(ii)    The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(iii)    The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus
(iv)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant ("Costs of Reletting");
notwithstanding the above, if Landlord relets the Premises for a term (the
"Relet Term") that extends past the originally scheduled Lease Expiration Date,
the Costs of Reletting which may be included in Landlord's damages shall be
limited to a prorated portion of the Costs of Reletting, based on the percentage
that the length of the originally scheduled Lease Term remaining on the date
Landlord terminates this Lease or Tenant's right to possession bears to the
length of the Relet Term. For example, if there are two (2) years left on the
Lease Term at the time that Landlord terminates possession and, prior to the
expiration of the two (2) year period, Landlord enters into a lease with a new
tenant with a Relet Term of ten (10) years, then only twenty percent (20%) of
the Costs of Reletting shall be included when determining Landlord's damages;
and
(v)    At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by Applicable Law.
The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Section 19.2.1(i) and
(ii), above, the "worth at the time of award" shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Section 19.2.1(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).
19.2.2    Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.
19.2.3    Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
Applicable Law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.
19.3    Subleases of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord's sole discretion, succeed
to Tenant's interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord's election to succeed to Tenant's interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.
19.4    Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.
19.5    Landlord Default.
19.5.1    General. Notwithstanding anything to the contrary set forth in this
Lease, Landlord shall not be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease unless Landlord
fails to perform such obligation within thirty (30) days after the receipt of
notice from Tenant specifying in detail Landlord's failure to perform; provided,
however, if the nature of Landlord's obligation is such that more than thirty
(30) days are required for its performance, then Landlord shall not be in
default under this Lease if it shall commence such performance within such
thirty (30) day period and thereafter diligently pursue the same to completion.
Upon any such default by Landlord under this Lease, Tenant may, except as
otherwise specifically provided in this Lease to the contrary, exercise any of
its rights provided at law or in equity.
19.5.2    Abatement of Rent. In the event that Tenant is prevented from using,
and does not use, the Premises or any portion thereof, as a result of (i) any
repair, maintenance or alteration performed by Landlord, or which Landlord
failed to perform, after the applicable Lease Commencement Date and required by
this Lease, which substantially interferes with Tenant's use of the Premises, or
(ii) any failure of Landlord to provide services, utilities or access to the
Premises as required by this Lease (either such set of circumstances as set
forth in items (i) or (ii), above, to be known as an "Abatement Event"), then
Tenant shall give Landlord notice of such Abatement Event (which notice, for the
purpose of determining the effective date of delivery, will be deemed given when
delivered to the Project's property management office during regular business
hours), and if such Abatement Event continues for five (5) consecutive business
days after Landlord's receipt of any such notice (the "Eligibility Period"),
then the Base Rent, Tenant's Share of Direct Expenses, and Tenant's obligation
to pay for parking (to the extent not utilized by Tenant) shall be abated or
reduced, as the case may be, after expiration of the Eligibility Period for such
time that Tenant continues to be so prevented from using, and does not use for
the normal conduct of Tenant's business, the Premises or a portion thereof, in
the proportion that the rentable area of the portion of the Premises that Tenant
is prevented from using, and does not use, bears to the total rentable area of
the Premises; provided, however, in the event that Tenant is prevented from
using, and does not use, a portion of the Premises for a period of time in
excess of the Eligibility Period and the remaining portion of the Premises is
not sufficient to allow Tenant to effectively conduct its business therein, and
if Tenant does not conduct its business from such remaining portion, then for
such time after expiration of the Eligibility Period during which Tenant is so
prevented from effectively conducting its business therein, the Base Rent and
Tenant's Share of Direct Expenses for the entire Premises and Tenant's
obligation to pay for parking shall be abated for such time as Tenant continues
to be so prevented from using, and does not use, the Premises. If, however,
Tenant reoccupies any portion of the Premises during such period, the Rent
allocable to such reoccupied portion, based on the proportion that the rentable
area of such reoccupied portion of the Premises bears to the total rentable area
of the Premises, shall be payable by Tenant from the date Tenant reoccupies such
portion of the Premises. To the extent an Abatement Event is caused by an event
covered by Articles 11 or 13 of this Lease, then Tenant's right to abate rent
shall be governed by the terms of such Article 11 or 13, as applicable, and the
Eligibility Period shall not be applicable thereto. Such right to abate Base
Rent and Tenant's Share of Direct Expenses shall be Tenant's sole and exclusive
remedy for rent abatement at law or in equity for an Abatement Event. Except as
provided in this Section 19.5.2, nothing contained herein shall be interpreted
to mean that Tenant is excused from paying Rent due hereunder.
19.6    Tenant’s Right to Make Repairs. During any period in which Tenant is
then leasing one hundred percent (100%) of the office space in the Building, if
an "Emergency Situation" (as defined herein) or "Adverse Condition" (as defined
herein) involving the Premises exists, and Landlord is obligated under the terms
of this Lease to cure or remediate such Emergency Condition or Adverse
Condition, then Landlord shall promptly commence and diligently perform all
repairs required by Landlord under this Lease or take such other actions, if
any, required of Landlord under this Lease to cure or remediate such Emergency
Situation or Adverse Condition. Notwithstanding anything to the contrary
contained herein, if (i) any Emergency Situation occurs or (ii) there is an
actual breach by Landlord of one of its obligations under this Lease ("Landlord
Breach"), and such Emergency Situation or Landlord Breach will have a material
and adverse impact on Tenant's ability to conduct its business in the Premises,
or any material portion thereof (an "Adverse Condition"), including, for
example, any failure to provide (or cause to be provided) electricity, HVAC,
water or elevator access to the Premises, then Tenant shall give Landlord notice
of the same. Thereafter, Landlord shall have (i) two (2) business days to
commence a cure with respect to such Emergency Situation or (ii) twenty (20)
business days to commence a cure of such Adverse Condition, and, in each case,
shall diligently prosecute such cure to completion (collectively "Emergency
Repairs"). For purposes hereof, the term "Emergency Situation" shall mean a
situation which poses an imminent threat: (x) to the physical well-being of
persons at the Building or (y) of material damage to Tenant's personal property
in the Premises. If Landlord fails to commence to perform such Emergency Repairs
within the applicable timeframe (i.e., two (2) business days with respect to an
Emergency Situation or twenty (20) business days with respect to Adverse
Conditions) after Landlord receives notice of the applicable Emergency Condition
or Adverse Condition, or, to the extent Landlord commences to cure with such
time period but fails to thereafter diligently pursue such Emergency Repairs to
completion, then Tenant, upon providing Landlord, as to an Emergency Situation,
with such prior written notice, as is reasonable under the circumstances or as
to an Adverse Condition, with twenty (20) business days prior notice (which
notice shall clearly indicate that Tenant intends to take steps necessary to
remedy the event giving rise to the Emergency Situation or Adverse Condition in
question), may perform such Emergency Repairs or other actions at Landlord's
expense; provided, however, that in no event shall Tenant undertake any actions
which will or are reasonably likely to materially and adversely affect (A) the
Building Structure, (B) any Building Systems, or (C) the exterior appearance of
the Building. If Tenant exercises its right to perform Emergency Repairs or
other actions on Landlord's behalf, as provided above, then Landlord shall
reimburse the actual out-of-pocket reasonable cost thereof within thirty (30)
days following Tenant's delivery of: (i) a written notice describing in
reasonable detail the action taken by the Tenant, and (ii) reasonably
satisfactory evidence of the cost of such remedy. Landlord shall, within thirty
(30) days following Tenant's written request for reimbursement of the costs of
the Emergency Repairs notify Tenant of whether Landlord reasonably and in good
faith disputes that (1) Tenant did not perform the Emergency Repairs in the
manner permitted by this Lease, (2) that the amount Tenant requests be
reimbursed from Landlord for performance of the Emergency Repairs is incorrect
or excessive, or (3) that Landlord was not obligated under the terms of this
Lease to make all or a portion of the Emergency Repairs ("Landlord's Set-Off
Notice"). If Landlord delivers a Landlord's Set-Off Notice to Tenant, then
Tenant shall not be entitled to such deduction from Rent (provided, if Landlord
contends the amount spent by Tenant in making such repairs is excessive and does
not otherwise object to Tenant's actions pursuant to this Section 19.6, then
Landlord shall pay the amount it contends would not have been excessive);
provided that Tenant may proceed to claim a default by Landlord under this Lease
for any amount not paid by Landlord. Any final award in favor of Tenant for any
such default, which is not subject to appeal, from a court or arbitrator in
favor of Tenant, which is not paid by Landlord within the time period directed
by such award (together with interest at the Interest Rate from the date
Landlord was required to pay such amount until such offset occurs), may be
offset by Tenant from Rent next due and payable under this Lease; provided,
however, Tenant may not deduct the amount of the award against more than fifty
percent (50%) of Base Rent next due and owing (until such time as the entire
amount of such judgment is deducted) to the extent following a foreclosure or a
deed-in-lieu of foreclosure. In any case, in the event any Emergency Repairs are
not accomplished by Landlord within a two (2) business day period with respect
to an Emergency Condition or twenty (20) business day period with respect to
Adverse Conditions despite Landlord's diligent efforts, Landlord, within three
(3) business days following Tenant's written request therefore, shall provide to
Tenant a schedule determined in good faith setting forth the basic steps
Landlord proposes to be taken to effect the Emergency Repairs or other actions
in a commercially reasonable time frame given the specifics of the Emergency
Repairs required and the times when such work is proposed to be done and
thereafter Landlord shall proceed to complete such Emergency Repairs within the
time schedule so provided. If Tenant undertakes any action pursuant to this
paragraph, Tenant shall (a) proceed in accordance with all Applicable Laws; (b)
retain to effect such actions only such reputable contractors and suppliers as
are duly licensed in the City of San Francisco and are listed on the most recent
list furnished to Tenant of Landlord's approved contractors for the Building and
are insured in accordance with the provisions of Article 10 of this Lease; (c)
effect such repairs or perform such other actions in a good and workmanlike and
commercially reasonable manner; (d) use new or like new materials; (e) take
reasonable efforts to minimize any material interference or impact on the other
tenants and occupants of the Project, and (f) otherwise comply with all
applicable requirements set forth in Article 8 of this Lease. Notwithstanding
anything in this Article 19 to the contrary, the foregoing self-help right (i)
shall not apply in the event of any fire or casualty at the Project, it being
acknowledged and agreed that Article 11 shall govern with respect to any such
fire or casualty event, (ii) shall not apply in the event of any condemnation,
it being acknowledged and agreed that Article 13 shall govern with respect to
any such condemnation, and (iii) shall not permit Tenant to access any other
tenant's or occupant's space at the Project.

ARTICLE 20    

COVENANT OF QUIET ENJOYMENT
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.

ARTICLE 21    

LETTER OF CREDIT
21.1    Delivery of Letter of Credit. Concurrently with Tenant's execution of
this Lease, Tenant shall deliver to Landlord, as protection for the full and
faithful performance by Tenant of all of its obligations under this Lease and
for all losses and damages Landlord may suffer (or which Landlord reasonably
estimates that it may suffer) as a result of any breach or default by Tenant
under this Lease, an unconditional, clean, irrevocable negotiable standby letter
of credit (the "L-C") in the amount set forth in Section 8 of the Summary (the
"L-C Amount"), in the form attached hereto as Exhibit I, running in favor of
Landlord, drawn on one of the following banks: (i) Wells Fargo Bank, N.A.,
(ii) Citibank, N.A., (iii) JP Morgan Chase, (iv) Bank of America, N.A.,
(v) Morgan Stanley Bank, N.A., (vi) Deutsche Bank AG or (vii) Goldman Sachs Bank
USA, and otherwise conforming in all respects to the requirements of this
Article 21, including, without limitation, all of the requirements of Section
21.2 below, all as set forth more particularly hereinbelow. The issuer of the
L-C shall be referred to herein as the "Issuing Bank". In addition, Tenant may
request the right to include additional banks in the foregoing list of approved
Issuing Banks, which additional banks shall be subject to Landlord's approval in
its sole discretion. Tenant hereby agrees that the L-C shall expressly provide
that (i) presentation of the L-C for draw can be made locally, which for
purposes of this Article 21 shall mean either in the City of San Francisco,
California, or in the City of Los Angeles, California, or (ii) presentation of
the L-C for draw can be made by facsimile, in which case the appropriate
facsimile number for presentment shall be stated on the L-C. Tenant shall pay
all expenses, points and/or fees incurred by Tenant in obtaining and maintaining
the L-C. In the event of an assignment by Tenant of its interest in this Lease
(and irrespective of whether Landlord's consent is required for such
assignment), the acceptance of any replacement or substitute letter of credit by
Landlord from the assignee shall be subject to Landlord's prior written
approval, which shall not be unreasonably withheld.
21.2    In General. The L-C shall be "callable" at sight, permit partial draws
and multiple presentations and drawings, and be otherwise subject to the Uniform
Customs and Practices for Documentary Credits (1993-Rev), International Chamber
of Commerce Publication #500, or the International Standby Practices-ISP 98,
International Chamber of Commerce Publication #590. Tenant further covenants and
warrants as follows:
21.2.1    Landlord Right to Transfer. The L-C shall provide that Landlord, its
successors and assigns, may, at any time and without notice to Tenant and
without first obtaining Tenant's consent thereto, transfer (one or more times)
all of its interest in and to the L-C to another party, person or entity, as a
part of the assignment by Landlord of its rights and interests in and to this
Lease. In the event of a transfer of Landlord's interest in the Building,
Landlord shall transfer the L-C, to the transferee and thereupon Landlord shall,
without any further agreement between the parties but upon the written
assumption by the transferee of Landlord's obligations hereunder with respect to
the L-C, be released by Tenant from all liability therefor, and it is agreed
that the provisions hereof shall apply to every transfer or assignment of the
whole or any portion of said L-C to a new landlord. In connection with any such
transfer of the L-C by Landlord, Tenant shall, at Tenant's sole cost and
expense, execute and submit to the Issuing Bank such applications, documents and
instruments as may be necessary to effectuate such transfer, and Tenant shall be
responsible for paying the Issuing Bank's transfer and processing fees in
connection therewith.
21.2.2    No Assignment by Tenant. Tenant shall neither assign nor encumber the
L-C or any part thereof. Neither Landlord nor its successors or assigns will be
bound by any assignment, encumbrance, attempted assignment or attempted
encumbrance by Tenant in violation of this Section 21.2.2.
21.2.3    Replenishment. If, as a result of any drawing by Landlord on the L-C
pursuant to its rights set forth in Section 21.3 below, the amount of the L-C
shall be less than the L-C Amount, Tenant shall, within ten (10) days after
written notice thereof from Landlord, provide Landlord with (i) an amendment to
the L-C restoring such L-C to the L-C Amount or (ii) additional L-Cs in an
amount equal to the deficiency, which additional L-Cs shall comply with all of
the provisions of this Article 21, and if Tenant fails to comply with the
foregoing, notwithstanding anything to the contrary contained in Section 19.1
above, the same shall constitute an incurable Default by Tenant under this Lease
(without the need for any additional notice and/or cure period).
21.2.4    Renewal; Replacement. If the L-C expires earlier than the date (the
"LC Expiration Date") that is sixty (60) days after the expiration of the Lease
Term, Tenant shall deliver a new L-C or a certificate of renewal or extension to
Landlord at least thirty (30) days prior to the expiration of the L-C then held
by Landlord, without any action whatsoever on the part of Landlord, which new
L-C shall be irrevocable upon the same terms as the expiring L-C or such other
terms as may be acceptable to Landlord in its sole discretion. In furtherance of
the foregoing, Landlord and Tenant agree that the L-C shall contain a so-called
"evergreen provision," whereby the L-C will automatically be renewed unless at
least sixty (60) days' prior written notice of non-renewal is provided by the
issuer to Landlord. In the event that Landlord draws upon the L-C solely due to
Tenant's failure to renew the L-C at least thirty (30) days before its
expiration, such failure shall not constitute a default hereunder and Tenant
shall thereafter have the right to provide a substitute L-C that satisfies the
requirements of this Lease, and Landlord shall concurrently refund the proceeds
of the draw.
21.2.5    Issuing Bank's Financial Condition. If, at any time during the Lease
Term, the Issuing Bank's long term credit rating is reduced below a long term
issuer credit rating from Standard and Poor's Professional Rating Service of A
or a comparable rating from Moody's Professional Rating Service (either, a "Bank
Credit Threat"), then Landlord shall have the right to require that Tenant
obtain from a different issuer a substitute L-C that complies in all respects
with the requirements of this Article 21, and Tenant's failure to obtain such
substitute L-C within ten (10) business days following Landlord's written demand
therefor (with no other notice or cure or grace period being applicable thereto,
notwithstanding anything in this Lease to the contrary) shall entitle Landlord,
or Landlord's then managing agent, to immediately draw upon the then existing
L-C in whole or in part, without notice to Tenant, as more specifically
described in Sections 21.3 and 21.6 below. Tenant shall be responsible for the
payment of Landlord's reasonable attorneys' fees to review any replacement L-C,
which replacement is required pursuant to this Section or is otherwise requested
by Tenant.
21.3    Application of Letter of Credit. Tenant hereby acknowledges and agrees
that Landlord is entering into this Lease in material reliance upon the ability
of Landlord to draw upon the L-C as protection for the full and faithful
performance by Tenant of all of its obligations under this Lease and for all
losses and damages Landlord may suffer (or which Landlord reasonably estimates
that it may suffer) as a result of any breach or default by Tenant under this
Lease. Landlord, or its then managing agent, shall have the right to draw down
an amount up to the face amount of the L-C if any of the following shall have
occurred or be applicable: (A) such amount is past due to Landlord under the
terms and conditions of this Lease, or (B) Tenant has filed a voluntary petition
under the U. S. Bankruptcy Code or any state bankruptcy code (collectively,
"Bankruptcy Code"), or (C) an involuntary petition has been filed against Tenant
under the Bankruptcy Code that is not dismissed within thirty (30) days, or
(D) the Issuing Bank has notified Landlord that the L-C will not be renewed or
extended through the LC Expiration Date and Tenant has not provided a
replacement L-C that satisfies the requirements of this Article 21 within thirty
(30) days prior to the expiration thereof, or (E) a Bank Credit Threat or
Receivership (as such term is defined in Section 21.6.1 below) has occurred and
Tenant has failed to comply with the requirements of either Section 21.2.5 above
or 21.6 below, as applicable. If Tenant shall breach any provision of this Lease
or otherwise be in default hereunder in each case beyond applicable notice and
cure periods or if any of the foregoing events identified in Sections 21.3(B)
through (E) shall have occurred, Landlord may, but without obligation to do so,
and without notice to Tenant, draw upon the L-C, in part or in whole, and the
proceeds may be applied by Landlord (i) to cure any breach or default of Tenant
and/or to compensate Landlord for any and all damages of any kind or nature
sustained or which Landlord reasonably estimates that it will sustain resulting
from Tenant's breach or default, (ii) against any Rent payable by Tenant under
this Lease that is not paid when due and/or (iii) to pay for all losses and
damages to which Landlord is entitled pursuant to California Civil Code Section
1951.2. If Landlord draws on the L-C pursuant to subpart (A) above, Landlord
shall only draw on the L-C to the extent required to cure the default. The use,
application or retention of the L-C, or any portion thereof, by Landlord shall
not prevent Landlord from exercising any other right or remedy provided by this
Lease or by any Applicable Law, it being intended that Landlord shall not first
be required to proceed against the L-C, and shall not operate as a limitation on
any recovery to which Landlord may otherwise be entitled. Tenant agrees not to
interfere in any way with payment to Landlord of the proceeds of the L-C, either
prior to or following a "draw" by Landlord of any portion of the L-C, regardless
of whether any dispute exists between Tenant and Landlord as to Landlord's right
to draw upon the L-C. No condition or term of this Lease shall be deemed to
render the L-C conditional to justify the issuer of the L-C in failing to honor
a drawing upon such L-C in a timely manner. Tenant agrees and acknowledges that
(i) the L-C constitutes a separate and independent contract between Landlord and
the Issuing Bank, (ii) Tenant is not a third party beneficiary of such contract,
(iii) Tenant has no property interest whatsoever in the L-C or the proceeds
thereof, and (iv) in the event Tenant becomes a debtor under any chapter of the
Bankruptcy Code, neither Tenant, any trustee, nor Tenant's bankruptcy estate
shall have any right to restrict or limit Landlord's claim and/or rights to the
L-C and/or the proceeds thereof by application of Section 502(b)(6) of the
U. S. Bankruptcy Code or otherwise.
21.4    Letter of Credit not a Security Deposit. Landlord and Tenant acknowledge
and agree that in no event or circumstance shall the L-C, the "Security Deposit"
(as that term is defined in Section 21.6 below), if applicable, or any renewal
thereof or any proceeds thereof be (i) deemed to be or treated as a "security
deposit" within the meaning of California Civil Code Section 1950.7,
(ii) subject to the terms of such Section 1950.7, or (iii) intended to serve as
a "security deposit" within the meaning of such Section 1950.7. The parties
hereto (A) recite that the L-C and the Security Deposit (if applicable) are not
intended to serve as a security deposit and such Section 1950.7 and any and all
other laws, rules and regulations applicable to security deposits in the
commercial context ("Security Deposit Laws") shall have no applicability or
relevancy thereto and (B) waive any and all rights, duties and obligations
either party may now or, in the future, will have relating to or arising from
the Security Deposit Laws.
21.5    Proceeds of Draw. In the event Landlord draws down on the L-C pursuant
to Section 21.3(D) or (E) above, the proceeds of the L-C may be held by Landlord
and applied by Landlord against any Rent payable by Tenant under this Lease that
is not paid when due (subject to applicable notice and cure periods) and/or to
pay for all losses and damages that Landlord has suffered or that Landlord
reasonably estimates that it will suffer as a result of any breach or default by
Tenant under this Lease. Any unused proceeds shall constitute the property of
Landlord and need not be segregated from Landlord's other assets. Tenant hereby
(i) agrees that (A) Tenant has no property interest whatsoever in the proceeds
from any such draw, and (B) such proceeds shall not be deemed to be or treated
as a "security deposit" under the Security Deposit Laws, and (ii) waives all
rights, duties and obligations either party may now or, in the future, will have
relating to or arising from the Security Deposit Laws. Landlord agrees that the
amount of any proceeds of the L-C received by Landlord, and not (a) applied
against any Rent payable by Tenant under this Lease that was not paid when due
or (b) used to pay for any losses and/or damages suffered by Landlord (or
reasonably estimated by Landlord that it will suffer) as a result of any breach
or default by Tenant under this Lease (the "Unused L-C Proceeds"), shall be paid
by Landlord to Tenant (x) upon receipt by Landlord of a replacement L-C in the
full L-C Amount, which replacement L-C shall comply in all respects with the
requirements of this Article 21, and (y) immediately after the LC Expiration
Date; provided, however, that if prior to the LC Expiration Date a voluntary
petition is filed by Tenant, or an involuntary petition is filed against Tenant
by any of Tenant's creditors, under the Bankruptcy Code, then Landlord shall not
be obligated to make such payment in the amount of the Unused L-C Proceeds until
either all preference issues relating to payments under this Lease have been
resolved in such bankruptcy or reorganization case or such bankruptcy or
reorganization case has been dismissed.
21.6    Issuing Bank Placed Into Receivership. In the event the Issuing Bank is
placed into receivership or conservatorship (any such event, a "Receivership")
by the Federal Deposit Insurance Corporation or any successor or similar entity
(the "FDIC"), then, effective as of the date such Receivership occurs, the L-C
shall be deemed to not meet the requirements of this Article 21, and, within ten
(10) business days following Landlord's notice to Tenant of such Receivership,
Tenant shall replace the L-C with a substitute L-C from a different issuer
reasonably acceptable to Landlord and that complies in all respects with the
requirements of this Article 21. In the event that Landlord draws upon the L-C
due to solely Tenant's failure to provide a substitute L-C due to a Bank Credit
Threat or Receivership, such failure shall not constitute a default hereunder
and Tenant shall thereafter have the right to provide a substitute L-C that
satisfies the requirements of this Lease, in which case, Landlord shall
concurrently refund the proceeds of the draw or the Security Deposit, as
applicable. If Landlord improperly draws on the L-C or the Security Deposit (if
applicable), Tenant may offset against Rent the amounts improperly drawn.
21.7    Reduction of L-C Amount. The L-C Amount shall not be reduced during that
period (the "Fixed Period"), commencing on the first Lease Commencement Date and
expiring on the date of the expiration of the Rent Abatement Period. After the
expiration of the Fixed Period, the Letter of Credit Amount shall be reduced on
a "Reduction Date" (as defined below) to the extent that Tenant tenders to
Landlord (a) evidence reasonably satisfactory to Landlord demonstrating the
Tenant satisfies the "L-C Reduction Conditions," as that term is defined below,
and (b) a certificate of amendment to the existing L-C, conforming in all
respects to the requirements of this Article 21, in the amount of the applicable
L-C Amount as of such Reduction Date.
21.7.1    Letter of Credit Reductions. The L-C Amount shall be reduced on an
annual basis pursuant to the following: On the first (1st) day of the first
(1st) calendar month following the month in which the Fixed Period expires and
the L-C Reduction Conditions are satisfied (the "Burn Down Date"), and on each
anniversary of the Burn Down Date (each, a "Reduction Date"), provided Tenant
satisfies the L-C Reduction Conditions, the L-C Amount shall be reduced by the
"L-C Burn Down Amount," as that term is defined below.
21.7.2    L‑C Burn Down Amount. As used herein, the "L-C Burn Down Amount" shall
mean an amount equal to (x) the then present L-C Amount less an amount equal to
one (1) month of Base Rent payable at the end of the initial Lease Term, divided
by (y) the number of full years left during the initial Lease Term as of the
Burn Down Date (which shall be determined by dividing the number of calendar
months remaining in the initial Lease Term by 12, and rounding up to the next
whole number). An example calculation of the Letter of Credit Burn Down Amount
is attached hereto as Exhibit I-2.
21.7.3    Letter of Credit Reduction Conditions. If Tenant is allowed to reduce
the L-C Amount pursuant to the terms of this Section 21.7, then Landlord shall
reasonably cooperate with Tenant in order to effectuate such reduction. For
purposes of this Section 21.7, the "L-C Reduction Conditions" shall mean that
Tenant is not then in Default under this Lease, and either of the following
conditions is satisfied, as demonstrated, in the case of item (i) below, by
Tenant's most recent year-end annual financial reports prepared and certified by
an independent certified public accountant and delivered to Landlord within one
hundred fifty (150) days following the end of the financial year in question:
(i) Tenant has (A) a positive "net operating cashflow" (defined below) of at
least One Hundred Million and 00/100 Dollars ($100,000,000.00) and (B) a
Tangible Net Worth of at least One Hundred Million and 00/100 Dollars
($100,000,000.00) or (ii) an initial public offering of Tenant's stock on a
national public exchange with an "equity market capitalization" of greater than
Eight Billion and 00/100 Dollars ($8,000,000,000.00). For purposes of this
Section 21.7.3, "net operating cashflow" shall mean cash flow from operating
activities as stated in Tenant's audited financials, as determined by generally
accepted accounting principles, less dividends. In the event Tenant fails to
deliver to Landlord evidence reasonably satisfactory to Landlord demonstrating
the Tenant satisfies the L-C Reduction Conditions prior to the applicable
Reduction Date, or if Tenant fails to deliver a certificate of amendment to the
existing L-C as required by this Section 21.7, then the L-C Amount shall not be
reduced upon such applicable Reduction Date, but the terms of this Section 21.7
shall remain effective and the L-C Amount shall thereafter be reduced, to the
amount applicable to such Reduction Date (which reductions would be retroactive,
and cumulative), on the date Tenant delivers to Landlord evidence reasonably
satisfactory to Landlord demonstrating that Tenant has, once again, satisfied
the L-C Reduction Conditions (provided that no such reductions shall be
permitted in the event this Lease is terminated early as a result of a Tenant
Default) for a period of at least eight (8) calendar quarters. After Tenant has
met the Letter of Credit Reduction Conditions set forth in item (A), above, but
not item (B), above, upon request, Landlord shall have the right to inspect, at
Tenant's offices in San Francisco, California, Tenant's current quarterly
financial reports, provided that any reports made available to Landlord shall be
certified as true and correct by Tenant's chief financial officer, and at a
minimum shall include an income statement, balance sheet and cash flow, and
applicable notes thereto.

ARTICLE 22    

INTENTIONALLY OMITTED

ARTICLE 23    

SIGNS; ROOF RIGHTS
23.1    Full Floors. Subject to Landlord's prior written approval, in its
reasonable discretion, and provided all signs are in keeping with the quality,
design and style of the Building and Project, (a) to the extent that the
Premises includes any full floor(s) of the Building, Tenant, at its sole cost
and expense, may install identification signage anywhere on such floor(s),
including in the elevator lobby of such floor(s), provided that such signs must
not be visible from the exterior of the Building, and (b) to the extent that the
Premises includes any partial floor(s) of the Building, Tenant, at its sole cost
and expense, may install Building standard identification signage in the
elevator lobby and at the entrance to the Premises on such floor(s).
23.2    Reserved.
23.3    Lobby Signage. Original Tenant and any Permitted Transferee Assignee, at
Tenant's sole cost and expense, provided that Tenant satisfies the applicable
"Minimum Signage Threshold" (as defined below), shall have the non-exclusive
right to install, repair and maintain its name and/or logo in the ground floor
lobby of the Building, provided that such right shall be exclusive to Tenant
(except for Landlord's Building signage and directional signage in the ground
floor lobby) so long as Tenant continues to lease the entirety of the office
portion of the Building. Any such installation, repair and/or maintenance shall
be subject to compliance with Applicable Laws and Landlord's prior approval of
any such signs, which approval shall not be unreasonably withheld, conditioned
or delayed.
23.4    Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed which are visible from the exterior
or the Premises and that have not been separately approved by Landlord may be
removed without notice by Landlord at the sole expense of Tenant. Except as
described in Section 23.5 below, Tenant may not install any signs on the
exterior or roof of the Project or the Common Areas. Any signs, window
coverings, or blinds (even if the same are located behind the Landlord-approved
window coverings for the Building), or other items visible from the exterior of
the Premises or Building, shall be subject to the prior approval of Landlord, in
its sole discretion.
23.5    Exterior Signage. Throughout the Lease Term, as the same may be
extended, provided that Tenant satisfies the applicable Minimum Signage
Threshold, Original Tenant and any Permitted Transferee Assignee, at Tenant's
sole cost and expense, shall have the exclusive right (except to the extent
provided below) to install, repair and maintain (i) its name and logo on any
monument sign installed by Landlord (in Landlord's sole discretion) and
associated with the Building (provided that Tenant hereby acknowledges and
agrees that no monument sign exists as of the date of this Lease, and Landlord
has no obligation to install any monument sign for the Building), and (ii) two
(2) signs on the exterior of the Building at the upper-most portion of the
façade of the Building, which exterior signs may be Tenant's name and/or logo;
provided, however, that in the event that Tenant is no longer occupying or
anticipated to occupy the entirety of the Building, Tenant shall only have the
right to install, repair and maintain one (1) sign on the exterior of the
Building. Landlord shall work with Tenant to obtain City approval of such
monument and Building top signs, provided that Landlord shall have no obligation
to obtain such Building top signs for Tenant. Any such installation, repair
and/or maintenance (including the design, shape, size and exact location
thereof) shall be subject to compliance with Applicable Laws and Landlord's
prior approval, which approval shall not be unreasonably withheld, conditioned
or delayed. The term "Minimum Signage Threshold" shall mean that the Original
Tenant and/or its Permitted Transferee Assignee shall, in the aggregate, have
not subleased more than twenty-five percent (25%) of the rentable square footage
of the Premises pursuant to a sublease or subleases then in effect.
23.6    Name Change. If Tenant changes its name at any time, Tenant shall have
the right, at Tenant's cost, to make such changes to its signage as necessary to
reflect the changed name, and may modify or change existing signs to do so. Any
such changes or alterations to existing signage at the Project shall be subject
to compliance with Applicable Laws and in connection with any exterior and lobby
signage, Landlord's prior approval as to the shape, size and location of any
such changes or alterations, which approval shall not be unreasonably withheld,
conditioned or delayed. To the extent Tenant desires to change the name and/or
logo set forth on new or existing signs, such name and/or logo shall not have a
name which relates to an entity which is of a character or reputation, or is
associated with a political faction or orientation, which is inconsistent with
the quality of the Project, or which would otherwise reasonably offend a
landlord of the Comparable Buildings.
23.7    Roof Rights.
23.7.1    Right to Install Equipment. Throughout the Lease Term, as the same may
be extended, subject to Landlord's reasonable approval and the terms of this
Section 23.7, Tenant shall have the non-exclusive right to install, repair,
maintain (including access thereto) and replace on the roof of the Building, two
(2) satellite dishes, television or communications antennae or facilities,
related receiving or transmitting equipment, related cable connections and any
and all other related or similar equipment (collectively, the "Communications
Equipment"), for use in connection with Tenant's business within the Premises,
in a location reasonably designated by Landlord and subject to the execution by
Landlord and Tenant of a separate license agreement outlining the terms and
conditions of Tenant's use of such rooftop space; provided, however, any
installation shall be performed pursuant to this Section 23.7, and it shall be
deemed reasonable for Landlord to withhold its approval to the extent any such
installation would interfere with the Landlord's or any other tenant's use,
operation, repair and/or maintenance of then-existing equipment and systems
installed on the roof. The exact location, physical appearance and all
specifications of the Communications Equipment (including, without limitation,
mounting and structural support specifications) shall be subject to Landlord's
reasonable approval, and Landlord may require Tenant to install screening around
such Communications Equipment, at Tenant’s sole cost and expense, as reasonably
designated by Landlord. Without having to pay any additional rental or license
fees therefor, but subject to Landlord's reasonable rules and regulations,
Tenant may also use the Building's risers, conduits and towers for purposes of
installing cabling from the Communications Equipment to the Premises in the
interior of the Building. Tenant may not license, assign or sublet the right to
use any of such Communications Equipment or podium roof space, other than to
Transferees permitted under Article 14, without Landlord's prior written
consent, which consent may be withheld in Landlord's sole and absolute
discretion. Notwithstanding any provision set forth in the Lease, Tenant shall
be responsible, at Tenant's sole cost and expense, for (i) obtaining, as
applicable, and maintaining all permits or other governmental approvals required
in connection with the Communications Equipment, (ii) repairing and maintaining
and causing the Communications Equipment to comply with all Applicable Laws, and
(iii) the removal of the Communications Equipment and all associated wiring
promptly following the expiration or earlier termination of this Lease (and the
repair of all affected areas to the condition existing prior to the installation
thereof). In no event shall Tenant permit the Communications Equipment to
interfere with the Building Systems or any other communications equipment at the
Building.
23.7.2    Right of Use. Landlord may grant to other tenants of the Building and
to other third parties the right to use the roof of the Building for the
installation of Communications Equipment, provided that such installations do
not materially interfere with any then existing Communications Equipment of
Tenant.
23.7.3    Installation, Maintenance, Operation and Removal of Communications
Equipment. Landlord shall have the right to cause its telecommunications rooftop
management vendor (the "TRMV") to install, repair, maintain and replace the
Communications Equipment at Tenant's sole cost and expense; provided the TRMV
will charge commercially competitive rates for its services. Tenant shall have
access to the Communications Equipment at all times, subject to any reasonable
restrictions of Landlord. Any installation and maintenance of Communications
Equipment shall be completed in accordance with all Applicable Laws. Tenant
shall be permitted from time to time to alter its Communications Equipment in
connection with technological upgrades or changes in Tenant's technological or
communications requirements, subject to the terms of this Article 23. Tenant
shall pay for any and all costs and expenses in connection with the
installation, maintenance, and removal of the Communications Equipment, and all
costs and expenses associated with repairing damage to the roof caused by
Tenant, its employees or agents, including, but not limited to, any and all
costs related to ensuring that any roof warranties for the Building are not
terminated or negated in any way by reason of any such installations or by
repair and maintenance of such facilities. Notwithstanding anything to the
contrary contained in this Article 23, in the event of an emergency, Landlord
shall have the right, in its sole and absolute discretion, to (or cause TRMV to)
repair, maintain, or replace the Communications Equipment, as Landlord deems
necessary or appropriate, without prior notice to Tenant so long as TRMV charges
a market competitive price for such repair, maintenance or replacement.

ARTICLE 24    

COMPLIANCE WITH LAW
24.1    By Tenant. Tenant shall not do anything or permit anything to be done in
or about the Premises which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated (collectively, "Applicable Laws").
At its sole cost and expense, Tenant shall promptly comply with all Applicable
Laws which relate to (i) Tenant's use of the Premises, (ii) any Alterations made
by Tenant to the Premises, and any Improvements in the Premises, or (iii) the
Base Building, but as to the Base Building, only to the extent such obligations
are triggered by Alterations made by Tenant to the Premises to the extent such
Alterations are not normal and customary business office improvements in
Comparable Buildings, or triggered by the Improvements to the extent such
Improvements are not normal and customary business office improvements, or
triggered by Tenant's use of the Premises for non-general office use. Tenant
shall not, however, be responsible for the cost of complying with Applicable
Laws to the extent that any such compliance is required as a result of the Base
Building failing to comply with Applicable Laws in effect as of the date of
delivery of the Premises to Tenant. Should any standard or regulation now or
hereafter be imposed on Landlord or Tenant by a state, federal or local
governmental body charged with the establishment, regulation and enforcement of
occupational, health or safety standards for employers, employees, landlords or
tenants, then Tenant agrees, at its sole cost and expense, to comply promptly
with such standards or regulations to the extent they apply to Tenant's use or
occupancy of the Premises. Tenant shall be responsible, at its sole cost and
expense, to make all alterations to the Premises as are required to comply with
the governmental rules, regulations, requirements or standards described in this
Article 24 with which Tenant is responsible for compliance. The judgment of any
court of competent jurisdiction or the admission of Tenant in any judicial
action, regardless of whether Landlord is a party thereto, that Tenant has
violated any of said governmental measures, shall be conclusive of that fact as
between Landlord and Tenant. Tenant shall promptly pay all fines, penalties and
damages that may arise out of or be imposed because of its failure to comply
with the provisions of this Article 24. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Premises have not undergone inspection by a Certified
Access Specialist (CASp).
24.2    By Landlord. Notwithstanding anything to the contrary in this Lease, to
the extent required in order for Tenant to obtain a certificate of occupancy, or
its legal equivalent, to legally occupy the Premises for normal and customary
office use, assuming normal and customary office occupancy density, or to the
extent required in order for Tenant to pull a construction permit or to
otherwise comply with the requirements of the applicable permitting authority,
Landlord (rather than Tenant) shall comply with all Applicable Laws relating to
the Base Building and Common Areas, except to the extent such compliance is
triggered by (a) Tenant's particular use of the Premises for other than normal
and customary business office use or (b) Tenant's construction of Alterations or
Improvements in the Premises that are not normal and customary office
improvements for Comparable Buildings in which case compliance with such
Applicable Laws shall be the responsibility of Tenant under this Lease. Landlord
shall be permitted to include in Operating Expenses any costs or expenses
incurred by Landlord under this Article 24 to the extent not prohibited by the
terms of Article 4 above.

ARTICLE 25    

LATE CHARGES
If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee within five (5) business days after
said amount is due, then Tenant shall pay to Landlord a late charge equal to
three percent (3%) of the overdue amount plus any attorneys' fees incurred by
Landlord by reason of Tenant's failure to pay Rent and/or other charges when due
hereunder; notwithstanding the foregoing to the contrary, Tenant shall be
entitled to notice of non-payment and a five (5) business day grace period prior
to the imposition of such late charge on the first (1st) occasion in any Lease
Year in which any installment of Rent is not timely paid by Tenant. The late
charge shall be deemed Additional Rent and the right to require it shall be in
addition to all of Landlord's other rights and remedies hereunder or at law and
shall not be construed as liquidated damages or as limiting Landlord's remedies
in any manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within ten (10) days after the date
they are due shall bear interest from the date when due until paid at a rate
(the "Interest Rate") per annum equal to the lesser of (i) the annual "Bank
Prime Loan" rate cited in the Federal Reserve Statistical Release Publication
H.15(519), published weekly (or such other comparable index as Landlord and
Tenant shall reasonably agree upon if such rate ceases to be published) plus
four (4) percentage points, and (ii) the highest rate permitted by Applicable
Laws.

ARTICLE 26    

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
26.1    Landlord's Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.
26.2    Tenant's Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's Defaults pursuant to the provisions of Section 26.1; (ii)
sums equal to all losses, costs, liabilities, damages and expenses referred to
in Article 10 of this Lease; and (iii) sums equal to all expenditures made and
obligations incurred by Landlord in collecting or attempting to collect any
past-due Rent, including, without limitation, all legal fees and other amounts
so expended. Tenant's obligations under this Section 26.2 shall survive the
expiration or sooner termination of the Lease Term.

ARTICLE 27    

ENTRY BY LANDLORD
Landlord reserves the right at all reasonable times and upon reasonable notice
to Tenant (except in the case of an emergency) to enter the Premises to (i)
inspect them; (ii) show the Premises to prospective purchasers, mortgagees or
(during the final twelve (12) months of the Lease Term) tenants, or to current
or prospective mortgagees, ground or underlying lessors or insurers; (iii) post
notices of non-responsibility; or (iv) make reasonably necessary alterations,
improvements or repairs to the Premises or the Building Systems. Notwithstanding
anything to the contrary contained in this Article 27, Landlord may enter the
Premises at any time to (A) perform services required of Landlord, including
janitorial service; (B) take possession due to any Default of this Lease in the
manner provided herein; and (C) perform any covenants of Tenant which Tenant
fails to perform following applicable notice and cure periods. Landlord shall
use commercially reasonable efforts to minimize interference with the conduct of
Tenant's business in connection with such entries into the Premises. To the
extent reasonably practical given the nature of the work, Landlord will provide
Tenant with at least five (5) days prior notice of any of the actions set forth
in this Article 27, to be taken by Landlord if such action will substantially
interfere with Tenant's ability to (i) conduct business in the Premises, (ii)
gain access to and from the Premises, or (iii) use or have access to and egress
from the on-site parking area. Tenant shall additionally have the right to
require that Landlord be accompanied by a representative of Tenant during any
such entry so long as Tenant makes a representative available at commercially
reasonable times. Landlord shall use good faith efforts to ensure that the
performance of any such work of repairs or alterations shall not materially
interfere with Tenant's use of the Premises (or any portion thereof) for
Tenant's business purposes (Landlord's efforts in such regard will include,
where reasonably possible, limiting the performance of any such work which might
be disruptive to weekends or the evening and the cleaning of any work area prior
to the commencement of the next business day). Landlord may make any such
entries without the abatement of Rent (except as specifically set forth in
Section 19.5.2 of this Lease) and may take such reasonable steps as required to
accomplish the stated purposes. Tenant hereby waives any claims for damages or
for any injuries or inconvenience to or interference with Tenant's business,
lost profits, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned thereby. For each of the above purposes, Landlord shall at
all times have a key with which to unlock all the doors in the Premises,
excluding Tenant's vaults, safes and special security areas designated in
advance by Tenant. In an emergency, Landlord shall have the right to use any
means that Landlord may deem proper to open the doors in and to the Premises.
Notwithstanding anything to the contrary set forth in this Article 27, Tenant
may designate in writing certain reasonable areas of the Premises as "Secured
Areas" should Tenant require such areas for the purpose of securing certain
valuable property or confidential information. In connection with the foregoing,
Landlord shall not enter such Secured Areas except in the event of an emergency.
Landlord need not clean any area designated by Tenant as a Secured Area and
shall only maintain or repair such secured areas to the extent (i) such repair
or maintenance is required in order to maintain and repair the Base Building;
(ii) as required by Applicable Law, or (iii) in response to specific requests by
Tenant and in accordance with a schedule reasonably designated by Tenant,
subject to Landlord's reasonable approval. Any entry into the Premises by
Landlord in the manner hereinbefore described shall not be deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises. No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations except as otherwise expressly agreed to be performed
by Landlord herein.

ARTICLE 28    

TENANT PARKING
Subject to the terms of this Article 28, Tenant shall be obligated to rent from
Landlord, commencing on the first Lease Commencement Date, the amount of parking
passes set forth in Section 9 of the Summary, on a monthly basis throughout the
Lease Term, which parking passes shall pertain to the Project parking facility.
Tenant shall pay to Landlord for automobile parking passes on a monthly basis
the monthly parking rate charged by Landlord, which monthly rate shall be
consistent with the monthly parking rate then being charged by landlords of
"Comparable Buildings" as that is defined in Exhibit G, attached hereto. In
addition, Tenant shall be responsible for the full amount of any taxes imposed
by any governmental authority in connection with the renting of such parking
passes by Tenant or the use of the parking facility by Tenant. Tenant's
continued right to use the parking passes is conditioned upon Tenant abiding by
all rules and regulations which are prescribed from time to time for the orderly
operation and use of the Project parking facility, including any sticker or
other identification system established by Landlord, and Tenant's cooperation in
seeing that Tenant's employees and visitors also comply with such rules and
regulations. Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, temporarily close-off or restrict access to
the Project parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements; provided, however, that Landlord will
use reasonable efforts to provide Tenant with reasonable advance notice of any
such anticipated temporary close-off or restriction in access to the parking
facility. Landlord may delegate its responsibilities hereunder to a parking
operator in which case such parking operator shall have all the rights of
control attributed hereby to the Landlord. The parking passes rented by Tenant
pursuant to this Article 28 are provided to Tenant solely for use by Tenant's
own personnel and such passes may not be transferred, assigned, subleased or
otherwise alienated by Tenant, except in connection with a Transfer of the
Premises pursuant to Article 14 of this Lease, without Landlord's prior
approval. In addition, if Landlord expands the parking area, Tenant shall have
the right to its proportionate share of such additional spaces.

ARTICLE 29    

MISCELLANEOUS PROVISIONS
29.1    Terms; Captions. The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.
29.2    Binding Effect. Subject to all other provisions of this Lease, each of
the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.
29.3    No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.
29.4    Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute (or make good faith comments to) whatever
documents are reasonably required therefor and to deliver the same to Landlord
within thirty (30) days following a request therefor. At the request of Landlord
or any mortgagee or ground lessor, Tenant agrees to execute (or make good faith
comments to) a short form of Lease and deliver the same to Landlord within
thirty (30) days following the request therefor.
29.5    Transfer of Landlord's Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability under this
Lease arising from and after the date of such transfer and Tenant agrees to look
solely to such transferee for the performance of Landlord's obligations
hereunder after the date of transfer and such transferee shall be deemed to have
fully assumed and be liable for all obligations of this Lease to be performed by
Landlord, including the return of any Security Deposit, and Tenant shall attorn
to such transferee. Tenant further acknowledges that Landlord may assign its
interest in this Lease to a mortgage lender as additional security and agrees
that such an assignment shall not release Landlord from its obligations
hereunder and that Tenant shall continue to look to Landlord for the performance
of its obligations hereunder.
29.6    Prohibition Against Recording. Except as provided in Section 29.4 of
this Lease, neither this Lease, nor any memorandum, affidavit or other writing
with respect thereto, shall be recorded by Tenant or by anyone acting through,
under or on behalf of Tenant.
29.7    Landlord's Title. Landlord's title is and always shall be paramount to
the title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.
29.8    Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.
29.9    Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant's designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.
29.10    Time of Essence. Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor.
29.11    Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
29.12    No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.
29.13    Landlord Exculpation. The liability of Landlord or the Landlord Parties
to Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the net interest
of Landlord in the Building, including any condemnation, rental, sales or
insurance proceeds received by Landlord in connection with the Building. Neither
Landlord, nor any of the Landlord Parties shall have any personal liability
therefor, and Tenant hereby expressly waives and releases such personal
liability on behalf of itself and all persons claiming by, through or under
Tenant. The limitations of liability contained in this Section 29.13 shall inure
to the benefit of Landlord's and the Landlord Parties' present and future
partners, beneficiaries, officers, directors, trustees, shareholders, agents and
employees, and their respective partners, heirs, successors and assigns. Under
no circumstances shall any present or future partner of Landlord (if Landlord is
a partnership), or trustee or beneficiary (if Landlord or any partner of
Landlord is a trust), have any liability for the performance of Landlord's
obligations under this Lease. Notwithstanding any contrary provision herein,
neither Landlord nor the Landlord Parties shall be liable under any
circumstances for injury or damage to, or interference with, Tenant's business,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring; similarly, except with respect to Tenant's violations of the
provisions of this Lease regarding Hazardous Substances and Tenant's holding
over in the Premises following the expiration or sooner termination of this
Lease, Tenant shall not be liable under any circumstances for injury or damage
to, or interference with, Landlord's business, including, but not limited to,
loss of profits or other revenues (not including, however, loss of rents), loss
of business opportunity, loss of goodwill or loss of use, in each case, however
occurring.
29.14    Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.
29.15    Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.
29.16    Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease and except as to Tenant's obligations under Articles 5
and 24 of this Lease (collectively, a "Force Majeure"), notwithstanding anything
to the contrary contained in this Lease, shall excuse the performance of such
party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party's performance caused by a Force Majeure. The provisions
of this Section 29.16 shall not, however, delay (i) the trigger date for
Tenant's right to abatements in Rent as set forth in Section 19.5.2 above, or
(ii) the date upon which Tenant may exercise its right to terminate this Lease
following casualty described in Section 11.2 above except as expressly set forth
in Section 11.2. In the event that either party is delayed from performing any
obligation hereunder as a result of Force Majeure, such party shall promptly
give notice to the other party of the delay in question, specifying in such
notice the nature of the delay and, without any such estimate being deemed a
representation or warranty, such party's good faith estimate of the length of
the delay in question.
29.17    Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and
for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant's right of occupancy of the Premises after any termination of this
Lease.
29.18    Notices. All notices, demands, statements or communications
(collectively, "Notices") given or required to be given by either party to the
other hereunder shall be in writing, shall be (A) delivered by a nationally
recognized overnight courier, or (B) delivered personally. Any such Notice shall
be delivered (i) to Tenant at the appropriate address set forth in Section 10 of
the Summary, or to such other place as Tenant may from time to time designate in
a Notice to Landlord; or (ii) to Landlord at the addresses set forth in
Section 11 of the Summary, or to such other firm or to such other place as
Landlord may from time to time designate in a Notice to Tenant. Any Notice will
be deemed given on the date of receipted delivery, of refusal to accept
delivery, or when delivery is first attempted but cannot be made due to a change
of address for which no Notice was given. If Tenant is notified of the identity
and address of Landlord's mortgagee or ground or underlying lessor, Tenant shall
give to such mortgagee or ground or underlying lessor written notice of any
default by Landlord under the terms of this Lease by registered or certified
mail. The party delivering Notice shall use commercially reasonable efforts to
provide a courtesy copy of each such Notice to the receiving party via
electronic mail.
29.19    Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.
29.20    Authority. If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so. In such event, Tenant shall, upon request from Landlord
prior to or after execution of this Lease, deliver to Landlord satisfactory
evidence of such authority and, if a corporation, upon demand by Landlord, also
deliver to Landlord satisfactory evidence of (i) good standing in Tenant's state
of incorporation and (ii) qualification to do business in California.
29.21    Attorneys' Fees. In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.
29.22    Governing Law; WAIVER OF TRIAL BY JURY. This Lease, including the terms
of Article 21 (which shall include any dispute between Landlord and Tenant
relating to the L‑C), shall be construed and enforced in accordance with the
laws of the State of California. IN ANY ACTION OR PROCEEDING ARISING HEREFROM,
LANDLORD AND TENANT HEREBY CONSENT TO (I) THE JURISDICTION OF ANY COMPETENT
COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE OF PROCESS BY ANY MEANS
AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST OF SAVING TIME AND
EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT
BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT
OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP
OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY
CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. IN THE EVENT
LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT
OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR
DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING
OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.
29.23    Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.
29.24    Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate broker specified in
Section 12 of the Summary (the "Broker"), and that they know of no other real
estate broker or agent who is entitled to a commission in connection with this
Lease. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys' fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Broker, occurring by, through, or
under the indemnifying party. The Broker shall be compensated by Landlord
pursuant to the provisions of a separate agreement.
29.25    Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary;
and, except as otherwise expressly provided for herein, Tenant agrees that if
Landlord fails to perform its obligations set forth herein, Tenant shall not be
entitled to make any repairs or perform any acts hereunder at Landlord's expense
or to any setoff of the Rent or other amounts owing hereunder against Landlord.
29.26    Project or Building Name. Landlord shall have the right at any time to
change the name of the Project or Building. Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises, without the prior
written consent of Landlord.
29.27    Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.
29.28    Confidentiality. Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant's financial,
legal, and space planning consultants, or its directors, officers, employees,
attorneys, accountants, prospective lenders, prospective purchasers, brokers,
underwriters, and current and potential partners or investors, or to the extent
that disclosure is mandated by Applicable Laws, the Securities Exchange
Commission, the rules of any public exchange upon which Tenant's shares are from
time to time traded, or in connection with a stock or debt offering.
Additionally, Tenant shall have the right to deliver a copy of this Lease to any
proposed subtenant or assignee (with, in the case of a subtenant, economic terms
redacted), provided such subtenant or assignee agrees to keep the contents
hereof confidential. Landlord acknowledges that the content of this Lease and
any related documents (including financial statements provided by Tenant
pursuant to Articles 17 and 21 above) are confidential information. Landlord
shall keep such confidential information strictly confidential and shall not
disclose such confidential information to any person or entity other than
Landlord's financial, legal and space planning consultants, or its directors,
officers, employees, attorneys, accountants, prospective lenders, prospective
purchasers, brokers, and current and potential partners or investors, or to the
extent that disclosure is mandated by Applicable Laws, or the Securities
Exchange Commission. Moreover, Landlord has advised Tenant that Landlord is
obligated to regularly provide financial information concerning the Landlord
and/or its affiliates (including Kilroy Realty Corporation, a public company
whose shares of stock are listed on the New York Stock Exchange) to the
shareholders of its affiliates, to the Federal Securities and Exchange
Commission and other regulatory agencies, and to auditors and underwriters,
which information may include summaries of financial information concerning
leases, rents, costs and results of operations of its real estate business,
including any rents or results of operations affected by this Lease.
Notwithstanding the foregoing, the parties acknowledge that Landlord may use the
name of Tenant without Tenant's consent (i) on the Building directory, and (ii)
to the extent that Tenant is only referenced by name as a customer or tenant of
Landlord, in investor presentations and earnings calls or earnings related
releases, and in connection with the marketing efforts of Landlord or any real
estate broker or agent on Landlord's behalf with respect to the proposed
leasing, financing, sale or other conveyance of the Building, or any portion
thereof. This provision shall survive the expiration or earlier termination of
this Lease for one (1) year.
29.29    Transportation Management. Tenant shall fully comply with all present
or future programs intended to manage parking, transportation or traffic in and
around the Building, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.
29.30    Building Renovations. It is specifically understood and agreed that
Landlord has made no representation or warranty to Tenant and has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, Building, or any part thereof and that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant except as specifically set forth herein or in the Work
Letter. However, Tenant hereby acknowledges that Landlord is currently
renovating or may during the Lease Term renovate, improve, alter, or modify
(collectively, the "Renovations") the Project, the Building and/or the Premises,
including without limitation, the parking structure, Common Areas, Building
Systems and/or Building Structure, which Renovations may include, without
limitation, (i) installing sprinklers in the Common Areas and tenant spaces;
(ii) modifying the Common Areas and tenant spaces to comply with Applicable
Laws, including regulations relating to the physically disabled, seismic
conditions, and Building safety and security, and (iii) installing new floor
covering, lighting, and wall coverings in the Common Areas, and in connection
with any Renovations, Landlord may, among other things, erect scaffolding or
other necessary structures in the Building, limit or eliminate access to
portions of the Project, including portions of the Common Areas, or perform work
in the Building, which work may create noise, dust or leave debris in the
Building. Landlord shall use commercially reasonable efforts to undertake and
complete any Renovations in a manner which does not materially, adversely affect
Tenant's use of or access to the Premises. Notwithstanding the foregoing, Tenant
hereby agrees that such Renovations and Landlord's actions in connection with
such Renovations shall in no way constitute a constructive eviction of Tenant
nor, subject to the provisions of Section 19.5.2 above, entitle Tenant to any
abatement of Rent. Landlord shall have no responsibility or for any reason be
liable to Tenant for any direct or indirect injury to or interference with
Tenant's business arising from the Renovations, nor shall Tenant be entitled to
any compensation or damages from Landlord for loss of the use of the whole or
any part of the Premises or of Tenant's personal property or improvements
resulting from the Renovations or Landlord's actions in connection with such
Renovations, or for any inconvenience or annoyance occasioned by such
Renovations or Landlord's actions, provided that the foregoing shall not limit
Landlord's liability, if any, pursuant to Applicable Law for personal injury and
property damage to the extent caused by the gross negligence or willful
misconduct of Landlord, its agents, employees or contractors.
29.31    No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.
29.32    Communications and Computer Lines. Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables
(collectively, the "Lines") at the Project in or serving the Premises, provided
that (i) Tenant shall obtain Landlord's prior written consent to the
installation of any such Lines (such consent not to be unreasonably withheld),
use an experienced and qualified contractor approved in writing by Landlord
(such approval not to be unreasonably withheld), and comply with all of the
other provisions of Articles 7 and 8 of this Lease, (ii) an acceptable amount of
space for additional Lines shall be maintained for future occupants of the
Project, as determined in Landlord's reasonable opinion, (iii) the Lines
(including riser cables) shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation, and shall be surrounded by a protective
conduit reasonably acceptable to Landlord, (iv) any Lines servicing the Premises
shall comply with all Applicable Laws, (v) as a condition to permitting the
installation of new Lines, Landlord may require that Tenant remove existing
Lines located in or serving the Premises that will no longer be used by Tenant
and repair any damage in connection with such removal, and (vi) Tenant shall pay
all costs in connection therewith. Landlord reserves the right to require that
Tenant remove any Lines located in or serving the Premises which are installed
in violation of these provisions, or which are at any time in violation of any
Applicable Laws or represent a dangerous or potentially dangerous condition.
Upon the expiration of the Lease Term, or immediately following any earlier
termination of this Lease, Tenant shall, at Tenant's sole cost and expense,
remove all Lines installed by Tenant, and repair any damage caused by such
removal.
29.33    Office and Communications Services.
29.33.1        The Provider. Tenant shall be permitted to contract with an
office and communications services concessionaire (the "Provider") selected by
Tenant and subject to Landlord's reasonable approval (which may include, without
limitation, cable or satellite television service).
29.33.2        Other Terms. Tenant acknowledges and agrees that: (i) Landlord
has made no warranty or representation to Tenant with respect to the
availability of any such services, or the quality, reliability or suitability
thereof; (ii) Landlord shall have no responsibility or liability for the
installation, alteration, repair, maintenance, furnishing, operation, adjustment
or removal of any such services, equipment or facilities; and (iii) any contract
or other agreement between Tenant and Provider shall be independent of this
Lease, the obligations of Tenant hereunder, and the rights of Landlord
hereunder, and, without limiting the foregoing, no default or failure of
Provider with respect to any such services, equipment or facilities, or under
any contract or agreement relating thereto, shall have any effect on this Lease
or give to Tenant any offset or defense to the full and timely performance of
its obligations hereunder, or entitle Tenant to any abatement of rent or
additional rent or any other payment required to be made by Tenant hereunder, or
constitute any accrual or constructive eviction of Tenant, or otherwise give
rise to any other claim of any nature against Landlord.
29.34    Water Sensors. Tenant shall, at Tenant's sole cost and expense, be
responsible for promptly installing web-enabled wireless water leak sensor
devices designed to alert the Tenant on a twenty-four (24) hour seven (7) day
per week basis if a water leak is occurring in the Premises (which water sensor
device(s) located in the Premises shall be referred to herein as "Water
Sensors"). The Water Sensors shall be installed in any areas in the Premises
where water is utilized (such as sinks, pipes, faucets, water heaters, coffee
machines, ice machines, water dispensers and water fountains), and in locations
that may be reasonably designated from time to time by Landlord (the "Sensor
Areas"). In connection with any Alterations affecting or relating to any Sensor
Areas, Landlord may require Water Sensors to be installed or updated in
Landlord's reasonable discretion. With respect to the installation of any such
Water Sensors, Tenant shall use an experienced and qualified contractor
reasonably approved by Landlord, and comply with all of the other provisions of
Article 8 of this Lease. Tenant shall, at Tenant's sole cost and expense,
pursuant to Article 7 of this Lease keep any Water Sensors located in the
Premises in good working order, repair and condition at all times during the
Lease Term and comply with all of the other provisions of Article 7 of this
Lease. Notwithstanding any provision to the contrary contained herein, Landlord
has neither an obligation to monitor, repair or otherwise maintain the Water
Sensors, nor an obligation to respond to any alerts it may receive from the
Water Sensors or which may be generated from the Water Sensors. Upon the
expiration of the Lease Term, or immediately following any earlier termination
of this Lease, Tenant shall leave the Water Sensors in place together with all
necessary user information such that the same may be used by a future occupant
of the Premises (e.g., the Water Sensors shall be unblocked and ready for use by
a third-party).
29.35    Utility Billing Information. In the event that Landlord permits Tenant
to contract directly for the provision of electricity, gas and/or water services
to the Premises with the third-party provider thereof, Tenant shall provide
Landlord with a copy of each invoice received from the applicable utility
provider promptly following Tenant's receipt thereof. Tenant acknowledges that
pursuant to California Public Resources Code Section 25402.10 and the
regulations adopted pursuant thereto (collectively the "Energy Disclosure
Requirements"), Landlord may be required to disclose information concerning
Tenant’s energy usage at the Building to certain third parties, including,
without limitation, prospective purchasers, lenders and tenants of the Building
(the "Tenant Energy Use Disclosure"). Tenant hereby consents to all such Tenant
Energy Use Disclosures, and Landlord shall use commercially reasonable efforts
to notify Tenant of any Tenant Energy Use Disclosures made by Landlord. Further,
Tenant hereby releases Landlord from any and all losses, costs, damages,
expenses and liabilities relating to, arising out of and/or resulting from any
Tenant Energy Use Disclosure. The terms of this Section 29.35 shall survive the
expiration or earlier termination of this Lease.
29.36    Green Cleaning/Recycling Program. Tenant shall cooperate if and to the
extent Landlord implements a green cleaning program and/or recycling program for
the Project, and hereby agrees that the reasonable costs associated with any
such green cleaning and/or recycling program shall be included in Operating
Expenses.
29.37    LEED Certification. Landlord may, in Landlord's sole and absolute
discretion, elect to apply to obtain or maintain a LEED certification for the
Project (or portion thereof), or other applicable certification in connection
with Landlord's sustainability practices for the Project (as such sustainability
practices are to be determined by Landlord, in its sole and absolute discretion,
from time to time). In the event that Landlord elects to pursue such an
aforementioned certification, Tenant shall, at Tenant's sole cost and expense,
promptly cooperate with the Landlord's efforts in connection therewith and
provide Landlord with any documentation it may need in order to obtain or
maintain the aforementioned certification (which cooperation may include, but
shall not be limited to, Tenant complying with certain standards pertaining to
the purchase of materials used in connection with any Alterations or
improvements undertaken by the Tenant in the Project, the sharing of
documentation pertaining to any Alterations or improvements undertaken by Tenant
in the Project with Landlord, and the sharing of Tenant's billing information
pertaining to trash removal and recycling related to Tenant's operations in the
Project).
29.38    Prohibited Persons; Anti-Money Laundering. Neither (i) Tenant nor any
of its officers, directors or managers, or, (ii) to Tenant's knowledge, any of
Tenant's affiliates, nor any of their respective members, partners, other equity
holders, officers, directors or managers is, nor prior to or during the Lease
Term, will they become a person or entity with whom U.S. persons or entities are
restricted from doing business under (a) the Patriot Act (as defined below),
(b) any other requirements contained in the rules and regulations of the Office
of Foreign Assets Control, Department of the Treasury ("OFAC") (including any
"blocked" person or entity listed in the Annex to Executive Order Nos. 12947,
13099 and 13224 and any modifications thereto or thereof or any other person or
entity named on OFAC’s Specially Designated Blocked Persons List) or (c) any
other U.S. statute, Executive Order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism) or other governmental action
(collectively, "Prohibited Persons"). Tenant is not entering into this Lease,
directly or indirectly, in violation of any laws relating to drug trafficking,
money laundering or predicate crimes to money laundering. As used herein,
"Patriot Act" shall mean the USA Patriot Act of 2001, 107 Public Law 56 (October
26, 2001) and all other statutes, orders, rules and regulations of the U.S.
government and its various executive departments, agencies and offices
interpreting and implementing the Patriot Act.]
29.39    Approvals. Whenever this Lease requires an approval, consent,
determination, selection or judgment by either Landlord or Tenant, unless
another standard is expressly set forth, such approval, consent, determination,
selection or judgment and any conditions imposed thereby shall be reasonable and
shall not be unreasonably withheld or delayed.
29.40    Multi-Tenant Lease Provisions. At any time that Tenant is no longer
occupying or anticipated to occupy the entirety of the Building pursuant to the
terms of this Lease, Landlord and Tenant shall promptly enter into a lease
amendment consistent with the terms and conditions of this Lease, but
documenting the nature of the Project as no longer a single-tenant office
project, including, without limitation, appropriate adjustments to (i) Base Rent
(and the amount of any pre-paid Base Rent), Tenant's Share, the L-C Amount
(determined at the rate of $80.00 per rentable square foot of the Premises) and
the L-C Burn Down Amount, based on the stipulated number of rentable square feet
of those portions of the Building which are included within the Premises;
(ii) services and utilities, as relates to Landlord's ability to provide (as
opposed to Tenant's right to directly contract for such services and utilities)
and as relates to monitoring Tenant's use of such services and utilities; and
(iii) signage and parking rights, as relates to granting signage rights and
parking rights to other tenant(s) of the Project (including, without limitation,
Tenant's right to have only one (1) sign on the exterior of the Building).
[Signature Page to Follow]
IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
LANDLORD:
KILROY REALTY, L.P.,
a Delaware limited partnership


By:    Kilroy Realty Corporation,
a Maryland corporation,
Its: General Partner


By:    /s/Robert E. Palmer
Name:    Robert E. Palmer
Title:    Senior Vice President, Operations


By:    /s/ Richard Buziak
Name:    Richard Buziak
Title:    Senior Vice President, Asset Management






TENANT:


DROPBOX, INC.,
a Delaware corporation


By: /s/ Drew Houston
Name: Drew Houston
Title: CEO


By: /s/ Vanessa Wittman
Name: Vanessa Wittman
Title: CFO




[signatures continue on next page]





738132.04/WLA
371458-00001/6-26-15/alf/alf
4


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------






EXHIBIT A
301 BRANNAN STREET
OUTLINE OF PREMISES
[to be inserted]




























738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT A
-1-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------






EXHIBIT B
301 BRANNAN STREET
WORK LETTER
This Work Letter shall set forth the terms and conditions relating to the
construction of the Premises. This Work Letter is essentially organized
chronologically and addresses the issues of the construction of the Premises, in
sequence, as such issues will arise during the actual construction of the
Premises. All references in this Work Letter to Articles or Sections of "this
Lease" shall mean the relevant portions of Articles 1 through 29 of the Office
Lease to which this Work Letter is attached as Exhibit B, and all references in
this Work Letter to Sections of "this Work Letter" shall mean the relevant
portions of Sections 1 through 5 of this Work Letter. All capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to such terms
in the Lease.
SECTION 1
DELIVERY
Tenant acknowledges that it has thoroughly examined the condition of the
Premises as of the date of this Lease. Upon the expiration or earlier
termination of the existing leases of the Premises by the Superior Right Holders
pursuant to the Superior Rights, Landlord shall deliver the Premises and Tenant
shall accept the Premises from Landlord in their then existing, "as-is"
condition as of the date of delivery thereof.
SECTION 2
IMPROVEMENTS
2.1    Improvement Allowance. Tenant shall be entitled to an Improvement
allowance (the "Improvement Allowance") in the amount set forth in Section 13 of
the Summary for the costs relating to the design, permitting and construction of
improvements, which, except as otherwise provided in Section 2.2.1, below, are
permanently affixed to the Premises (the "Improvements"). In no event shall
Landlord be obligated to make disbursements pursuant to this Work Letter in a
total amount which exceeds the Improvement Allowance and "Landlord's Drawing
Contribution" (as that term is defined below). In the event that the Improvement
Allowance for any particular portion of the Premises is not fully utilized by
Tenant within one (1) year following the applicable Lease Commencement Date for
such Phase of the Premises, then such unused amounts shall revert to Landlord,
and Tenant shall have no further rights with respect thereto. Any Improvements
that require the use of Building risers, raceways, shafts and/or conduits, shall
be subject to Landlord's and Landlord's management company's reasonable rules,
regulations, and restrictions. In addition, Landlord shall contribute an amount
not to exceed One Thousand Nine Hundred Forty-Three and 40/100 Dollars
($1,943.40) ("Landlord's Drawing Contribution") toward the cost of a preliminary
analysis and fit plan to be prepared by the "Architect" (as that term is defined
below) for the Premises, and no portion of the Landlord's Drawing Contribution,
if any, remaining after completion of the Improvements shall be available for
use by Tenant.


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT B
-15-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





2.2    Disbursement of the Improvement Allowance.
2.2.1    Improvement Allowance Items. Except as otherwise set forth in this Work
Letter, the Improvement Allowance shall be disbursed by Landlord only for the
following items and costs and, except as otherwise specifically and expressly
provided in this Work Letter or the Lease, Landlord shall not deduct any other
expenses from the Improvement Allowance (collectively the "Improvement Allowance
Items"):
2.2.1.1    Payment of the fees of the "Architect" and "Engineers" (as those
terms are defined in Section 3.1 of this Work Letter) and other consultants
(including any construction manager) retained by or on behalf of Tenant, in
connection with space planning and design of the Improvements and the payment of
plan check, permit and license fees relating to construction of the Improvements
(but in no event shall disbursements of the Improvement Allowance for all of the
foregoing items in this Section 2.2.1.1 exceed an aggregate amount equal to Five
and 00/100 Dollars ($5.00) per rentable square foot of the Premises);
2.2.1.2    Subject to Section 6.5 below, the cost of construction of the
Improvements, including, without limitation, all materials and labor to complete
the Improvements, testing and inspection costs, freight elevator usage, hoisting
and trash removal costs, and contractors' fees and general conditions;
2.2.1.3    Tenant's costs of performing any changes to the Base Building when
such changes are required by the Construction Documents and are not Landlord's
obligation pursuant to Section 1 above (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses, and any City or
permit costs, incurred in connection therewith;
2.2.1.4    The cost of any changes to the Construction Documents or Improvements
required by all applicable building codes (the "Code");
2.2.1.5    The cost of connection of the Premises to the Building's energy
management and access control systems and for chilled water hook-up fees, if
applicable;
2.2.1.6    The cost of the "Coordination Fee," as that term is defined in
Section 4.2.2 of this Work Letter;
2.2.1.7    Sales and use taxes and Title 24 fees, gross receipts taxes and any
other taxes imposed on or pertaining to construction of the Improvements;
2.2.1.8    Payment of the reasonable out-of-pocket fees incurred by, and the
reasonable out-of-pocket cost of documents and materials supplied by, Landlord
and Landlord's consultants in connection with the preparation and review of the
"Construction Documents," as that term is defined in Section 3.1 of this Work
Letter;
2.2.1.9    All other reasonable and actual out-of-pocket costs expended by
Landlord, upon prior notice to Tenant, in connection with the construction of
the Improvements.


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT B
-15-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





2.2.1.10    Any costs and/or expenses incurred in connection with the design,
permitting and construction of the Improvements which are (i) the obligation of
Tenant under this Work Letter, or (ii) expressly designated in the Lease as
costs and/or expenses which may be deducted from the Improvement Allowance.
2.2.2    Disbursement of Improvement Allowance. Prior to the commencement of
construction of the Improvements, Tenant shall deliver all of the Tenant
Deliverables set forth in Section 1 (i.e., the "Prior to Start of Construction"
category of Tenant Deliverables) of Schedule 1 attached to this Exhibit B (the
"List of Tenant Deliverables") to Landlord. During the design and construction
of the Improvements, Landlord shall make monthly disbursements of the
Improvement Allowance for Improvement Allowance Items for the benefit of Tenant
and shall authorize the release of monies for the benefit of Tenant as follows:
2.2.2.1    Monthly Disbursements. Tenant shall use commercially reasonable
efforts to deliver to Landlord, on or before the twentieth (20th) day of each
calendar month during the design and construction of the Improvements (or such
other date as Landlord may designate), the following items: (i) a request for
payment of the "Contractor," as that term is defined in Section 4.1.1 of this
Work Letter, approved by Tenant, on AIA forms G702 or G703 (or comparable forms
reasonably approved by Landlord), showing the schedule, by trade, of percentage
of completion of the Improvements in the Premises, detailing the portion of the
work completed and the portion not completed; (ii) invoices from all of
"Tenant's Agents," as that term is defined in Section 4.1.2 of this Work Letter,
for labor rendered and materials delivered to the Premises and proof of payment
of the same by Tenant; (iii) executed unconditional mechanic's lien releases
from all of Tenant's Agents which shall comply with California Civil Code
Sections 8132, 8134, 8136 and 8138; provided, however, that with respect to fees
and expenses of the Architect, or construction or project managers or other
similar consultants, and/or any other pre-construction items for which the
payment scheme set forth in items (i) through (iii), above, of this Work Letter,
is not applicable (collectively, the "Non-Contribution Items"), Tenant shall
only be required to deliver to Landlord an invoice of the cost for the
applicable Non-Contribution Items and proof of payment by Tenant; and (iv) all
of the Tenant Deliverables set forth in Sections 2 and 3 of the List of Tenant
Deliverables (i.e., the "Ongoing During Construction" and "Prior to Release of
Any Funds" categories of Tenant Deliverables, respectively), to the extent such
items are not mentioned in clauses (i) through (iii) of this Section 2.2.1; and
(v) all other information reasonably requested by Landlord. Tenant's request for
payment shall, as between Landlord and Tenant only, be deemed Tenant's
acceptance and approval of the work furnished and/or the materials supplied as
set forth in Tenant's payment request vis-à-vis Landlord. Within thirty (30)
days thereafter, Landlord shall deliver a check to Tenant made jointly payable
to the contractor submitting the invoice and Tenant, in payment of the lesser
of: (A) the amounts so requested by Tenant, as set forth in this
Section 2.2.2.1, above, less a ten percent (10%) retention (the aggregate amount
of such retentions to be known as the "Final Retention"), and (B) the balance of
any remaining available portion of the Improvement Allowance (not including the
Final Retention), provided that Landlord does not dispute any request for
payment based on non-compliance of any work with the "Approved Working
Drawings," as that term is defined in Section 3.4, below, or due to any
substandard work; and provided, further, that (x) no such retention shall be
applicable to the fees of the Architect, Engineers, Tenant's project manager and
consultants, and (y) with respect to payment requests in connection with the
construction of


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT B
-15-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





the Improvements only, Landlord's payment of such amounts shall not be deemed
Landlord's approval or acceptance of the work furnished or materials supplied as
set forth in Tenant's payment request.
2.2.2.2    Final Retention. Subject to the provisions of this Work Letter
(including, without limitation, Section 4.3 below), a check for the Final
Retention payable jointly to Tenant and Contractor, shall be delivered by
Landlord to Tenant following the completion of construction of the Improvements,
provided that (i) Tenant delivers to Landlord properly executed mechanics lien
releases in compliance with both California Civil Code Section 8134 and
Section 8138 from Tenant's contractor, subcontractors and material suppliers and
any other party which has lien rights in connection with the construction of the
Improvements, (ii) Landlord, in Landlord's reasonable good faith judgment, has
determined that no substandard work exists which materially deviates from the
"Approved Working Drawings", as that term is defined in Section 3.4, below,
materially adversely affects the Building Systems, the exterior walls of the
Building, or the Building Structure or exterior appearance of the Building
(provided that Landlord will have thirty (30) days following Tenant's request
for the Final Retention in which to determine whether any such substandard work
exists and notify Tenant of such determination, failing which Landlord shall be
deemed to have determined that no such substandard work exists), (iii) Tenant
delivers to Landlord a certificate issued by Architect, in a form reasonably
acceptable to Landlord, certifying that the construction of the Improvements in
the Premises has been substantially completed, (iv) Tenant delivers to Landlord
two (2) hard copies and one (1) electronic copy of the "Close-Out Package" (as
that term is defined in Section 4.3.3 below); and (v) Tenant delivers to
Landlord all of the Tenant Deliverables set forth in Section 4 of the List of
Tenant Deliverables (i.e., the "Prior to Release of Final Payment" category of
Tenant Deliverables), to the extent such items are not mentioned in clauses (i)
through (iv) of this Section 2.2.2.2.
2.2.2.3    Other Terms. Landlord shall only be obligated to make disbursements
from the Improvement Allowance to the extent costs are incurred by Tenant for
Improvement Allowance Items. To the extent that a dispute shall arise as to
whether certain amounts of the Allowance are due and/or payable to Tenant, any
amounts which are not the subject of such dispute, shall be disbursed by
Landlord pursuant to Section 2.4, below.
2.3    Building Standards. Landlord has established specifications for certain
Building standard components (the "Building Standards") to be used in the
construction of the Improvements in the Premises, which certain Building
Standards are more particularly described as follows: those certain Minimum
Building Standards prepared by Landlord for 301 Brannan, San Francisco,
California, and delivered to Tenant, via electronic mail, on June 9, 2015. The
quality of Improvements shall be equal to or of greater quality than the quality
of the Building Standards, provided that certain Improvements shall comply with
certain Building Standards, as set forth therein, and further provided, that in
no event shall Tenant paint the underside or top of the structural slab.
Landlord may make commercially reasonable changes to the Building Standards from
time to time; provided, however, that if Landlord has previously approved any
Construction Drawings which were made pursuant to the provisions of the
previously applicable Building Standards, Landlord's revisions to such Building
Standards shall not be deemed to require Tenant to update or revise its
previously approved Construction Drawings.


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT B
-15-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





2.4    Failure to Disburse Improvement Allowance. If Landlord fails to timely
fulfill its obligation to fund any portion of the Improvement Allowance, Tenant
shall be entitled to deliver notice (the "Payment Notice") thereof to Landlord
and to any mortgage or trust deed holder of the Building whose identity and
address have been previously provided to Tenant. If Landlord still fails to
fulfill any such obligation within twenty (20) business days after Landlord's
receipt of the Payment Notice from Tenant and if Landlord fails to deliver a
notice to Tenant within such twenty (20) business day period explaining
Landlord's reasons that Landlord believes that the amounts described in Tenant's
Payment Notice are not due and payable by Landlord ("Refusal Notice"), Tenant
shall be entitled to offset the amount so owed to Tenant by Landlord but not
paid by Landlord (or if Landlord delivers a Refusal Notice but only with respect
to a portion of the amount set forth in the Payment Notice and Landlord fails to
pay such undisputed amount as required by the next succeeding sentence, the
undisputed amount so owed to Tenant), together with interest at the Interest
Rate (as defined in Article 25 of this Lease) from the date that the amount was
originally due and payable until the date of offset, against Tenant's next
obligations to pay Rent. Notwithstanding the foregoing, Landlord hereby agrees
that if Landlord delivers a Refusal Notice disputing a portion of the amount set
forth in Tenant's Payment Notice, Landlord shall pay to Tenant, concurrently
with the delivery of the Refusal Notice, the undisputed portion of the amount
set forth in the Payment Notice. However, if Tenant is in Default under Section
19.1.1 of the Lease at the time that such offset would otherwise be applicable,
Tenant shall not be entitled to such offset until such Default is cured. If
Landlord delivers a Refusal Notice, and if Landlord and Tenant are not able to
agree on the disputed amounts to be so paid by Landlord, if any, within ten (10)
days after Tenant's receipt of a Refusal Notice, Tenant may submit such dispute
to arbitration in accordance with the American Arbitration Association. If
Tenant prevails in any such arbitration, Tenant shall be entitled to apply such
award as a credit against Tenant's obligations to pay Rent.
SECTION 3
CONSTRUCTION DRAWINGS
3.1    Selection of Architect/Construction Documents. Tenant shall retain an
architect/space planner reasonably approved by Landlord (the "Architect") to
prepare the "Construction Documents," as that term is defined in this
Section 3.1. Tenant shall retain (or cause the Architect or, on a design-build
basis, the Contractor to retain) engineering consultants reasonably approved by
Landlord (the "Engineers"), which approval shall be granted or withheld within
five (5) business days following Tenant's written request (if Landlord fails to
notify Tenant of Landlord's approval or disapproval of any such Engineers within
such five (5) business day period, Tenant shall deliver Landlord an additional
notice requesting approval and if Landlord thereafter fails to respond within
three (3) business days of receipt of such additional notice, then Landlord will
be deemed to have approved such Engineers), to prepare all plans and engineering
working drawings relating to the structural, mechanical, electrical, plumbing,
HVAC, lifesafety, and sprinkler work in the Premises, which work is not part of
the Base Building, and Tenant agrees that it shall be required to hire
(i) Landlord's preferred structural engineer for all structural work,
and(ii) Landlord's preferred engineers for all fire-life-safety work, or any
other replacement engineers, designated by Landlord, for such structural or
fire-life-safety work, provided that such Engineers charge commercially
competitive rates for the work in question. The plans and drawings to be
prepared by Architect and


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT B
-15-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





the Engineers hereunder shall be known collectively as the "Construction
Documents." Tenant shall deliver one (1) hard copy and one (1) electronic copy
of the Construction Documents to Landlord. Tenant shall be required to include
in its contracts with the Architect and the Engineers a provision which requires
ownership of all Construction Documents to be transferred to Tenant upon the
Substantial Completion of the Improvements and Tenant hereby grants to Landlord
a non-exclusive right to use such Construction Documents, including, without
limitation, a right to make copies thereof. All Construction Documents shall be
delivered in a CAD drawing format. Tenant and Architect shall verify, in the
field, the dimensions and conditions as shown on the relevant portions of the
Base Building plans, and Tenant and Architect shall be solely responsible for
the same, and Landlord shall have no responsibility in connection therewith.
Landlord's review of the Construction Documents as set forth in this Section 3,
shall be for its sole purpose and shall not imply Landlord's review of the same,
or obligate Landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Documents
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord's space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Documents, and Tenant's waiver and indemnity set forth in this
Lease shall specifically apply to the Construction Documents.
3.2    Final Space Plan. Tenant shall supply Landlord with four (4) hard copies
and one (1) electronic copy of its final space plan for the Premises. The final
space plan (the "Final Space Plan") shall include a layout and designation of
all offices, rooms and other partitioning, their intended use, and the equipment
anticipated to be contained therein. Landlord may request clarification or more
specific drawings for special use items not included in the Final Space Plan.
Landlord shall advise Tenant within five (5) business days after Landlord's
receipt of the Final Space Plan if the same is approved, or, if the Final Space
Plan is not reasonably satisfactory or is incomplete in any respect,
disapproved, in which event Landlord shall include in its notice of disapproval
a reasonably detailed explanation as to which items are not satisfactory or
complete and the reason(s) therefor. Landlord shall not unreasonably withhold
its consent to the Final Space Plan, provided that Tenant shall design such
improvements so as to not (i) have a material adverse effect on the Building
Structure or Building Systems, or (ii) fail to comply with Code. If Tenant is so
advised that the Final Space Plan is not satisfactory or complete, Tenant shall
promptly cause the Final Space Plan to be revised to correct any deficiencies or
other matters Landlord may reasonably require and deliver such revised Final
Space Plan to Landlord. If Landlord disapproves the Final Space Plan, Tenant may
resubmit the proposed Final Space Plan to Landlord at any time, and Landlord
shall approve or disapprove of the resubmitted Final Space Plan, based upon the
criteria set forth in this Section 3.2, within five (5) business days after
Landlord receives such resubmitted Final Space Plan. Such procedure shall be
repeated until the Final Space Plan is approved; provided, however, that if
Landlord fails to notify Tenant of Landlord's approval or disapproval of any
iteration of the Final Space Plan within the five (5) business day review period
for approval or disapproval thereof, Tenant shall deliver Landlord an additional
notice requesting approval and if Landlord thereafter fails to respond within
three (3) business days of receipt of such additional notice, Landlord will be
deemed to have approved such iteration of the Final Space Plan.


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT B
-15-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





3.3    Final Working Drawings. After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
B.T.U. calculations, electrical requirements and special electrical receptacle
requirements for the Premises, to enable the Engineers and the Architect to
complete the "Final Working Drawings" (as that term is defined below) in the
manner as set forth below. Upon the approval of the Final Space Plan by Landlord
and Tenant, Tenant shall cause the Architect and the Engineers to complete the
architectural and engineering drawings for the Premises, and Architect shall
compile a fully coordinated set of architectural, structural, mechanical,
electrical and plumbing working drawings in a form which is complete to allow
subcontractors to bid on the work, to the extent applicable, and to obtain all
applicable permits (collectively, the "Final Working Drawings") and shall submit
the same to Landlord for Landlord's approval, which approval shall not be
unreasonably withheld. Tenant shall supply Landlord with four (4) hard copies
and one (1) electronic copy of such Final Working Drawings. Landlord shall
advise Tenant within ten (10) business days after Landlord's receipt of the
Final Working Drawings for the Premises if the same are approved, or, if the
Final Working Drawings are not reasonably satisfactory or are incomplete in any
respect, disapproved, in which event Landlord shall include in its notice of
disapproval a reasonably detailed explanation as to which items are not
satisfactory or complete and the reason(s) therefor. If Tenant is so advised
that the Final Working Drawings are not satisfactory or complete, Tenant shall
promptly revise the Final Working Drawings in accordance with such review and
any disapproval of Landlord in connection therewith, and Landlord shall approve
or disapprove the resubmitted Final Working Drawings, based upon the criteria
set forth in this Section 3.3, within five (5) business days after Landlord
receives such resubmitted Final Working Drawings. Such procedure shall be
repeated until the Final Working Drawings are approved; provided, however, that
if Landlord fails to notify Tenant of Landlord's approval or disapproval of any
iteration of the Final Working Drawings within the initial ten (10) business day
review period or any subsequent five (5) business day review period for approval
or disapproval thereof, Tenant shall deliver Landlord an additional notice
requesting approval and if Landlord thereafter fails to respond within five (5)
business days of receipt of such additional notice, Landlord will be deemed to
have approved such iteration of the Final Working Drawings.
3.4    Approved Working Drawings. The Final Working Drawings shall be approved
by Landlord (the "Approved Working Drawings") prior to the submission of the
same to the appropriate municipal authorities for all applicable building
permits (the "Permits") and commencement of construction of the Improvements by
Tenant; provided, however, at Tenant's election and at Tenant's risk with
respect to any subsequent changes that may be required by Landlord in accordance
with this Work Letter, Tenant may submit the Final Working Drawings to the
appropriate municipal authorities for Permits concurrently with Landlord's
review thereof. After approval by Landlord of the Final Working Drawings, Tenant
shall submit such Approved Working Drawings for the Permits. Tenant hereby
agrees that neither Landlord nor Landlord's consultants shall be responsible for
obtaining any building permit(s) for the Improvements or required permission for
lawful occupancy for the Premises and that obtaining the same shall be Tenant's
responsibility; provided, however, that Landlord, at its cost, shall provide to
Tenant such path-of-travel documentation regarding the Building and the Project,
as available, as may be required in order for Tenant to apply for and/or obtain
any building permit(s) for the Improvements or required permission for lawful
occupancy for the Premises (the parties acknowledging that Landlord shall


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT B
-15-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





have no obligation to prepare such path-of-travel documentation to comply with
the foregoing), and shall cooperate with Tenant in executing permit applications
and performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit(s) or occupancy permission. No material changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord, which consent may not be
unreasonably withheld, conditioned or delayed. Landlord shall provide any
approvals and take any actions required under this Work Letter within the time
periods specified herein, or, if no time period is specified, then within five
(5) business days.
3.5    Change Orders. In the event Tenant desires to materially change the
Approved Working Drawings, Tenant shall deliver notice (the "Drawing Change
Notice") of the same to Landlord, setting forth in detail the changes (the
"Tenant Change") Tenant desires to make to the Approved Working Drawings.
Landlord shall, within five (5) business days of receipt of a Drawing Change
Notice, either (i) approve the Tenant Change, or (ii) disapprove the Tenant
Change and deliver a notice to Tenant specifying in reasonably sufficient detail
the reasons for Landlord's disapproval. Any additional costs which arise in
connection with such Tenant Change shall be paid by Tenant pursuant to this Work
Letter; provided, however, that to the extent the Improvement Allowance has not
been fully disbursed, such payment shall be made out of the Improvement
Allowance subject to the terms of this Work Letter.
SECTION 4
CONSTRUCTION OF THE IMPROVEMENTS
4.1    Tenant's Selection of Contractors.
4.1.1    The Contractor. Tenant shall retain a licensed general contractor,
approved in advance by Landlord ("Contractor"), to construct the Improvements.
Landlord's approval of the Contractor shall not be unreasonably withheld.
Landlord shall notify Tenant of Landlord's approval or disapproval of such
Contractor within five (5) business days following notice to Landlord of
Tenant's selection; if Landlord fails to timely notify Tenant of Landlord's
approval or disapproval, Tenant shall deliver Landlord an additional notice
requesting approval and if Landlord thereafter fails to respond within three (3)
business days of receipt of such additional notice, Landlord will be deemed to
have approved such Contractor.
4.1.2    Tenant's Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant in connection with the Improvements, together with the
Contractor, shall be known collectively as "Tenant's Agents". The subcontractors
used by Tenant, but not any materialmen, and suppliers, must be approved in
writing by Landlord, which approval shall not be unreasonably withheld or
delayed. Landlord will notify Tenant within five (5) business days following
Tenant's notice to Landlord of the identity of any such subcontractors, if
Landlord approves or disapproves such subcontractors; if Landlord fails to
timely notify Tenant of Landlord's approval or disapproval of such
subcontractors, Tenant shall deliver Landlord an additional notice requesting
approval and if Landlord thereafter fails to respond within three (3) business
days of receipt of such additional notice, Landlord will be deemed to have
approved such subcontractors.


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT B
-15-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





4.2    Construction of Improvements by Tenant's Agents.
4.2.1    Construction Contract; Cost Budget. Prior to Tenant's execution of the
construction contract and general conditions with Contractor (the "Contract"),
Tenant shall submit the Contract (including Contractor's proposal and all
exhibits and back-up documentation associated with such Contract) to Landlord
for its approval, which approval shall not be unreasonably withheld or delayed.
Prior to the commencement of the construction of the Improvements, Tenant shall
provide Landlord with a detailed breakdown, by trade, of the anticipated costs
to be incurred or which have been incurred, as set forth more particularly in
Sections 2.2.1.1 through 2.2.1.10, above, in connection with the design and
construction of the Improvements to be performed by or at the direction of
Tenant or the Contractor (the "Anticipated Costs"). Prior to the commencement of
construction of the Improvements, Tenant shall identify the amount equal to the
difference between the amount of the Anticipated Costs and the amount of the
Improvement Allowance (less any portion thereof already disbursed by Landlord,
or in the process of being disbursed by Landlord, on or before the commencement
of construction of the Improvements). In the event that the Anticipated Costs
are greater than the amount of the Improvement Allowance (the "Anticipated
Over-Allowance Amount"), then Tenant shall pay a percentage of each amount
requested by the Contractor or otherwise to be disbursed under this Work Letter,
which percentage (the "Percentage") shall be equal to the Anticipated
Over-Allowance Amount divided by the amount of the Anticipated Costs (after
deducting from the Anticipated Costs any amounts expended in connection with the
preparation of the Construction Drawings, and the cost of all other Improvement
Allowance Items incurred prior to the commencement of construction of the
Improvements), and such payments by Tenant (the "Over-Allowance Payments") shall
be a condition to Landlord's obligation to pay any amounts from the Improvement
Allowance (the "Improvement Allowance Payments"). After Tenant's initial
determination of the Anticipated Costs, Tenant shall advise Landlord from time
to time as such Anticipated Costs are further refined or determined or the costs
relating to the design and construction of the Improvements otherwise change and
the Anticipated Over-Allowance Amount, and the Over-Allowance Payments shall be
adjusted such that the Improvement Allowance Payments by Landlord and the
Over-Allowance Payments by Tenant shall accurately reflect the then-current
amount of Anticipated Costs. Notwithstanding the foregoing content of this
Section 4.2.1, Landlord may elect, at its sole option, from time to time, to
adjust the Percentage in order to increase the amount(s) of the Improvement
Allowance Payments (and thereby reduce the amount(s) of the Over-Allowance
Payments paid in connection therewith), provided, that Landlord shall not be
required to make any payments in excess of the Improvement Allowance, and any
such adjustment in the Percentage shall be reconciled in later disbursements of
the Improvement Allowance Payments and the Over-Allowance Payments. In
connection with any Over-Allowance Payments made by Tenant pursuant to this
Section 4.2.1, Tenant shall provide Landlord with the documents described in
Sections 2.2.2.1 (i), (ii), and (iii) of this Work Letter, above, for Landlord's
approval, prior to Tenant paying such costs. Notwithstanding anything set forth
in this Work Letter to the contrary, but subject to the last sentence of Section
3.4 above, construction of the Improvements shall not commence until (a)
Landlord has approved the Contract, and (b) Tenant has procured and delivered to
Landlord a copy of all Permits for the applicable Improvements.


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT B
-15-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





4.2.2    Tenant's Agents.
4.2.2.1    Landlord's General Conditions for Tenant's Agents and Improvement
Work. Tenant's and Tenant's Agent's construction of the Improvements shall
comply with the following: (i) the Improvements shall be constructed in material
accordance with the Approved Working Drawings, subject to minor field
adjustments and approved Tenant Changes; (ii) Landlord's reasonable rules and
regulations for the construction of improvements in the Building, including as
pertains to the use of freight, loading dock and service elevators and the
storage of construction materials, (iii) Landlord shall reasonably cooperate
(and shall cause its respective contractors, subcontractors and agents to
cooperate) with Tenant on a commercially reasonable basis in order that the work
being performed by Tenant may be completed without material interference by the
other party. In connection with the foregoing, Tenant's Agents shall submit
schedules of all work relating to the Improvements to Landlord. Tenant shall pay
a logistical coordination fee (the "Coordination Fee") to Landlord in an amount
equal to One and 00/100 Dollar ($1.00) per rentable square foot of the Premises
(i.e., $82,834.00 based upon 82,834 rentable square feet), which Coordination
Fee shall be for services relating to the coordination of the construction of
the Improvements, such Coordination Fee to be disbursed as part of each
disbursement of the Improvement Allowance on a proportionate basis (i.e., based
on the proportion the Coordination Fee bears to the total Improvement
Allowance).
4.2.2.2    Indemnity. Tenant's indemnity of Landlord and Landlord's indemnity of
Tenant, as set forth in this Lease shall also apply with respect to any and all
costs, losses, damages, injuries and liabilities related in any way to any act
or omission of Tenant or Tenant's Agents, or anyone directly or indirectly
employed by any of them, or in connection with Tenant's or Landlord's, as the
case may be, non-payment of any amount arising out of the Improvements and/or
Tenant's or Landlord's, as the case may be, disapproval of all or any portion of
any request for payment. The foregoing indemnity shall not apply to claims
caused by the negligence or willful misconduct of the other party, its member
partners, shareholders, officers, directors, agents, employees, and/or
contractors, or other party's violation of this Lease.
4.2.2.3    Requirements of Tenant's Agents. Contractor (on behalf of itself and
Tenant's Agents) shall guarantee to Tenant and for the benefit of Landlord that
the Improvements shall be free from any defects in workmanship and materials for
a period of not less than one (1) year from the date of completion thereof.
Contractor shall be responsible for the replacement or repair, without
additional charge, of all work done or furnished in accordance with the Contract
that shall become defective within one (1) year after the completion of the
Improvements. The correction of such work shall include, without additional
charge, all additional expenses and damages incurred in connection with such
removal or replacement of all or any part of the Improvements, and/or the
Building and/or common areas that may be damaged or disturbed thereby. Such
warranty shall be contained in the Contract and shall be written such that it
shall inure to the benefit of both Landlord and Tenant, as their respective
interests may appear, and can be directly enforced by either. To the extent
reasonably necessary, Tenant covenants to give to Landlord any assignment or
other assurances which may be necessary to effect such right of direct
enforcement.


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT B
-15-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





4.2.2.4    Insurance Requirements.
4.2.2.4.1    General Coverages. All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in this Lease (provided that the limits of liability to be carried by
Tenant's Agents and Contractor shall be in amounts reasonably required by
Landlord, which shall be reasonably commensurate with the levels of coverage
required by owners of Comparable Buildings.
4.2.2.4.2    Special Coverages. During construction of the Improvements, Tenant
shall carry "Builder's All Risk" insurance in an amount reasonably approved by
Landlord (but in no event greater than 100% of the completed insurable value of
the Improvements) covering the construction of the Improvements (at Tenant's
option, Tenant shall cause Contractor to carry such Builder's All Risk
insurance), and such other insurance as Landlord may reasonably require, it
being understood and agreed that the Improvements shall be insured by Tenant
pursuant to this Lease immediately upon completion thereof. Such insurance shall
be in amounts and shall include such customary extended coverage endorsements as
may be reasonably required by Landlord and are reasonably commensurate with the
levels and types of coverage required by owners of Comparable Buildings, and
shall be in form and with companies as are required to be carried by Tenant as
set forth in this Lease.
4.2.2.4.3    General Terms. Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Improvements and before the Contractor's equipment is moved
onto the site. Tenant shall immediately notify Landlord in the event any policy
of insurance carried by Tenant is cancelled or the coverage materially changed.
Tenant's Contractor and subcontractors shall maintain all of the foregoing
insurance coverage in force until the Improvements are fully completed and
accepted by Landlord, except for any Products and Completed Operation Coverage
insurance required by Landlord, which is to be maintained for ten (10) years
following completion of the work and acceptance by Landlord and Tenant, where
applicable. All policies carried under this Section 4.2.2.4 (other than Workers'
Compensation coverage) shall insure Landlord and Tenant, as their interests may
appear. All insurance, except Workers' Compensation, maintained by Tenant's
Agents shall preclude subrogation claims by the insurer against anyone insured
thereunder, as evidenced by an endorsement or policy excerpt. Such insurance
shall provide that it is primary insurance with respect to the Improvements and
that any other insurance maintained by owner is excess and noncontributing with
the insurance required hereunder. The requirements for the foregoing insurance
shall not derogate from the provisions for indemnification of Landlord by Tenant
and Tenant by Landlord under the Lease or of this Work Letter and each party's
rights with respect to the waiver of subrogation.
4.2.3    Governmental Compliance. The Improvements shall comply in all respects
with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT B
-15-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer's specifications.
4.2.4    Inspection by Landlord. Landlord shall have the right to inspect the
Improvements at all reasonable times, provided however, that Landlord shall not
unreasonably interfere with the construction of the Improvements and Landlord's
failure to inspect the Improvements shall in no event constitute a waiver of any
of Landlord's rights hereunder nor shall Landlord's inspection of the
Improvements constitute Landlord's approval of the same. Should Landlord
reasonably disapprove any portion of the Improvements, Landlord shall, as soon
as reasonably possible, notify Tenant in writing of such disapproval and shall
specify the items disapproved and the reasons therefor. Any defects or
deviations in, and/or disapproval by Landlord of, the Improvements shall be
rectified by Tenant at no expense to Landlord, provided however, that in the
event Landlord reasonably determines that a defect or deviation exists or
disapproves of any matter in connection with any portion of the Improvements and
such defect, deviation or matter would adversely affect the Building Systems,
the Building Structure or the exterior appearance of the Building or any other
tenant's use of such other tenant's leased premises, and Tenant fails to
commence and thereafter diligently carry out the correction of such item within
five (5) business days of written notice from Landlord, then Landlord may take
such action as Landlord reasonably deems necessary, at Tenant's expense and
without incurring any liability on Landlord's part, to correct any such defect,
deviation and/or matter, including, without limitation, causing the cessation of
performance of the construction of the Improvements until such time as the
defect, deviation and/or matter is corrected to Landlord's reasonable
satisfaction. Landlord shall perform any such correction in a diligent and
timely manner so as to minimize any delay in the construction of the
Improvements.
4.2.5    Meetings. Tenant shall hold regular meetings (not less than weekly
following commencement of construction of the Improvements) with the Architect
and the Contractor regarding the progress of the preparation of Construction
Documents and the construction of the Improvements, which meetings shall be held
on-site or at another mutually agreeable location in the City of San Francisco,
and Landlord and/or its agents shall receive prior notice of, and shall have the
right to attend, all such meetings. In addition, minutes shall be taken at all
such meetings, a copy of which minutes shall be promptly delivered to Landlord.
During the construction of the Improvements, one such meeting each month shall
include the review of Contractor's current request for payment.
4.3    Notice of Completion; Record Set of As-Built Drawings; Close-Out Package.
4.3.1    Notice of Completion. Within fifteen (15) days after completion of
construction of the Improvements, Tenant shall cause a Notice of Completion to
be recorded in the office of the Recorder of the county in which the Building is
located in accordance with Section 8182 of the Civil Code of the State of
California or any successor statute, and shall furnish a copy thereof to
Landlord upon such recordation. In the event Tenant fails to so record the
Notice of Completion as required pursuant to this Section 4.3, then such failure
shall not, in and of itself, constitute a default hereunder but Tenant shall (a)
indemnify, defend, protect and hold harmless Landlord and the Landlord Parties
from any and all loss, cost, damage, expense and liability (including, without


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT B
-15-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





limitation, court costs and reasonable attorneys' fees) in connection with such
failure by Tenant to so record the Notice of Completion as required hereunder,
and (b) not be entitled to receive the Final Retention pursuant to this Work
Letter until such time as the lien period for Tenant's Agents has expired. If
Tenant fails to do so, Landlord may execute and file the same on behalf of
Tenant as Tenant's agent for such purpose, at Tenant's sole cost and expense.
4.3.2    Record Set of As-Built Drawings. At the conclusion of construction,
Tenant shall cause the Architect and Contractor (A) to update the Approved
Working Drawings as necessary to reflect all changes made to the Approved
Working Drawings during the course of construction, and (B) to certify to the
best of their knowledge that the "record-set" of as-built drawings (the "Record
Set") is true and correct and Tenant shall deliver (or cause to be delivered) to
Landlord four (4) hard copies and two (2) electronic copies (in .pdf and CAD
format) of such Record Set within ninety (90) days following issuance of a
certificate of occupancy or temporary certificate of occupancy, or legal
equivalent for the Premises.
4.3.3    Close-Out Package. No later than sixty (60) days following the
conclusion of construction, Tenant shall deliver to Landlord two (2) hard copies
and one (1) electronic copy of all closed Permits, all warranties, guaranties,
and operating manuals and information relating to the improvements, equipment,
and systems in the Premises, and any other items reasonably requested by
Landlord, including, if available, a certificate of occupancy or temporary
certificate of occupancy, or legal equivalent for the Premises (collectively,
along with the recorded Notice of Completion described in Section 4.3.1 above
and the Record Set described in Section 4.3.2 above, the "Close-Out Package").
SECTION 5

DELAYS OF LEASE COMMENCEMENT DATE
5.1    Lease Commencement Date Delays. The applicable Lease Commencement Date
shall occur as provided in Section 3.1 of this Lease, provided that the
applicable Lease Commencement Date shall be extended by the number of days of
delay of the Substantial Completion of the Improvements in the Premises to the
extent caused by a "Lease Commencement Date Delay," as that term is defined,
below. As used herein, the term "Lease Commencement Date Delay" shall mean only
a "Force Majeure Delay" or a "Landlord Caused Delay," as those terms are defined
below in this Section 5.1 of this Work Letter. As used herein, the term "Force
Majeure Delay" shall mean only an actual delay resulting from strikes, fire,
wind, damage or destruction to the Building, explosion, casualty, flood,
hurricane, tornado, the elements, acts of God or the public enemy, sabotage,
war, terrorist acts, invasion, insurrection, rebellion, civil unrest, riots, or
earthquakes. As used in this Work Letter, "Landlord Caused Delay" shall mean
actual delays to the extent resulting from the following acts or omissions of
Landlord or Landlord's agents, employees or contractors: (i) the failure of
Landlord to timely approve or disapprove any Construction Drawings;
(ii) interference (when judged in accordance with industry custom and practice)
by Landlord, its agents or Landlord Parties (except as otherwise allowed under
this Work Letter) with the Substantial Completion of the Improvements and which
objectively preclude or delay the construction of improvements in the Building
by any person, which interference relates to access by Tenant, or Tenant's
Agents to the Building; or (iii) delays due to the acts or failures to act of
Landlord or


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT B
-15-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





Landlord Parties with respect to payment of the Improvement Allowance (except as
otherwise allowed under this Work Letter) but Tenant shall have a right to
suspend its design and construction of its Improvements if Landlord fails to
reimburse Tenant all or any part of the Improvement Allowance when due.
5.2    Determination of Lease Commencement Date Delay. If Tenant contends that a
Lease Commencement Date Delay has occurred, Tenant shall notify Landlord in
writing of the event which constitutes such Lease Commencement Date Delay. Such
notice may be via electronic mail to Landlord's construction representative
described below, provided that if Tenant notifies Landlord's construction
representative via electronic mail, then Tenant must also deliver Notice to
Landlord's other notice addresses required under the Lease within one (1)
business day after delivery of such electronic mail. Tenant will additionally
use reasonable efforts to mitigate the effects of any Landlord Delay through the
re-sequencing or re-scheduling of work, if feasible, but this sentence will not
be deemed to require Tenant to incur overtime or after-hours costs unless
Landlord agrees in writing to bear such costs. If such actions, inaction or
circumstance described in the Notice set forth in (i) above of this Section 5.2
of this Work Letter (the "Delay Notice") are not cured by Landlord within one
(1) business day of Landlord’s receipt of the Delay Notice and if such action,
inaction or circumstance otherwise qualify as a Lease Commencement Date Delay,
then a Lease Commencement Date Delay shall be deemed to have occurred commencing
as of the date of Landlord’s receipt of the Delay Notice and ending as of the
date such delay ends.
5.3    Definition of Substantial Completion of the Improvements. For purposes of
this Section 5, "Substantial Completion of the Improvements" shall mean
completion of construction of the Improvements in the Premises pursuant to the
Approved Working Drawings, with the exception of any punch list items.
SECTION 6
MISCELLANEOUS
6.1    Tenant's Representatives. Tenant has designated Chris Hom ( ) and Sarah
Kelley ( ) as its sole representatives with respect to the matters set forth in
this Work Letter, who each shall have full authority and responsibility to act
on behalf of the Tenant as required in this Work Letter.
6.2    Landlord's Representatives. Landlord has designated Scott Halfwassen ( )
as its sole representative with respect to the matters set forth in this Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Work Letter.
6.3    Time of the Essence in This Work Letter. Unless otherwise indicated, all
references herein to a "number of days" shall mean and refer to calendar days.
If any item requiring approval is timely disapproved by Landlord, the procedure
for preparation of the document and approval thereof shall be repeated until the
document is approved by Landlord.


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT B
-15-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





6.4    Tenant's Agents. All subcontractors, laborers, materialmen, and suppliers
retained directly by Tenant shall all be union labor in compliance with the then
existing master labor agreements.
6.5    No Miscellaneous Charges. Prior to the applicable Lease Commencement
Date, during the construction of the Improvements, and subject to compliance
with Landlord’s reasonable and customary construction rules and regulations
applicable to the Building (as the same are in effect on the date of this
Lease), and if and to the extent reasonably available, Tenant may use the
following items, free of charge, during such times as are reasonably necessary
to Tenant’s construction schedule, furniture and equipment delivery and
relocation activities, on a nonexclusive basis, and in a manner and to the
extent reasonably necessary to perform the Improvements: freight elevators,
loading docks, utilities, and toilets; provided, however, Tenant acknowledges
that there may be an after-hours charge to reimburse Landlord for its actual
costs with respect to the use of the Building's freight elevator and/or loading
docks during hours other than normal construction hours, but only to the extent
that such use requires Landlord to engage elevator operations or security
personnel. Notwithstanding the foregoing, if Tenant or Contractor or other
agents require any of the foregoing in connection with any use reasonably
unrelated to Tenant’s construction and/or installation of the Improvements,
Tenant shall pay the applicable cost of such service. In no event shall Tenant
store construction materials or other property at or in the elevators or loading
docks of the Building.
6.6    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if a Default as described in this Lease or this Work
Letter has occurred at any time on or before the substantial completion of the
Improvements, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, Landlord shall have the right to withhold
payment of all or any portion of the Improvement Allowance and/or Landlord may
cause Contractor to cease the construction of the Improvements (in which case,
Tenant shall be responsible for any delay in the substantial completion of the
Improvements caused by such work stoppage), and (ii) all other obligations of
Landlord under the terms of this Work Letter shall be forgiven until such time
as such default is cured pursuant to the terms of this Lease (in which case,
Tenant shall be responsible for any delay in the substantial completion of the
Improvements caused by such inaction by Landlord). Notwithstanding the
foregoing, if a default by Tenant is cured, forgiven or waived, Landlord's
suspended obligations shall be fully reinstated and resumed, effective
immediately.



SCHEDULE 1 TO EXHIBIT B
301 BRANNAN STREET
LIST OF TENANT DELIVERABLES
1.    Prior to Start of Construction
1.1    Approved and Permitted Construction Drawings
1.2    Approved Subcontractors List
1.3    Copies of all Contracts with Contractor
1.4    Construction Schedule
1.5    Copies of Permits for Improvements
2.    Ongoing During Construction
2.1    Budget and Schedule Revisions as they occur.
2.2    Change Orders as they occur.
2.3    Plan Revisions as they occur.
2.4    Monthly Applications of Payment w/reciprocal releases when received
2.5    Monthly Architects Field Report or Equivalent.
2.6    Monthly 4-week look ahead schedule.
2.7    Weekly meeting minutes
2.8    Permit sign off card when received
2.9    Temporary certificate of occupancy/certificate of occupancy when received
3.    Prior to Release of Any Funds
3.1    Space Plans
3.2    Construction Drawings
3.3    Project Budget
3.4    Project Schedule
3.5    Pay applications as above
4.    Prior to Release of Final Payment
4.1    Signed off Inspection Card or Equivalent temporary certificate of
occupancy
4.2    Architects Certificate of Substantial Completion
4.3    Final Contractor Pay Application indicating 100% complete, 90 % previous
paid.
4.4    Physical inspection of the premises by Landlord inspection team
4.5    Unconditional Releases
4.6    Final As Built
4.7    Final Subcontractors List
4.8    Warranties and Guarantees
4.9    CAD Files





















































EXHIBIT C
301 BRANNAN STREET
NOTICE OF LEASE TERM DATES
To:
                
                
                
                

Re:
Office Lease dated __________, 201__ between _______________, a ________________
("Landlord"), and __________________, a ____________________ ("Tenant")
concerning Suite ______ on floor(s) __________ of the office building located at
____________________________.

Gentlemen:
In accordance with the Office Lease (the "Lease"), we wish to advise you and/or
confirm as follows:
1.    The Phase I Lease Commencement Date occurred on ______________, the
Phase II Lease Commencement Date occurred on ______________, and the Lease
Expiration Date shall be __________________, unless extended as provided for in
the Lease.
2.    Rent commenced to accrue on the Phase I Lease Commencement Date, subject
to the rent abatement set forth in Section 3.2 of the Lease.
3.    The Base Year is _________.
4.    If the first Lease Commencement Date is other than the first day of the
month, the first billing will contain a pro rata adjustment. Each billing
thereafter, with the exception of the final billing, shall be for the full
amount of the monthly installment as provided for in the Lease.
5.    Your rent checks should be made payable to __________________ at
___________________.
6.    Tenant's Share of Direct Expenses with respect to the Premises is 100%.
7.    Capitalized terms used herein that are defined in the Lease shall have the
same meaning when used herein.
If the provisions of this letter correctly set forth our understanding, please
so acknowledge by signing at the place provided below on the enclosed copy of
this letter and returning the same to Landlord.


"Landlord"
,
a _____________________
By:     
Its:     


Agreed to and Accepted
as of ____________, 201___.


"Tenant"
,
a ____________________
By:     
Its:     








738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT B
-15-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------






EXHIBIT D
301 BRANNAN STREET
RULES AND REGULATIONS
Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of such Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.
1.    Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord's prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two keys will be furnished by Landlord for the Premises, and
any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.
2.    All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.
3.    Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for the Comparable
Buildings. Tenant, its employees and agents must be sure that the doors to the
Building are securely closed and locked when leaving the Premises if it is after
the Building Hours. Tenant shall be responsible for its employees, agents or any
other persons entering or leaving the Building at any time after Building Hours.
Landlord and his agents shall in no case be liable for damages for any error
with regard to the admission to or exclusion from the Building of any person. In
case of invasion, mob, riot, public excitement, or other commotion, Landlord
reserves the right to prevent access to the Building or the Project during the
continuance thereof by any means it deems appropriate for the safety and
protection of life and property.
4.    No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord. All moving activity into or out of
the Building shall be scheduled with Landlord and done in such manner as
Landlord reasonably designates. Landlord shall have the right to prescribe the
weight, size and position of all safes and other heavy property brought into the
Building and also the times and manner of moving the same in and out of the
Building. Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such safe or property in any case. Any damage to any part of the Building,
its contents, occupants or visitors by moving or maintaining any such safe or
other property shall be the sole responsibility and expense of Tenant.


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT D
-4-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





5.    No furniture, large packages, supplies, or equipment will be received in
the Building or carried up or down in the elevators, except between such hours
and in such specific elevator as shall be reasonably designated by Landlord.
6.    The requirements of Tenant will be attended to only upon application at
the management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.
7.    No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises (to the
extent the same can be seen from outside the Premises) or the Building without
the prior written consent of the Landlord. Tenant shall not disturb, solicit,
peddle, or canvass any occupant of the Project and shall cooperate with Landlord
and its agents of Landlord to prevent same.
8.    The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.
9.    Tenant shall not overload the floor of the Premises.
10.    Except for vending machines intended for the sole use of Tenant's
employees and invitees, no vending machine shall be installed, maintained or
operated upon the Premises without the written consent of Landlord.
11.    Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline, explosive material, corrosive material, material
capable of emitting toxic fumes, or other inflammable or combustible fluid
chemical, substitute or material. Tenant shall provide material safety data
sheets for any Hazardous Substances used or kept on the Premises.
12.    Tenant shall not without the prior written consent of Landlord use any
method of heating or air conditioning other than that supplied by Landlord.
13.    Tenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises, or permit or allow the Premises
to be occupied or used in a manner that would unreasonably disturb other
occupants of the Project by reason of noise, odors, or vibrations, or
unreasonably interfere with other tenants or those having business therein, as a
consequence of the use of any musical instrument, radio, or phonograph. Tenant
shall not throw anything out of doors, windows or skylights or down passageways.
14.    Tenant shall not bring into or keep within the Project, the Building or
the Premises any animals (except service animals), birds, or aquariums.


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT D
-4-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





15.    The Premises shall not be used for lodging. No cooking shall be done or
permitted on the Premises other than in areas properly equipped therefor, except
that Underwriters' laboratory-approved equipment and microwave ovens may be used
in the Premises for heating food and brewing coffee, tea, hot chocolate and
similar beverages for employees and visitors, provided that such use is in
accordance with all applicable federal, state, county and city laws, codes,
ordinances, rules and regulations.
16.    The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary. Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written consent of Landlord.
17.    Landlord reserves the right to exclude or expel from the Project any
person who, in the reasonable judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.
18.    Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.
19.    Tenant shall participate in recycling programs undertaken by Landlord.
Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in San
Francisco, California without violation of any law or ordinance governing such
disposal. All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate. If the Premises is or becomes infested with vermin as a result
of the use or any misuse or neglect of the Premises by Tenant, its agents,
servants, employees, contractors, visitors or licensees, Tenant shall forthwith,
at Tenant's expense, cause the Premises to be exterminated from time to time to
the satisfaction of Landlord and shall employ such licensed exterminators as
shall be approved in writing in advance by Landlord.
20.    Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
21.    No awnings or other projection shall be attached to the outside walls of
the Building without the prior written consent of Landlord, and no curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises other than Landlord's Building standard
window coverings. Neither the interior nor exterior of any windows shall be
coated or otherwise sunscreened without the prior written consent of Landlord.
Tenant shall keep its window coverings closed during any period of the day when
the sun is shining directly on the windows of the Premises. Prior to leaving the
Premises for the day, Tenant shall draw or lower window coverings and extinguish
all lights.


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT D
-4-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





22.    The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.
23.    Tenant must comply with requests by the Landlord concerning the informing
of their employees of items of importance to the Landlord.
24.    Tenant must comply with all applicable "NO-SMOKING" or similar
ordinances, rules, laws and regulations.
25.    Tenant hereby acknowledges that Landlord shall have no obligation to
provide guard service or other security measures for the benefit of the
Premises, the Building or the Project. Tenant hereby assumes all responsibility
for the protection of Tenant and its agents, employees, contractors, invitees
and guests, and the property thereof, from acts of third parties, including
keeping doors locked and other means of entry to the Premises closed, whether or
not Landlord, at its option, elects to provide security protection for the
Project or any portion thereof. Tenant further assumes the risk that any safety
and security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by law.
26.    All large electrical or mechanical office equipment shall be placed by
Tenant in the Premises in settings approved by Landlord to absorb or prevent any
excessive vibration or noise.
27.    Tenant shall not use in any space or in the public halls of the Building,
any hand trucks except those equipped with rubber tires and rubber side guards.
28.    No auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without the prior written consent of
Landlord.
29.    No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.
30.    Tenant shall install and maintain, at Tenant's sole cost and expense, an
adequate, visibly marked and properly operational fire extinguisher next to any
duplicating or photocopying machines or similar heat producing equipment, which
may or may not contain combustible material, in the Premises.
Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord's reasonable judgment may from time to time be
necessary for the proper management, safety, care and cleanliness of the
Premises, Building, the Common Areas and the Project, and for the preservation
of good order therein, as well as for the convenience of other occupants and
tenants therein. Landlord will enforce the foregoing Rules and Regulations in a
non-discriminatory manner


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT D
-4-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





and to the extent Landlord declines to enforce any of the foregoing Rules and
Regulations with respect to any other tenant in the Building, Landlord will not
be entitled to enforce such Rules or Regulations with respect to Tenant.




738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT D
-4-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------






EXHIBIT E
301 BRANNAN STREET
FORM OF TENANT'S ESTOPPEL CERTIFICATE
The undersigned ("Tenant"), as the tenant under that certain Office Lease (the
"Lease") made and entered into as of ___________, 201__ by and between
_______________ ("Landlord"), and Tenant, for Premises on the ______________
floor(s) of the office building located at ______________, certifies as follows:
1.    Attached hereto as Exhibit A is a true and correct copy of the Lease and
all amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.
2.    Tenant currently occupies the Premises described in the Lease, the Lease
Term commenced on __________, and the Lease Term expires on ___________, and
Tenant has no option to terminate or option to cancel the Lease or to purchase
all or any part of the Premises, the Building and/or the Project.
3.    Base Rent became payable on the Lease Commencement Date, subject to the
rent abatement set forth in Section 3.2 of the Lease.
4.    The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.
5.    Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows: ___________
6.    All monthly installments of Base Rent, all Additional Rent and monthly
installments of estimated Additional Rent have been paid through ___________.
The current monthly installment of Base Rent is $_____________________.
7.    As of the date hereof, to Tenant's knowledge, all conditions of the Lease
to be performed by Landlord necessary to the enforceability of the Lease have
been satisfied and Landlord is not in default thereunder [except as follows:
_____________]. In addition, Tenant has not delivered any notice to Landlord
regarding a default by Landlord thereunder [except as follows: _____________].
8.    Except with respect to the pre-payment of first (1st) month's Base Rent
pursuant to the Lease, no rental has been paid more than thirty (30) days in
advance and no security has been deposited with Landlord except as provided in
the Lease.
9.    As of the date hereof, to Tenant's knowledge, there are no existing
defenses, offsets or claims, or any basis for a claim, that Tenant has against
Landlord [except as follows: _____________].


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT E
-1-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





10.    If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.
11.    There are no actions pending against Tenant under the bankruptcy or
similar laws of the United States or any state.
12.    Other than to the extent permitted under the Lease, Tenant has not used
or stored any Hazardous Substances in the Premises.
13.    To Tenant's knowledge, all improvement work to be performed by Landlord
under the Lease has been completed in accordance with the Lease and has been
accepted by Tenant and all reimbursements and allowances due to Tenant under the
Lease in connection with any improvement work have been paid in full [except as
follows: _____________].
Tenant acknowledges that this Estoppel Certificate may be delivered to Landlord
or to a prospective mortgagee or prospective purchaser, and acknowledges that
said prospective mortgagee or prospective purchaser will be relying upon the
statements contained herein in making the loan or acquiring the property of
which the Premises is a part and that receipt by it of this certificate is a
condition of making such loan or acquiring such property.
Executed at ______________ on the ____ day of ___________, 201__.
"Tenant"
,
a _____________________
By:     
Its:     


By:     
Its:     




738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT E
-1-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------






EXHIBIT F
301 BRANNAN STREET
INTENTIONALLY OMITTED




738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT F
-1-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------






EXHIBIT G
301 BRANNAN STREET
MARKET RENT ANALYSIS
When determining Market Rent, the following rules and instructions shall be
followed.
1.    RELEVANT FACTORS. The "Market Rent," as used in this Lease, shall be
derived from an analysis (as such derivation and analysis are set forth in this
Exhibit G) of the "Net Equivalent Lease Rates," of the "Comparable
Transactions". The "Market Rent," as used in this Lease, shall be equal to the
annual rent per rentable square foot as would be applicable on the commencement
of the applicable Option Term at which tenants, are, pursuant to transactions
consummated within the twelve (12) month period immediately preceding the first
day of the Option Term (provided that timing adjustments shall be made to
reflect any perceived changes which will occur in the Market Rent following the
date of any particular Comparable Transaction up to the date of the commencement
of the Option Term) leasing non-sublease, non-encumbered, non-equity space
comparable in location and quality to the Premises and consisting of at least
fifty thousand (50,000) rentable square feet, for a comparable term, in an
arm's-length transaction, which comparable space is located in the "Comparable
Buildings," as that term is defined in Section 4, below (transactions satisfying
the foregoing criteria shall be known as the "Comparable Transactions"). The
terms of the Comparable Transactions shall be calculated as a Net Equivalent
Lease Rate pursuant to the terms of this Exhibit G and shall take into
consideration only the following terms and concessions (the "Concessions"):
(i) the rental rate and escalations for the Comparable Transactions taking into
account the amenities included in such Comparable Transactions, such as usage
rights with respect to unique amenities, common areas, parking rights, and
signage rights, compared with the amenities included under this Lease, parking
rights, the Common Areas, and signage rights, (ii) the amount of parking rent
per parking permit paid in the Comparable Transactions, (iii) operating expense
and tax escalation protection granted in such Comparable Transactions such as a
base year or expense stop; (iv) improvements or allowances provided or to be
provided for such comparable space, as compared to the value of the existing
improvements in the Premises, such value of existing improvements in the
Premises to be based upon the age, quality and layout of the improvements and
the extent to which the same could be utilized by general office users,
(v) rental/parking abatement concessions, if any, being granted such tenants in
connection with such comparable space, and (vi) all other monetary allowances
and concessions being granted such tenants in connection with such Comparable
Transactions; provided, however, that no consideration shall be given to (1) the
fact that Landlord is or is not required to pay a real estate brokerage
commission in connection with the applicable term or the fact that the
Comparable Transactions do or do not involve the payment of real estate
brokerage commissions, and (2) any period of rental abatement, if any, granted
to tenants in Comparable Transactions in connection with the design, permitting
and construction of improvements in such comparable space; provided, however, to
the extent any of the tenants in the Comparable Transactions complete (or are
reasonably anticipated to complete) the construction of improvements in such
comparable space early, and are allowed to occupy their premises for purpose of
conducting business without the payment of rent (similar to Tenant's beneficial
occupancy right in Section 2.5.2 of this Lease), then


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT G
-2-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





such occupancy period shall be considered in connection with the determination
of Option Rent. The Market Rent shall include adjustment of the stated size of
the Premises, based upon the standards of measurement utilized in the Comparable
Transactions. In addition, because the rentable square footage of the Premises
shall have determined pursuant to Section 1.2 of the Lease, no consideration
shall be given to the measurement standard used to determine the rentable square
footage of the Comparable Transactions, as compared to the measurement standard
used by Landlord and Tenant to determine the rentable square footage of the
Premises, and in no event shall the size of the Premises change in connection
with the determination of Market Rent.
2.    INTENTIONALLY OMITTED.
3.    CONCESSIONS. If, in determining the Market Rent for an Option Term, Tenant
is entitled to Concessions, Tenant shall not be granted such Concessions
in-kind, but instead the rental rate component of the Market Rent shall be
adjusted (pursuant to the methodology provided in Section 5), to reflect the
fact that Tenant shall not be receiving such Concessions; provided, however,
Landlord may, at Landlord's sole option, elect to grant any "free rent", "rent
abatement", or "improvement allowances" Concessions to Tenant in-kind (i.e., as
free rent, rent abatement, or improvement allowances), in which case the rental
rate component of the Market Rent shall not be adjusted with respect to such
free rent, rent abatement, and/or improvement allowance Concessions (but shall
still be adjusted for any other Concessions Tenant is entitled to but not
granted).
4.    COMPARABLE BUILDINGS. For purposes of this Lease, the term "Comparable
Buildings" shall mean the Building and those certain other comparable
multi-tenant office buildings of similar size, age, appearance, and quality of
construction to the Building and located in the area bounded by Fourth Street on
the West side, Howard Street on the North side, King Street on the South side,
and Embarcadero Boulevard on the East side (the "Market Area"). Buildings
located on the streets forming the Market Area, shall be deemed inside the
Market Area regardless of whether such buildings are located on the side of the
street that the remainder of the Market Area is located, or on the side of the
street opposite from the Market Area.
5.    METHODOLOGY FOR REVIEWING AND COMPARING THE COMPARABLE TRANSACTIONS. In
order to analyze the Comparable Transactions based on the factors to be
considered in calculating Market Rent, and given that the Comparable
Transactions may vary in terms of length of term, rental rate, concessions,
etc., the following steps shall be taken into consideration to "adjust" the
objective data from each of the Comparable Transactions. By taking this
approach, a "Net Equivalent Lease Rate" for each of the Comparable Transactions
shall be determined using the following steps to adjust the Comparable
Transactions, which will allow for an "apples to apples" comparison of the
Comparable Transactions.
5.1    The contractual rent payments for each of the Comparable Transactions
should be arrayed monthly or annually over the lease term. All Comparable
Transactions should be adjusted to simulate a net rent structure, wherein the
tenant is responsible for the payment of all property operating expenses and
taxes. This results in the estimate of Net Equivalent Rent received by each
landlord for each Comparable Transaction being expressed as a periodic net rent
payment.


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT G
-2-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





5.2    Any free rent or similar inducements received over time should be
deducted in the time period in which they occur, resulting in the net cash flow
arrayed over the lease term.
5.3    The resultant net cash flow to be received by the landlord in a
Comparable Transaction should be then discounted (using an annual discount rate
equal to 8.0%) to the commencement date of the lease term for such Comparable
Transaction (but not including any build-out period if included in the lease
term), resulting in a net present value estimate.
5.4    From the net present value, up front inducements (improvements allowances
and other concessions) should be deducted. These items should be deducted
directly, on a "dollar for dollar" basis, without discounting since they are
typically incurred at lease commencement, while rent (which is discounted) is a
future receipt.
5.5    The net present value should then amortized back over the lease term as a
level monthly or annual net rent payment using the same annual interest rate of
8.0% used in the present value analysis. This calculation will result in a
hypothetical level or even payment over the option period, termed the "Net
Equivalent Lease Rate" (or constant equivalent in general financial terms).
6.    USE OF NET EQUIVALENT LEASE RATES FOR COMPARABLE TRANSACTIONS. The Net
Equivalent Lease Rates for the Comparable Transactions shall then be used to
reconcile, in a manner usual and customary for a real estate appraisal process,
to a conclusion of Market Rent which shall be stated as a Net Equivalent Lease
Rate applicable the Option Term.






738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT G
-2-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------






EXHIBIT H
301 BRANNAN STREET
INTENTIONALLY OMITTED








738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT I
-5-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------






EXHIBIT I
301 BRANNAN STREET
FORM OF LETTER OF CREDIT


(Letterhead of a money center bank
acceptable to the Landlord)


FAX NO. [(___) ___-____]
SWIFT: [Insert No., if any]
[Insert Bank Name And Address]
 
DATE OF ISSUE:             
BENEFICIARY: 
 
Kilroy Realty Finance Partnership, L.P.
c/o Kilroy Realty Corporation
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention: Legal Department
Fax:
APPLICANT:
[Insert Applicant Name And Address]
 
LETTER OF CREDIT NO.       
EXPIRATION DATE: 
       AT OUR COUNTERS
AMOUNT AVAILABLE:
USD[Insert Dollar Amount]
(U.S. DOLLARS [Insert Dollar Amount])

LADIES AND GENTLEMEN:
WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________ IN
YOUR FAVOR FOR THE ACCOUNT OF [Insert Tenant's Name], A [Insert Entity Type], UP
TO THE AGGREGATE AMOUNT OF USD[Insert Dollar Amount] ([Insert Dollar Amount]
U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING ON ___(Expiration Date)___
AVAILABLE BY PAYMENT UPON PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [Insert
Bank Name] WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):
1.    THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND
AMENDMENT(S), IF ANY.
2.    BENEFICIARY'S SIGNED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF [Insert Landlord's Name], A [Insert Entity Type] ("LANDLORD")
STATING THE FOLLOWING:
"THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE, HAS THE
RIGHT TO DRAW DOWN THE


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT I
-5-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





AMOUNT OF USD          IN ACCORDANCE WITH THE TERMS OF THAT CERTAIN OFFICE LEASE
DATED [Insert Lease Date], AS THE SAME MAY HAVE BEEN AMENDED (COLLECTIVELY, THE
"LEASE"), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY THE TENANT TO BENEFICIARY
RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT THEREUNDER, OR THE
TERMINATION OF SUCH LEASE, AND SUCH AMOUNT REMAINS UNPAID AT THE TIME OF THIS
DRAWING."
OR
"THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]'S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT
NO. ___________ AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN AT
LEAST SIXTY (60) DAYS PRIOR TO THE PRESENT EXPIRATION DATE."
OR
"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF THE FILING OF A
VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE BY
THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS THE
SAME MAY HAVE BEEN AMENDED (COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT
BEEN DISMISSED AT THE TIME OF THIS DRAWING."
OR
"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF AN INVOLUNTARY
PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS THE SAME MAY HAVE BEEN AMENDED (COLLECTIVELY, THE "LEASE"), WHICH
FILING HAS NOT BEEN DISMISSED AT THE TIME OF THIS DRAWING."
OR
"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ________________ AS THE RESULT OF THE
REJECTION, OR DEEMED REJECTION, OF THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS THE SAME MAY HAVE BEEN AMENDED, UNDER SECTION 365 OF THE U.S.
BANKRUPTCY CODE."


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT I
-5-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





SPECIAL CONDITIONS:
PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.
ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING. [Please Provide The Required Forms For
Review, And Attach As Schedules To The Letter Of Credit.]
ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.
ALL BANKING CHARGES ARE FOR THE APPLICANT'S ACCOUNT.
IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT FOR ANY SUCH
ADDITIONAL PERIOD. SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE,
UNLESS A CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY
RECEIPTED MAIL OR COURIER. ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON
ACTUAL RECEIPT BY US AT OUR DESIGNATED OFFICE. IN NO EVENT, AND WITHOUT FURTHER
NOTICE FROM OURSELVES, SHALL THE EXPIRATION DATE BE EXTENDED BEYOND A FINAL
EXPIRATION DATE OF ___(120 days from the Lease Expiration Date)___.
THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE OR IN PART ONLY
UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE
("TRANSFEREE"), ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH
ALL APPLICABLE U.S. LAWS AND REGULATIONS. AT THE TIME OF TRANSFER, THE ORIGINAL
LETTER OF CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US
TOGETHER WITH OUR TRANSFER FORM (AVAILABLE UPON REQUEST) AND PAYMENT OF OUR
CUSTOMARY TRANSFER FEES, WHICH FEES SHALL BE PAYABLE BY APPLICANT (PROVIDED THAT
BENEFICIARY MAY, BUT SHALL NOT BE OBLIGATED TO, PAY SUCH FEES TO US ON BEHALF OF
APPLICANT, AND SEEK REIMBURSEMENT THEREOF FROM APPLICANT). IN CASE OF ANY
TRANSFER UNDER THIS LETTER OF CREDIT, THE DRAFT AND ANY REQUIRED STATEMENT MUST
BE EXECUTED BY THE TRANSFEREE AND WHERE THE BENEFICIARY'S NAME APPEARS WITHIN
THIS STANDBY LETTER OF CREDIT, THE TRANSFEREE'S NAME IS AUTOMATICALLY
SUBSTITUTED THEREFOR.
ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ''DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO. ___________."


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT I
-5-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





WE HEREBY AGREE WITH YOU THAT IF DRAFTS ARE PRESENTED TO [Insert Bank Name]
UNDER THIS LETTER OF CREDIT AT OR PRIOR TO [Insert Time – (e.g., 11:00 AM)], ON
A BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS PRESENTED CONFORM TO THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL BE INITIATED BY US IN
IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS ON THE SUCCEEDING BUSINESS
DAY. IF DRAFTS ARE PRESENTED TO [Insert Bank Name] UNDER THIS LETTER OF CREDIT
AFTER [Insert Time – (e.g., 11:00 AM)], ON A BUSINESS DAY, AND PROVIDED THAT
SUCH DRAFTS CONFORM WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT,
PAYMENT SHALL BE INITIATED BY US IN IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF
BUSINESS ON THE SECOND SUCCEEDING BUSINESS DAY. AS USED IN THIS LETTER OF
CREDIT, "BUSINESS DAY" SHALL MEAN ANY DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY
ON WHICH BANKING INSTITUTIONS IN THE STATE OF CALIFORNIA ARE AUTHORIZED OR
REQUIRED BY LAW TO CLOSE. IF THE EXPIRATION DATE FOR THIS LETTER OF CREDIT SHALL
EVER FALL ON A DAY WHICH IS NOT A BUSINESS DAY THEN SUCH EXPIRATION DATE SHALL
AUTOMATICALLY BE EXTENDED TO THE DATE WHICH IS THE NEXT BUSINESS DAY.
PRESENTATION OF A DRAWING UNDER THIS LETTER OF CREDIT MAY BE MADE ON OR PRIOR TO
THE THEN CURRENT EXPIRATION DATE HEREOF BY HAND DELIVERY, COURIER SERVICE,
OVERNIGHT MAIL, OR FACSIMILE. PRESENTATION BY FACSIMILE TRANSMISSION SHALL BE BY
TRANSMISSION OF THE ABOVE REQUIRED SIGHT DRAFT DRAWN ON US TOGETHER WITH THIS
LETTER OF CREDIT TO OUR FACSIMILE NUMBER, [Insert Fax Number – (___) ___-____],
ATTENTION: [Insert Appropriate Recipient], WITH TELEPHONIC CONFIRMATION OF OUR
RECEIPT OF SUCH FACSIMILE TRANSMISSION AT OUR TELEPHONE NUMBER [Insert Telephone
Number – (___) ___-____] OR TO SUCH OTHER FACSIMILE OR TELEPHONE NUMBERS, AS TO
WHICH YOU HAVE RECEIVED WRITTEN NOTICE FROM US AS BEING THE APPLICABLE SUCH
NUMBER. WE AGREE TO NOTIFY YOU IN WRITING, BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, OF ANY CHANGE IN SUCH DIRECTION. ANY FACSIMILE PRESENTATION
PURSUANT TO THIS PARAGRAPH SHALL ALSO STATE THEREON THAT THE ORIGINAL OF SUCH
SIGHT DRAFT AND LETTER OF CREDIT ARE BEING REMITTED, FOR DELIVERY ON THE NEXT
BUSINESS DAY, TO [Insert Bank Name] AT THE APPLICABLE ADDRESS FOR PRESENTMENT
PURSUANT TO THE PARAGRAPH FOLLOWING THIS ONE.
WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name], [Insert
Bank Address], ATTN: [Insert Appropriate Recipient], ON OR BEFORE THE EXPIRATION
DATE OF THIS CREDIT, ___(Expiration Date)___.
IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A DUPLICATE ORIGINAL
HEREOF UPON RECEIPT OF A WRITTEN REQUEST FROM YOU


738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT I
-5-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------





AND A CERTIFICATION BY YOU (PURPORTEDLY SIGNED BY YOUR AUTHORIZED
REPRESENTATIVE) OF THE LOSS, THEFT, MUTILATION, OR OTHER DESTRUCTION OF THE
ORIGINAL HEREOF.
EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE "INTERNATIONAL STANDBY PRACTICES" (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).


Very truly yours,
(Name of Issuing Bank)
By:                     




738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT I
-5-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------






EXHIBIT I-1
301 BRANNAN STREET
EXAMPLE OF L-C BURNDOWN
[to be inserted]


































738132.04/WLA
371458-00001/6-26-15/alf/alf
EXHIBIT I-1
-1-


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------






OFFICE LEASE


301 BRANNAN STREET








KILROY REALTY, L.P.,
a Delaware limited partnership,
as Landlord,
and
DROPBOX, INC.,
a Delaware corporation,
as Tenant.
 




738132.04/WLA
371458-00001/6-26-15/alf/alf
 


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE 1PREMISES, BUILDING, PROJECT, AND COMMON AREAS    6
ARTICLE 2LEASE TERM    7
ARTICLE 3BASE RENT    13
ARTICLE 4ADDITIONAL RENT    15
ARTICLE 5USE OF PREMISES    25
ARTICLE 6SERVICES AND UTILITIES    27
ARTICLE 7REPAIRS    31
ARTICLE 8ADDITIONS AND ALTERATIONS    32
ARTICLE 9COVENANT AGAINST LIENS    34
ARTICLE 10INSURANCE    34
ARTICLE 11DAMAGE AND DESTRUCTION    38
ARTICLE 12NONWAIVER    40
ARTICLE 13CONDEMNATION    41
ARTICLE 14ASSIGNMENT AND SUBLETTING    42
ARTICLE 15SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES    47


738132.04/WLA
371458-00001/6-26-15/alf/alf
i


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------

Page


ARTICLE 16HOLDING OVER    48
ARTICLE 17ESTOPPEL CERTIFICATES    49
ARTICLE 18SUBORDINATION    49
ARTICLE 19DEFAULTS; REMEDIES    50
ARTICLE 20COVENANT OF QUIET ENJOYMENT    55
ARTICLE 21LETTER OF CREDIT    55
ARTICLE 22INTENTIONALLY OMITTED    61
ARTICLE 23SIGNS; ROOF RIGHTS    61
ARTICLE 24COMPLIANCE WITH LAW    63
ARTICLE 25LATE CHARGES    64
ARTICLE 26LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT    65
ARTICLE 27ENTRY BY LANDLORD    65
ARTICLE 28TENANT PARKING    66
ARTICLE 29MISCELLANEOUS PROVISIONS    67
EXHIBITS
A    OUTLINE OF PREMISES


738132.04/WLA
371458-00001/6-26-15/alf/alf
ii


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------

Page


B    WORK LETTER
C    FORM OF NOTICE OF LEASE TERM DATES
D    RULES AND REGULATIONS
E    FORM OF TENANT'S ESTOPPEL CERTIFICATE
F    INTENTIONALLY OMITTED
G    MARKET RENT ANALYSIS
H    INTENTIONALLY OMITTED
I    FORM OF LETTER OF CREDIT
I-1    EXAMPLE OF LETTER OF CREDIT REDUCTION SCHEDULE
J    TENANT'S EXTERIOR SIGNAGE






738132.04/WLA
371458-00001/6-26-15/alf/alf
iii


301 BRANNAN
[Dropbox, Inc.]




--------------------------------------------------------------------------------


INDEX
Page(s)


Abatement Condition    14
Abatement Event    53
Additional Rent    15
Adverse Condition    54
Advocate Arbitrators.    10
Affiliate    47
Alterations    32
Amortization Interest Rate    17
Anticipated Costs    Exhibit B
Anticipated Over-Allowance Amount    Exhibit B
Applicable Laws    64
Approved Working Drawings    Exhibit B
Arbitration Agreement    10
Architect    Exhibit B
Bank Credit Threat    58
Bank Prime Loan    65
Bankruptcy Code    58
Base Building    33
Base Rent    13
Base Year    15
BB HVAC System    28
Bicycle Storage Area    27


738132.04/WLA
371458-00001/6-26-15/alf/alf
iv


301 BRANNAN
[Dropbox, Inc.]






--------------------------------------------------------------------------------





Bicycles    27
Briefs    11
Brokers    72
Builder's All Risk    33
Building    6
Building Hours    29
Building Standards    Exhibit B
Building Structure    32
Building Systems    32
Burn Down Date    60
Close-Out Package    Exhibit B
Code    Exhibit B
Common Areas    6
Communications Equipment    63
Comparable Buildings    Exhibit G
Comparable Transactions    Exhibit G
Concessions    Exhibit G
Construction Documents.    Exhibit B
Contemplated Effective Date    45
Contemplated Transfer Space    45
Contract    Exhibit B
Contractor    Exhibit B


738132.04/WLA
371458-00001/6-26-15/alf/alf
v


301 BRANNAN
[Dropbox, Inc.]






--------------------------------------------------------------------------------





Control    47
Coordination Fee    Exhibit B
Cost Saving Capital Expenditures    17
Costs of Reletting    52
Damage Termination Date    40
Damage Termination Notice    40
Default    51
Delay Notice    Exhibit B
Direct Expenses    15
Drawing Change Notice    Exhibit B
Eligibility Period    54
Emergency Repairs    54
Emergency Situation    54
Energy Disclosure Requirements    76
Engineers    5
Estimate    23
Estimate Statement    23
Estimated Excess    23
Excess    23
Excess Hours    28
Expense Year    16
Extra HVAC Costs    28


738132.04/WLA
371458-00001/6-26-15/alf/alf
vi


301 BRANNAN
[Dropbox, Inc.]






--------------------------------------------------------------------------------





FDIC    60
Final Retention    Exhibit B
Final Space Plan    Exhibit B
Final Working Drawings    Exhibit B
Fixed Period    60
Force Majeure    70
Force Majeure Delay    Exhibit B
Garage    27
Hazardous Substance    26
HVAC    28
HVAC System Hours    28
Improvement Allowance    Exhibit B
Improvement Allowance Items    Exhibit B
Improvement Allowance Payments    Exhibit B
Improvements    Exhibit B
Increases    21
Intention to Transfer Notice    45
Interest Rate    65
Issuing Bank    56
Landlord    1
Landlord Breach    54
Landlord Caused Delay    Exhibit B


738132.04/WLA
371458-00001/6-26-15/alf/alf
vii


301 BRANNAN
[Dropbox, Inc.]






--------------------------------------------------------------------------------





Landlord Parties    35
Landlord Rent Abatement Acceleration Election    14
Landlord Repair Notice    39
Landlord's Completion Notice    39
Landlord's Drawing Contribution    Exhibit B
Landlord's Initial Statement    11
Landlord's Set-Off Notice    55
L-C    56
L-C Amount    56
L-C Burn Down Amount    60
LC Expiration Date    57
L-C Reduction Conditions    61
Lease    1
Lease Commencement Date    7
Lease Commencement Date Delay    Exhibit B
Lease Expiration Date    7
Lease Term    7
Lease Year    8
Lines    74
List of Tenant Deliverables    Exhibit B
Management Fee Percentage    18
Market Area    Exhibit G


738132.04/WLA
371458-00001/6-26-15/alf/alf
viii


301 BRANNAN
[Dropbox, Inc.]






--------------------------------------------------------------------------------





Market Rent    Exhibit G
Metering Equipment    29
Minimum Signage Threshold    62
net operating cashflow    61
Neutral Arbitrator    10
Neutral Audit    25
Non Contribution Items    Exhibit B
Notices    71
Operating Expenses    16
Option Interest Notice    9
Option Rent    9
Option Rent Notice    9
Option Term    8
Option to Extend    8
Original Improvements    36
Original Tenant    8
Outside Agreement Date    9
Outside Restoration Date    40
Over-Allowance Payments    Exhibit B
Payment Notice    Exhibit B
Percentage    Exhibit B
Permits    Exhibit B


738132.04/WLA
371458-00001/6-26-15/alf/alf
ix


301 BRANNAN
[Dropbox, Inc.]






--------------------------------------------------------------------------------





Permitted Capital Expenditures    17
Permitted Transferee    47
Permitted Transferee Assignee.    47
Phase    2
Phase I Lease Commencement Date    2
Phase I Premises    1
Phase I Rent Abatement Period    14
Phase I Superior Lease    12
Phase I Superior Right Holder    12
Phase I Termination Notice    12
Phase II Lease Commencement Date    2
Phase II Premises    1
Phase II Reduction Notice    13
Phase II Rent Abatement Period    14
Phase II Superior Lease    12
Phase II Superior Right Holder    12
Premises    6
Project    6
Proposition 13    21
Provider    75
Rebuttals    11
Receivership    60


738132.04/WLA
371458-00001/6-26-15/alf/alf
x


301 BRANNAN
[Dropbox, Inc.]






--------------------------------------------------------------------------------





Record Set    Exhibit B
Reduction Date    60
Refusal Notice    Exhibit B
Relet Term    52
Renovations    74
Rent    15
Rent Abatement Amount    14
Rent Abatement Period    14
Review Period    25
Ruling    11
Secured Areas    67
Security Deposit Laws    59
Sensor Areas    75
Six Month Period    46
SNDA    50
Specialty Alterations    34
Statement    23
Subject Space    43
Substantial Completion of the Improvements    Exhibit B
Summary    1
Superior Holders    50
Superior Leases    12


738132.04/WLA
371458-00001/6-26-15/alf/alf
xi


301 BRANNAN
[Dropbox, Inc.]






--------------------------------------------------------------------------------





Superior Right Holder    12
Superior Right Holders    12
Tangible Net Worth    47
Tax Expenses    21
Tenant    1
Tenant Change    Exhibit B
Tenant Energy Use Disclosure    76
Tenant Parties    35
Tenant Rent Abatement Acceleration Election    15
Tenant's Agents    Exhibit B
Tenant's Initial Statement    11
Tenant's Property    49
Tenant's Rebuttal Statement    11
Tenant's Security System    30
Tenant's Share    23
Transfer    46
Transfer Notice    43
Transfer Premium    45
Transferee    43
Transfers    43
TRMV    64
Unused L-C Proceeds    59


738132.04/WLA
371458-00001/6-26-15/alf/alf
xii


301 BRANNAN
[Dropbox, Inc.]






--------------------------------------------------------------------------------





Water Sensors    75
Work Letter    6




738132.04/WLA
371458-00001/6-26-15/alf/alf
xiii


301 BRANNAN
[Dropbox, Inc.]






--------------------------------------------------------------------------------